UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-05583 Franklin Templeton Variable Insurance Products Trust (Exact name of registrant as specified in charter) One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: (650) 312-2000 Date of fiscal year end: 12/31 Date of reporting period: 3/31/17 Item 1. Schedule of Investments. FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Flex Cap Growth VIP Fund Shares Value Common Stocks 93.7% Automobiles & Components 1.3% a Tesla Inc 5,000 $ 1,391,500 Banks 1.3% First Republic Bank/CA 15,000 1,407,150 Capital Goods 5.8% 3M Co 6,000 1,147,980 Fortive Corp 20,000 1,204,400 Raytheon Co 15,000 2,287,500 Rockwell Automation Inc 10,000 1,557,100 6,196,980 Commercial & Professional Services 1.3% a IHS Markit Ltd 33,787 1,417,365 Consumer Durables & Apparel 1.0% NIKE Inc., B 20,000 1,114,600 Consumer Services 1.4% Starbucks Corp 25,000 1,459,750 Diversified Financials 3.7% The Goldman Sachs Group Inc 5,000 1,148,600 Intercontinental Exchange Inc 27,500 1,646,425 MarketAxess Holdings Inc 6,000 1,124,940 3,919,965 Energy 1.5% a Concho Resources Inc 12,000 1,540,080 Food & Staples Retailing 1.6% Costco Wholesale Corp 10,000 1,676,900 Food, Beverage & Tobacco 2.4% Constellation Brands Inc., A 16,000 2,593,120 Health Care Equipment & Services 5.2% Danaher Corp 12,500 1,069,125 a IDEXX Laboratories Inc 10,000 1,546,100 Medtronic PLC 14,000 1,127,840 a Nevro Corp 7,000 655,900 UnitedHealth Group Inc 7,000 1,148,070 5,547,035 Materials 2.7% Ecolab Inc 14,500 1,817,430 Martin Marietta Materials Inc 5,000 1,091,250 2,908,680 Media 3.0% a Charter Communications Inc., A 6,996 2,289,931 a IMAX Corp 25,500 867,000 3,156,931 Pharmaceuticals, Biotechnology & Life Sciences 9.9% a Biogen Inc 7,000 1,913,940 a Bioverativ Inc 3,500 190,610 a Celgene Corp 26,500 3,297,395 a Illumina Inc 3,600 614,304 a Incyte Corp 8,000 1,069,360 a Mettler-Toledo International Inc 2,500 1,197,275 a Regeneron Pharmaceuticals Inc 3,000 1,162,530 Quarterly Statement of Investments | See Notes to Statements of Investments. | 1 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Flex Cap Growth VIP Fund (continued) Shares Value Common Stocks (continued) Pharmaceuticals, Biotechnology & Life Sciences (continued) a Tesaro Inc 7,000 $ 1,077,090 10,522,504 Real Estate 2.7% American Tower Corp 10,500 1,276,170 Equinix Inc 4,000 1,601,480 2,877,650 Retailing 8.7% a Amazon.com Inc 6,000 5,319,240 a Netflix Inc 10,000 1,478,100 a The Priceline Group Inc 1,350 2,402,959 9,200,299 Semiconductors & Semiconductor Equipment 6.5% Analog Devices Inc 30,000 2,458,500 a Cavium Inc 10,000 716,600 a MACOM Technology Solutions Holdings Inc 13,000 627,900 NVIDIA Corp 10,000 1,089,300 Xilinx Inc 35,000 2,026,150 6,918,450 Software & Services 30.5% a Adobe Systems Inc 10,000 1,301,300 a Alphabet Inc., C 6,000 4,977,360 a Electronic Arts Inc 16,000 1,432,320 a Facebook Inc., A 42,000 5,966,100 Mastercard Inc., A 35,000 3,936,450 Microsoft Corp 80,000 5,268,800 a MuleSoft Inc 2,300 55,959 a PTC Inc 20,000 1,051,000 a Salesforce.com Inc 27,500 2,268,475 a ServiceNow Inc 32,500 2,842,775 Visa Inc., A 26,500 2,355,055 a Zendesk Inc 35,000 981,400 32,436,994 Technology Hardware & Equipment 3.2% Apple Inc 23,500 3,376,010 Total Common Stocks (Cost $65,808,175) 99,661,963 Short Term Investments (Cost $6,824,248) 6.4% Money Market Funds 6.4% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.32% 6,824,248 6,824,248 Total Investments (Cost $72,632,423) 100.1% 106,486,211 Other Assets, less Liabilities (0.1)% (140,831 ) Net Assets 100.0% $ 106,345,380 a Non-income producing. b See Note 10 regarding investments in affiliated management investment companies. c The rate shown is the annualized seven-day yield at period end. |2 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Founding Funds Allocation VIP Fund Shares Value Investments in Underlying Funds 100.0% Domestic Equity 33.2% a Franklin Mutual Shares VIP Fund, Class 1 $ Domestic Hybrid 33.4% a Franklin Income VIP Fund, Class 1 Foreign Equity 33.4% a Templeton Growth VIP Fund, Class 1 Total Investments in Underlying Funds (Cost $738,044,338) Other Assets, less Liabilities (0.0)%  ) Net Assets 100.0% $ Rounds to less than 0.1% of net assets. a See Note 9 regarding investments in Underlying Funds. Quarterly Statement of Investments | See Notes to Statements of Investments. | 3 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Global Real Estate VIP Fund Country Shares Value Common Stocks 99.4% Diversified Real Estate Activities 10.5% CapitaLand Ltd Singapore $ City Developments Ltd Singapore Mitsubishi Estate Co. Ltd Japan Mitsui Fudosan Co. Ltd Japan New World Development Co. Ltd Hong Kong Sun Hung Kai Properties Ltd Hong Kong Tokyo Tatemono Co. Ltd Japan The Wharf Holdings Ltd Hong Kong Diversified REITs 8.5% Activia Properties Inc Japan Hispania Activos Inmobiliarios SOCIMI SA Spain Hulic REIT Inc Japan Kenedix Office Investment Corp Japan Land Securities Group PLC United Kingdom Spirit Realty Capital Inc United States Stockland Australia United Urban Investment Corp Japan VEREIT Inc United States Washington REIT United States Health Care REITs 6.6% CareTrust REIT Inc United States HCP Inc United States Physicians Realty Trust United States Ventas Inc United States Welltower Inc United States Hotel & Resort REITs 3.5% Hoshino Resorts REIT Inc Japan Host Hotels & Resorts Inc United States Invincible Investment Corp Japan Summit Hotel Properties Inc United States Sunstone Hotel Investors Inc United States Hotels, Resorts & Cruise Lines 0.4% Hilton Worldwide Holdings Inc United States Industrial REITs 8.4% First Industrial Realty Trust Inc United States a Frasers Logistics & Industrial Trust Singapore Goodman Group Australia Mapletree Logistics Trust Singapore Nippon Prologis REIT Inc Japan a PLA Administradora Industrial S de RL de CV Mexico Prologis Inc United States Rexford Industrial Realty Inc United States Segro PLC United Kingdom Quarterly Statement of Investments | See Notes to Statements of Investments. | 4 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Real Estate VIP Fund (continued) Country Shares Value Common Stocks (continued) Office REITs 12.3% Alexandria Real Estate Equities Inc United States $ Boston Properties Inc United States Brandywine Realty Trust United States Derwent London PLC United Kingdom Dexus Property Group Australia Highwoods Properties Inc United States Japan Real Estate Investment Corp Japan Kilroy Realty Corp United States Mack-Cali Realty Corp United States SL Green Realty Corp United States Vornado Realty Trust United States Real Estate Development 2.9% Cheung Kong Property Holdings Ltd Hong Kong China Resources Land Ltd China Sino Land Co. Ltd Hong Kong Real Estate Operating Companies 6.8% ADO Properties SA Germany b ADO Properties SA, 144A Germany a Buwog AG Austria Deutsche Wohnen AG Germany c Fabege AB Sweden First Capital Realty Inc Canada Hemfosa Fastigheter AB Sweden c Hufvudstaden AB, A Sweden Hysan Development Co. Ltd Hong Kong a Vonovia SE Germany Residential REITs 12.2% American Homes 4 Rent, A United States Apartment Investment & Management Co., A United States AvalonBay Communities Inc United States Camden Property Trust United States Canadian Apartment Properties REIT Canada Education Realty Trust Inc United States Equity Lifestyle Properties Inc United States Equity Residential United States Essex Property Trust Inc United States Mid-America Apartment Communities Inc United States Unite Group PLC. United Kingdom Retail REITs 21.7% GGP Inc United States Hammerson PLC United Kingdom Kimco Realty Corp United States Klepierre France Link REIT Hong Kong The Macerich Co United States National Retail Properties Inc United States Realty Income Corp United States |5 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Real Estate VIP Fund (continued) Country Shares Value Common Stocks (continued) Retail REITs (continued) Regency Centers Corp United States 44,139 $ 2,930,388 Retail Properties of America Inc., A. United States 112,000 1,615,040 Scentre Group Australia 934,532 3,063,787 Simon Property Group Inc United States 49,126 8,451,146 Smart REIT Canada 42,230 1,037,412 c Unibail-Rodamco SE France 19,631 4,588,039 Vicinity Centres. Australia 694,464 1,501,908 Weingarten Realty Investors United States 57,329 1,914,215 Westfield Corp Australia 150,491 1,021,246 41,315,597 Specialized REITs 5.6% Coresite Realty Corp United States 17,669 1,591,093 CubeSmart United States 56,493 1,466,558 CyrusOne Inc United States 14,767 760,058 Digital Realty Trust Inc United States 31,068 3,305,325 Public Storage United States 16,644 3,643,538 10,766,572 Total Common Stocks (Cost $133,191,513) 189,709,819 Principal Amount Short Term Investments 3.1% Repurchase Agreements (Cost $588,542) 0.3% d Joint Repurchase Agreement, 0.775%, 4/03/17 (Maturity Value $588,580) BNP Paribas Securities Corp. (Maturity Value $237,192) Deutsche Bank Securities Inc. (Maturity Value $25,250) HSBC Securities (USA) Inc. (Maturity Value $237,192) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $88,946) Collateralized by U.S. Government Agency Securities, 0.00% - 1.00%, 6/05/17 - 9/29/17; e U.S. Treasury Bill, 4/06/17 - 3/29/18; and U.S. Treasury Note, 1.75% - 2.125%, 8/15/21 - 11/30/21 (valued at $601,059) United States $ 588,542 588,542 Shares Investments from Cash Collateral Received for Loaned Securities 2.8 % Money Market Funds (Cost $4,219,000) 2.2% f,g Institutional Fiduciary Trust Money Market Portfolio, 0.32% United States 4,219,000 4,219,000 |6 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Global Real Estate VIP Fund (continued) Principal Country Amount Value Repurchase Agreements (Cost $1,055,640) 0.6% d Joint Repurchase Agreement, 0.80%, 4/03/17 (Maturity Value $1,064,613) J.P. Morgan Securities LLC Collateralized by U.S. Treasury Note, Index Linked, 0.125% - 2.625%, 7/15/17 - 7/15/21 (valued at$1,076,793) United States $ 1,055,640 $ 1,055,640 Total Investments from Cash Collateral Received for Loaned Securities (Cost $5,274,640) 5,274,640 Total Investments (Cost $139,054,695) 102.5% 195,573,001 Other Assets, less Liabilities (2.5)% (4,792,243 ) Net Assets 100.0% $ 190,780,758 See Abbreviations on page 118. a Non-income producing. b Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the value of this security was $1,265,837, representing 0.7% of net assets. c A portion or all of the security is on loan at March 31, 2017. d Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2017, all repurchase agreements had been entered into on that date. e The security was issued on a discount basis with no stated coupon rate. f See Note 10 regarding investments in affiliated management investment companies. g The rate shown is the annualized seven-day yield at period end. |7 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Growth and Income VIP Fund Country Shares Value Common Stocks 86.1% Consumer Discretionary 5.7% Ford Motor Co United States $ L Brands Inc United States Lowes Cos. Inc United States Mattel Inc United States Newell Brands Inc United States Target Corp United States Consumer Staples 8.2% Anheuser-Busch InBev SA/NV, ADR. Belgium CVS Health Corp United States Kimberly-Clark Corp United States The Kraft Heinz Co United States PepsiCo Inc United States Reynolds American Inc United States Wal-Mart Stores Inc United States Energy 8.6% Anadarko Petroleum Corp United States Baker Hughes Inc United States BP PLC, ADR United Kingdom Chevron Corp United States Exxon Mobil Corp United States Royal Dutch Shell PLC, A, ADR United Kingdom Schlumberger Ltd United States Suncor Energy Inc Canada Financials 17.1% Arthur J. Gallagher & Co United States Bank of America Corp United States BB&T Corp United States BlackRock Inc United States The Charles Schwab Corp United States JPMorgan Chase & Co United States Morgan Stanley United States U.S. Bancorp United States Wells Fargo & Co United States Health Care 8.6% AstraZeneca PLC, ADR United Kingdom Eli Lilly & Co United States Johnson & Johnson United States Medtronic PLC. United States Merck & Co. Inc United States Pfizer Inc United States UnitedHealth Group Inc United States Industrials 16.1% Cummins Inc United States Deere & Co United States General Electric Co United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 8 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Growth and Income VIP Fund (continued) Country Shares Value Common Stocks (continued) Industrials (continued) Illinois Tool Works Inc United States $ Lockheed Martin Corp United States Norfolk Southern Corp United States Raytheon Co United States Republic Services Inc United States Stanley Black & Decker Inc United States United Parcel Service Inc., B United States United Technologies Corp United States Information Technology 12.1% Apple Inc United States Automatic Data Processing Inc United States Broadcom Ltd Singapore Cisco Systems Inc United States Intel Corp United States Microsoft Corp United States Oracle Corp United States Texas Instruments Inc United States Materials 4.2% BASF SE Germany The Dow Chemical Co United States International Paper Co United States Real Estate 1.3% Host Hotels & Resorts Inc United States Telecommunication Services 1.6% Rogers Communications Inc., B. Canada Verizon Communications Inc United States Utilities 2.6% Dominion Resources Inc United States Xcel Energy Inc United States Total Common Stocks (Cost $65,431,333) Equity-Linked Securities 6.6% Consumer Discretionary 1.2% a Wells Fargo Bank National Assn. into Amazon.com Inc., 5.00%, 144A United States Energy 0.8% a Merrill Lynch International & Co. CV into Schlumberger Ltd., 7.00%, 144A United States a UBS AG London into Anadarko Petroleum Corp., 9.00%, 144A United States Financials 1.4% a The Goldman Sachs Group Inc. into The Charles Schwab Corp., 7.00%, 144A United States Health Care 0.9% a Merrill Lynch International & Co. CV into Gilead Sciences Inc., 7.25%, 144A. United States |9 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Growth and Income VIP Fund (continued) Country Shares Value Equity-Linked Securities (continued) Information Technology 2.3% a Barclays Bank PLC into Broadcom Ltd., 9.00%, 144A Singapore 6,400 $ 1,113,123 a UBS AG into Intel Corp., 7.00%, 144A United States 35,000 1,288,805 2,401,928 Total Equity-Linked Securities (Cost $6,585,395) 6,851,126 Convertible Preferred Stocks 3.6% Energy 0.5% Hess Corp., 8.00%, cvt. pfd United States 8,500 505,750 Health Care 1.6% Allergan PLC, 5.50%, cvt. pfd United States 1,951 1,657,921 Utilities 1.5% NextEra Energy Inc., 6.371%, cvt. pfd United States 27,277 1,646,985 Total Convertible Preferred Stocks (Cost $3,831,561) 3,810,656 Total Investments before Short Term Investments (Cost $75,848,289) 100,292,369 Principal Amount Short Term Investments (Cost $3,714,004) 3.6% Repurchase Agreements 3.6% b Joint Repurchase Agreement, 0.775%, 4/03/17 (Maturity Value $3,714,244) BNP Paribas Securities Corp. (Maturity Value $1,496,803) Deutsche Bank Securities Inc. (Maturity Value $159,341) HSBC Securities (USA) Inc. (Maturity Value $1,496,803) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $561,297) Collateralized by U.S. Government Agency Securities, 0.00% - 1.00%, 6/05/17 - 9/29/17; c U.S. Treasury Bill, 4/06/17 - 3/29/18; and U.S. Treasury Note, 1.75% - 2.125%, 8/15/21 - 11/30/21 (valued at $3,792,993) United States $ 3,714,004 3,714,004 Total Investments (Cost $79,562,293) 99.9% 104,006,373 Other Assets, less Liabilities 0.1% 141,524 Net Assets 100.0% $ 104,147,897 See Abbreviations on page 118. a Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $6,851,126, representing 6.6% of net assets. b Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2017, all repurchase agreements had been entered into on that date. c The security was issued on a discount basis with no stated coupon rate. |10 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin High Income VIP Fund Shares/ Country Warrants Value Common Stocks and Other Equity Interests 1.6% Energy 1.6% a,b Halcon Resources Corp United States $ a Halcon Resources Corp., wts., 9/09/20 United States Total Common Stocks and Other Equity Interests (Cost $3,365,853) Principal Amount* Corporate Bonds 76.8% Automobiles & Components 1.9% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23. United Kingdom $ The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26 United States Banks 2.6% c Bank of America Corp., junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States CIT Group Inc., senior note, 5.00%, 8/15/22 United States c Citigroup Inc., junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States Capital Goods 4.1% d Allison Transmission Inc., senior note, 144A, 5.00%, 10/01/24 United States d Cortes NP Acquisition Corp., senior note, 144A, 9.25%, 10/15/24 United States Navistar International Corp., senior bond, 8.25%, 11/01/21 United States TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States senior sub. bond, 6.375%, 6/15/26 United States senior sub. note, 6.00%, 7/15/22 United States Commercial & Professional Services 1.1% United Rentals North America Inc., senior bond, 5.75%, 11/15/24 United States Consumer Durables & Apparel 3.3% d Hanesbrands Inc., senior bond, 144A, 4.875%, 5/15/26 United States PulteGroup Inc., senior bond, 5.00%, 1/15/27 United States d Taylor Morrison Communities Inc./Monarch Communities Inc., senior note, 144A, 5.25%, 4/15/21 United States senior note, 144A, 5.875%, 4/15/23 United States senior note, 144A, 5.625%, 3/01/24 United States Consumer Services 3.0% d 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22 United States d ROC Finance LLC/ROC Finance 1 Corp., senior secured note, first lien, 144A, 6.75%, 11/15/21 United States d Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 . United States d Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau Quarterly Statement of Investments | See Notes to Statements of Investments. | 11 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Diversified Financials 4.4% d Lincoln Finance Ltd., senior secured note, 144A, 7.375%, 4/15/21 Netherlands $ 562,000 $ 597,827 d MSCI Inc., senior note, 144A, 4.75%, 8/01/26 United States 482,000 488,025 Navient Corp., senior note, 6.625%, 7/26/21 United States 247,000 256,263 senior note, 7.25%, 9/25/23. United States 449,000 453,490 d Park Aerospace Holdings Ltd., senior note, 144A, 5.50%, 2/15/24. Ireland 600,000 629,250 2,424,855 Energy 6.1% Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 7.75%, 4/15/23. United States 337,000 284,765 d senior note, 144A, 11.50%, 1/15/21 United States 135,000 156,600 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 247,000 245,456 senior note, 8.00%, 4/01/23. United States 405,000 427,781 d,e EnQuest PLC, 144A, PIK, 7.00%, 10/15/23 United Kingdom 585,761 442,773 Ferrellgas LP/Ferrellgas Finance Corp., senior note, 6.75%, 6/15/23 United States 539,000 509,355 d Murray Energy Corp., secured note, second lien, 144A, 11.25%, 4/15/21 United States 270,000 207,900 QEP Resources Inc., senior bond, 5.375%, 10/01/22 United States 225,000 222,750 senior bond, 5.25%, 5/01/23 United States 337,000 332,076 Weatherford International Ltd., senior note, 7.75%, 6/15/21. United States 225,000 243,563 senior note, 8.25%, 6/15/23. United States 292,000 318,280 3,391,299 Food, Beverage & Tobacco 3.3% d JBS USA LLC/Finance Inc., senior bond, 144A, 5.875%, 7/15/24. United States 337,000 348,795 senior note, 144A, 8.25%, 2/01/20 United States 225,000 231,750 d Lamb Weston Holdings Inc., senior note, 144A, 4.875%, 11/01/26 United States 600,000 613,500 d Post Holdings Inc., senior bond, 144A, 5.00%, 8/15/26 United States 671,000 644,160 1,838,205 Health Care Equipment & Services 3.8% Alere Inc., senior sub. note, 6.50%, 6/15/20 United States 45,000 45,563 CHS/Community Health Systems Inc., senior note, 6.875%, 2/01/22 United States 517,000 444,620 HCA Inc., senior bond, 5.375%, 2/01/25 United States 337,000 351,322 senior secured note, first lien, 5.00%, 3/15/24 United States 517,000 543,496 Tenet Healthcare Corp., senior note, 8.125%, 4/01/22 United States 674,000 706,015 2,091,016 Materials 12.8% ArcelorMittal, senior note, 6.25%, 3/01/21 France 427,000 463,602 d,e ARD Finance SA, senior secured note, 144A, PIK, 7.125%, 9/15/23 Luxembourg 400,000 413,000 d Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.00%, 6/30/21 Luxembourg 427,000 440,877 senior note, 144A, 6.00%, 2/15/25 Luxembourg 200,000 203,500 |12 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) d Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18. Australia $ 360,000 $ 379,800 d Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico 382,000 402,175 d Cemex SAB de CV, senior secured bond, first lien, 144A, 6.125%, 5/05/25 Mexico 315,000 334,984 The Chemours Co., senior bond, 7.00%, 5/15/25 United States 113,000 122,210 senior note, 6.625%, 5/15/23 United States 405,000 431,325 d CVR Partners LP/CVR Nitrogen Finance Corp., secured note, second lien, 144A, 9.25%, 6/15/23. United States 449,000 462,470 d Eldorado Gold Corp., senior note, 144A, 6.125%, 12/15/20 Canada 360,000 370,800 d First Quantum Minerals Ltd., senior note, 144A, 7.00%, 2/15/21 Canada 413,000 427,455 d NOVA Chemicals Corp., senior bond, 144A, 5.00%, 5/01/25. Canada 449,000 457,980 d Novelis Corp., senior note, 144A, 6.25%, 8/15/24 United States 562,000 587,290 d Platform Specialty Products Corp., senior note, 144A, 6.50%, 2/01/22 United States 237,000 247,073 d Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, senior note, 144A, 7.00%, 7/15/24 United States 449,000 481,552 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 180,000 188,550 senior note, 5.125%, 10/01/21 United States 180,000 186,525 Summit Materials LLC/Summit Materials Finance Corp., senior note, 8.50%, 4/15/22 United States 405,000 449,044 7,050,212 Media 6.9% d Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 449,000 462,470 AMC Networks Inc., senior note, 5.00%, 4/01/24. United States 337,000 338,264 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 225,000 234,000 d senior bond, 144A, 5.375%, 5/01/25. United States 180,000 185,175 d senior bond, 144A, 5.75%, 2/15/26 United States 113,000 118,932 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 337,000 366,277 senior note, 5.25%, 6/01/24. United States 225,000 224,719 DISH DBS Corp., senior note, 5.875%, 11/15/24 United States 686,000 722,872 d Nexstar Broadcasting Inc., senior note, 144A, 5.625%, 8/01/24 United States 558,000 567,765 d Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 2/15/25 United States 600,000 592,500 3,812,974 Pharmaceuticals, Biotechnology & Life Sciences 3.6% d Concordia International Corp., senior note, 144A, 7.00%, 4/15/23 Canada 192,000 39,360 senior secured note, first lien, 144A, 9.00%, 4/01/22 Canada 135,000 98,044 d Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 337,000 288,977 senior note, 144A, 6.00%, 7/15/23 United States 158,000 139,040 Horizon Pharma Inc., senior note, 6.625%, 5/01/23 United States 562,000 553,570 d Horizon Pharma Inc./Horizon Pharma USA Inc., senior note, 144A, 8.75%, 11/01/24 United States 113,000 118,226 d Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 103,000 107,893 d Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 574,000 522,340 d Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 158,000 122,252 1,989,702 Real Estate 1.4% Equinix Inc., senior bond, 5.375%, 4/01/23 United States 729,000 762,716 |13 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Retailing 1.8% Netflix Inc., senior bond, 5.875%, 2/15/25 United States $ 427,000 $ 460,093 d PetSmart Inc., senior note, 144A, 7.125%, 3/15/23 United States 584,000 556,260 1,016,353 Software & Services 1.9% d BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 574,000 581,175 Infor (U.S.) Inc., senior note, 6.50%, 5/15/22 United States 462,000 477,061 1,058,236 Technology Hardware & Equipment 2.4% d CommScope Technologies LLC, senior bond, 144A, 6.00%, 6/15/25 United States 660,000 694,650 Western Digital Corp., senior note, 10.50%, 4/01/24 United States 539,000 636,020 1,330,670 Telecommunication Services 6.5% d Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 337,000 290,915 d Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 494,000 447,979 d Hughes Satellite Systems Corp., senior bond, 144A, 6.625%, 8/01/26 United States 439,000 449,975 d Sprint Communications Inc., senior note, 144A, 9.00%, 11/15/18 United States 158,000 172,418 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 113,000 125,430 senior bond, 7.125%, 6/15/24 United States 113,000 120,910 d Sprint Spectrum Co. LLC/Sprint Spectrum Co. II LLC, 144A, 3.36%, 3/20/23 United States 741,000 742,554 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 203,000 219,747 senior bond, 6.375%, 3/01/25 United States 360,000 388,800 senior note, 6.00%, 4/15/24. United States 135,000 144,281 d Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 Italy 474,000 493,491 3,596,500 Transportation 0.9% d XPO Logistics Inc., senior note, 144A, 6.125%, 9/01/23 United States 449,000 468,644 Utilities 5.0% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 382,000 380,999 senior note, 5.375%, 1/15/23 United States 292,000 297,110 Dynegy Inc., senior bond, 7.625%, 11/01/24 United States 449,000 430,479 d senior note, 144A, 8.00%, 1/15/25 United States 225,000 216,563 d InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 674,000 604,072 NRG Yield Operating LLC, senior bond, 5.375%, 8/15/24 United States 349,000 355,980 d senior bond, 144A, 5.00%, 9/15/26 United States 360,000 351,900 Talen Energy Supply LLC, senior note, 6.50%, 6/01/25 United States 158,000 134,695 2,771,798 Total Corporate Bonds (Cost $41,931,176) 42,399,667 |14 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin High Income VIP Fund (continued) Country Shares Value Escrows and Litigation Trusts 0.0% a,f Midstates Petroleum Co. Inc./Midstates Petroleum Co. LLC, Escrow Account United States 337,000 $ — a,f NewPage Corp., Litigation Trust United States 2,500,000 — Total Escrows and Litigation Trusts (Cost $—) — Total Investments before Short Term Investments (Cost $45,297,029) 43,307,789 Principal Amount* Short Term Investments (Cost $2,476,321) 4.5% Repurchase Agreements 4.5% g Joint Repurchase Agreement, 0.775%, 4/03/17 (Maturity Value $2,476,480) BNP Paribas Securities Corp. (Maturity Value $997,997) Deutsche Bank Securities Inc. (Maturity Value $106,241) HSBC Securities (USA) Inc. (Maturity Value $997,997) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $374,245) Collateralized by U.S. Government Agency Securities, 0.00% - 1.00%, 6/05/17 - 9/29/17 h U.S. Treasury Bill, 4/06/17 - 3/29/18; and U.S. Treasury Note, 1.75% - 2.125%, 8/15/21 - 11/30/21 (valued at $2,528,987) United States $ 2,476,321 2,476,321 Total Investments (Cost $47,773,350) 82.9% 45,784,110 Other Assets, less Liabilities 17.1% 9,460,198 Net Assets 100.0% $ 55,244,308 See Abbreviations on page 118. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 7 regarding restricted securities. c Perpetual security with no stated maturity date. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $23,024,116, representing 41.7% of net assets. e Income may be received in additional securities and/or cash. f Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $–. g Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2017, all repurchase agreements had been entered into on that date. h The security was issued on a discount basis with no stated coupon rate. |15 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Income VIP Fund Country Shares Value Common Stocks 46.2% Consumer Discretionary 2.3% Ford Motor Co United States $ General Motors Co United States Target Corp United States Consumer Staples 3.5% Anheuser-Busch InBev SA/NV, ADR Belgium The Coca-Cola Co United States PepsiCo Inc United States Philip Morris International Inc United States Energy 8.4% Anadarko Petroleum Corp United States Baker Hughes Inc United States BP PLC, ADR United Kingdom Chevron Corp United States a Energy XXI Gulf Coast Inc United States a,b Halcon Resources Corp United States Occidental Petroleum Corp United States a Rex Energy Corp United States Royal Dutch Shell PLC, A, ADR United Kingdom a Stone Energy Corp United States Total SA, B, ADR France a W&T Offshore Inc United States a Weatherford International PLC United States Financials 5.4% Bank of America Corp United States HSBC Holdings PLC United Kingdom JPMorgan Chase & Co United States MetLife Inc United States U.S. Bancorp United States Wells Fargo & Co United States Health Care 4.7% AstraZeneca PLC United Kingdom Medtronic PLC United States Merck & Co. Inc United States a Mylan NV United States Pfizer Inc United States Roche Holding AG Switzerland Sanofi, ADR France Industrials 5.7% a,c CEVA Holdings LLC United States Deere & Co United States General Electric Co United States Republic Services Inc United States Union Pacific Corp United States United Technologies Corp United States Quarterly Statement of Investments | See Notes to Statements of Investments. | 16 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Income VIP Fund (continued) Country Shares Value Common Stocks (continued) Information Technology 4.1% Analog Devices Inc United States $ Apple Inc United States Intel Corp United States Microsoft Corp United States Materials 3.5% BASF SE Germany The Dow Chemical Co United States Rio Tinto PLC, ADR United Kingdom Real Estate 0.4% Host Hotels & Resorts Inc United States Telecommunication Services 1.4% BCE Inc Canada Telstra Corp. Ltd Australia Verizon Communications Inc United States Utilities 6.8% Dominion Resources Inc United States Duke Energy Corp United States Great Plains Energy Inc United States NextEra Energy Inc United States PG&E Corp United States PPL Corp United States Public Service Enterprise Group Inc United States Sempra Energy United States The Southern Co United States Xcel Energy Inc United States Total Common Stocks (Cost $2,332,130,551) Equity-Linked Securities 5.3% Consumer Discretionary 1.1% d Morgan Stanley into Ford Motors, 8.50%, 144A United States d Royal Bank of Canada into Target Corp., 6.00%, 144A United States Energy 0.4% d Wells Fargo Bank National Assn. into Halliburton Co., 8.00%, 144A. United States Financials 0.5% d Citigroup Inc. into Bank of America Corp., 7.50%, 144A United States Health Care 0.5% d JPMorgan Chase & Co. into Merck & Co. Inc., 6.25%, 144A United States Information Technology 2.8% d JPMorgan Chase & Co. into Oracle Corp., 6.00%, 144A United States d Royal Bank of Canada into Texas Instruments Inc., 6.00%, 144A United States d Wells Fargo Bank National Assn. into Cisco Systems Inc., 7.25%, 144A. United States d Wells Fargo Bank National Assn. into Intel Corp., 7.00%, 144A United States Total Equity-Linked Securities (Cost $324,814,100) |17 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Income VIP Fund (continued) Country Shares Value Convertible Preferred Stocks 2.4% Financials 1.1% Bank of America Corp., 7.25%, cvt. pfd., L United States 34,600 $ 41,349,076 a FNMA, 5.375%, cvt. pfd United States 475 10,948,750 Wells Fargo & Co., 7.50%, cvt. pfd., A United States 15,000 18,600,000 70,897,826 Health Care 0.4% Allergan PLC, 5.50%, cvt. pfd United States 9,500 8,072,910 Teva Pharmaceutical Industries Ltd., 7.00%, cvt. pfd Israel 25,000 14,425,000 22,497,910 Industrials 0.1% a,c CEVA Holdings LLC, cvt. pfd., A-1 United States 397 138,950 a,c CEVA Holdings LLC, cvt. pfd., A-2 United States 14,711 3,677,725 3,816,675 Real Estate 0.0% † FelCor Lodging Trust Inc., 7.80%, cvt. pfd., A United States 135,225 3,296,785 Utilities 0.8% Dominion Resources Inc., 6.375%, cvt. pfd., A United States 162,000 8,148,600 Great Plains Energy Inc., 7.00%, cvt. pfd United States 216,000 11,605,680 NextEra Energy Inc., 6.371%, cvt. pfd United States 500,000 30,190,000 49,944,280 Total Convertible Preferred Stocks (Cost $174,480,955) 150,453,476 Preferred Stocks (Cost $4,945,000) 0.1% Financials 0.1% Morgan Stanley, 6.375%, pfd., I United States 197,800 5,471,148 Principal Amount* Convertible Bonds 1.0% Energy 0.5% d Chesapeake Energy Corp., senior note, 144A, cvt., 5.50%, 9/15/26 United States 2,500,000 2,601,562 Weatherford International Ltd., cvt., senior note, 5.875%, 7/01/21 United States 22,000,000 28,311,250 30,912,812 Health Care 0.5% d Bayer Capital Corp BV, cvt., junior sub. note, 144A, 5.625%, 11/22/19 Germany 25,000,000 EUR 30,806,296 Impax Laboratories Inc., cvt., senior note, 2.00%, 6/15/22 United States 2,500,000 2,029,688 32,835,984 Total Convertible Bonds (Cost $53,070,546) 63,748,796 Corporate Bonds 33.6% Consumer Discretionary 3.7% d 24 Hour Holdings III LLC, senior note, 144A, 8.00%, 6/01/22. United States 6,300,000 5,276,250 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.125%, 2/15/23 United States 10,000,000 10,323,900 d CSC Holdings LLC, senior bond, 144A, 10.875%, 10/15/25 United States 6,100,000 7,335,250 DISH DBS Corp., senior bond, 5.00%, 3/15/23 United States 35,000,000 35,245,000 senior note, 5.875%, 7/15/22 United States 40,000,000 42,124,800 senior note, 5.875%, 11/15/24 United States 9,400,000 9,905,250 senior note, 7.75%, 7/01/26 United States 10,000,000 11,650,000 Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23 United Kingdom 11,300,000 11,618,999 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 23,000,000 19,636,250 |18 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Consumer Discretionary (continued) d International Game Technology PLC, senior secured note, 144A, 6.25%, 2/15/22 United States $ KB Home, senior bond, 7.50%, 9/15/22 United States d PetSmart Inc., senior note, 144A, 7.125%, 3/15/23 United States d Shea Homes LP/Shea Homes Funding Corp., senior bond, 144A, 6.125%, 4/01/25 United States senior note, 144A, 5.875%, 4/01/23 United States d Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24 United States d Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 5/15/23 United States senior secured note, first lien, 144A, 5.125%, 2/15/25 United States d Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom d Ziggo Secured Finance BV, secured bond, 144A, 5.50%, 1/15/27 Netherlands Consumer Staples 0.2% Cott Beverages Inc., senior note, 5.375%, 7/01/22 United States d JBS USA LLC/Finance Inc., senior note, 144A, 7.25%, 6/01/21 United States Energy 7.1% d,e Ascent Resources Utica Holdings LLC/ARU Finance Corp., senior note, 144A, 10.00%, 4/01/22. United States Bill Barrett Corp., senior note, 7.625%, 10/01/19 United States senior note, 7.00%, 10/15/22 United States Calumet Specialty Products Partners LP/Calumet Finance Corp., senior note, 6.50%, 4/15/21 United States Chesapeake Energy Corp., d secured note, second lien, 144A, 8.00%, 12/15/22 United States f senior bond, 6.125%, 2/15/21 United States senior note, 4.875%, 4/15/22 United States d,f senior note, 144A, 8.00%, 1/15/25 United States g senior note, FRN, 4.272%, 4/15/19 United States d Denbury Resources Inc., senior secured note, 144A, 9.00%, 5/15/21 United States Ferrellgas LP/Ferrellgas Finance Corp., senior note, 6.50%, 5/01/21 United States d Ferrellgas Partners LP/Ferrellgas Partners Finance Corp., senior note, 144A, 8.625%, 6/15/20. United States Kinder Morgan Inc., senior bond, 7.75%, 1/15/32 United States d senior secured bond, first lien, 144A, 5.625%, 11/15/23 United States d McDermott International Inc., second lien, 144A, 8.00%, 5/01/21. United States d NGPL PipeCo LLC, secured note, 144A, 7.119%, 12/15/17. United States d,h PetroQuest Energy Inc., secured note, second lien, 144A, PIK, 10.00%, 2/15/21 United States Rex Energy Corp., second lien, 1.00% to 10/01/17, 8.00% thereafter, 10/01/20 . United States d Sabine Pass Liquefaction LLC, senior secured bond, 144A, 5.875%, 6/30/26 United States senior secured bond, 144A, 5.00%, 3/15/27. United States Sanchez Energy Corp., senior note, 7.75%, 6/15/21. United States Stone Energy Corp., senior note, 7.50%, 5/31/22. United States d Transocean Inc., senior note, 144A, 9.00%, 7/15/23 United States |19 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) d,h W&T Offshore Inc., second lien, 144A, PIK, 10.75%, 5/15/20 United States 10,330,593 $ 8,587,226 senior secured note, third lien, 144A, PIK, 10.00%, 6/15/21 United States 9,244,999 6,915,040 Weatherford International Ltd., senior note, 5.125%, 9/15/20 United States 17,500,000 17,718,750 senior note, 7.75%, 6/15/21 United States 30,000,000 32,475,000 f senior note, 4.50%, 4/15/22 United States 11,900,000 11,453,750 senior note, 8.25%, 6/15/23 United States 27,500,000 29,975,000 439,904,677 Financials 3.1% i Bank of America Corp., junior sub. bond, AA, 6.10% to 3/17/25, FRN thereafter, Perpetual United States 8,000,000 8,486,000 junior sub. bond, M, 8.125% to 5/15/18, FRN thereafter, Perpetual United States 5,000,000 5,218,750 i Citigroup Inc., junior sub. bond, 5.35% to 5/15/23, FRN thereafter, Perpetual United States 10,000,000 10,012,500 junior sub. bond, 5.90% to 2/15/23, FRN thereafter, Perpetual United States 12,500,000 13,078,125 junior sub. bond, 5.95% to 1/30/23, FRN thereafter, Perpetual United States 4,500,000 4,702,500 junior sub. bond, M, 6.30% to 5/15/24, FRN thereafter, Perpetual United States 16,800,000 17,535,000 junior sub. bond, O, 5.875% to 3/27/20, FRN thereafter, Perpetual United States 25,000,000 25,890,625 junior sub. bond, Q, 5.95% to 8/15/20, FRN thereafter, Perpetual United States 10,000,000 10,412,500 i JPMorgan Chase & Co., junior sub. bond, I, 7.90% to 4/30/19, FRN thereafter, Perpetual United States 50,000,000 51,875,000 junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States 3,200,000 3,344,960 junior sub. bond, V, 5.00% to 7/30/19, FRN thereafter, Perpetual United States 10,000,000 10,125,000 i Morgan Stanley, junior sub. bond, 5.55% to 7/15/20, FRN thereafter, Perpetual . United States 7,300,000 7,519,365 Navient Corp., senior note, 6.125%, 3/25/24 United States 5,000,000 4,787,500 d OneMain Financial Holdings Inc., senior note, 144A, 6.75%, 12/15/19 United States 6,000,000 6,292,500 senior note, 144A, 7.25%, 12/15/21 United States 5,000,000 5,262,500 i Wells Fargo & Co., junior sub. bond, S, 5.90% to 6/15/24, FRN thereafter, Perpetual United States 7,900,000 8,258,265 192,801,090 Health Care 6.8% CHS/Community Health Systems Inc., senior note, 8.00%, 11/15/19 United States 67,195,000 66,103,081 senior note, 7.125%, 7/15/20 United States 25,000,000 23,000,000 senior note, 6.875%, 2/01/22 United States 38,000,000 32,680,000 senior secured note, first lien, 6.25%, 3/31/23 United States 16,400,000 16,789,500 DaVita Inc., senior bond, 5.125%, 7/15/24 United States 5,000,000 5,059,375 d Endo Finance LLC, senior note, 144A, 5.75%, 1/15/22 United States 22,500,000 20,587,500 d Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25 United States 10,000,000 8,575,000 senior note, 144A, 6.00%, 7/15/23 United States 15,000,000 13,200,000 HCA Inc., senior bond, 5.875%, 5/01/23 United States 7,500,000 8,118,750 senior note, 7.50%, 2/15/22 United States 25,000,000 28,656,250 senior secured note, first lien, 5.00%, 3/15/24 United States 10,400,000 10,933,000 Mallinckrodt International Finance SA, senior bond, 4.75%, 4/15/23 United States 5,000,000 4,262,500 |20 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Health Care (continued) d Mallinckrodt International Finance SA/Mallinckrodt CB LLC, f senior note, 144A, 5.75%, 8/01/22 United States $ senior note, 144A, 5.625%, 10/15/23 United States senior note, 144A, 5.50%, 4/15/25 United States Tenet Healthcare Corp., senior note, 5.00%, 3/01/19 United States senior note, 8.00%, 8/01/20 United States senior note, 8.125%, 4/01/22 United States f senior note, 6.75%, 6/15/23 United States d Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States d Valeant Pharmaceuticals International Inc., first lien, 144A, 6.50%, 3/15/22. United States senior bond, 144A, 6.125%, 4/15/25 United States senior note, 144A, 5.375%, 3/15/20 United States senior note, 144A, 5.875%, 5/15/23 United States senior note, 144A, 7.00%, 3/15/24 United States Industrials 1.5% d Bombardier Inc., senior bond, 144A, 6.125%, 1/15/23 Canada senior bond, 144A, 7.50%, 3/15/25 Canada d CEVA Group PLC, senior note, first lien, 144A, 4.00%, 5/01/18 United Kingdom d Cloud Crane LLC, secured note, second lien, 144A, 10.125%, 8/01/24. United States Hertz Corp., senior note, 6.75%, 4/15/19 United States Navistar International Corp., senior bond, 8.25%, 11/01/21 United States TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States senior sub. bond, 6.375%, 6/15/26 United States senior sub. note, 6.00%, 7/15/22 United States United Rentals North America Inc., senior bond, 6.125%, 6/15/23 United States d XPO Logistics Inc., senior note, 144A, 6.50%, 6/15/22 United States Information Technology 3.1% d BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21. United States d CommScope Inc., senior bond, 144A, 5.50%, 6/15/24 United States d Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior note, 144A, 5.875%, 6/15/21 United States senior note, 144A, 7.125%, 6/15/24 United States senior secured bond, first lien, 144A, 6.02%, 6/15/26 United States senior secured note, first lien, 144A, 4.42%, 6/15/21 United States senior secured note, first lien, 144A, 5.45%, 6/15/23 United States d First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States senior note, 144A, 7.00%, 12/01/23 United States senior secured note, first lien, 144A, 5.375%, 8/15/23 United States d Microsemi Corp., senior note, 144A, 9.125%, 4/15/23 United States NCR Corp., senior note, 5.00%, 7/15/22 United States senior note, 6.375%, 12/15/23 United States |21 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Information Technology (continued) Western Digital Corp., senior note, 10.50%, 4/01/24 United States 30,000,000 $ 35,400,000 d senior secured note, 144A, 7.375%, 4/01/23 United States 10,000,000 10,987,500 190,924,125 Materials 2.0% d Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 4.625%, 5/15/23 Luxembourg 15,000,000 15,187,500 senior note, 144A, 7.25%, 5/15/24 Luxembourg 10,200,000 10,939,500 d,e BWAY Holding Co., secured note, 144A, 5.50%, 4/15/24 United States 10,000,000 10,100,000 senior note, 144A, 7.25%, 4/15/25 United States 23,300,000 23,358,250 d Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico 14,700,000 15,476,381 d FMG Resources (August 2006) Pty. Ltd., senior secured note, 144A, 9.75%, 3/01/22 Australia 27,000,000 31,050,000 d Platform Specialty Products Corp., senior note, 144A, 6.50%, 2/01/22 United States 3,500,000 3,648,750 d Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, first lien, 144A, 5.125%, 7/15/23 United States 4,300,000 4,423,625 g senior secured note, first lien, 144A, FRN, 4.523%, 7/15/21. United States 7,600,000 7,794,788 121,978,794 Real Estate 0.4% Equinix Inc., senior bond, 5.375%, 5/15/27 United States 16,500,000 17,077,500 Iron Mountain Inc., senior sub. bond, 5.75%, 8/15/24 United States 3,000,000 3,075,000 iStar Inc., senior note, 5.00%, 7/01/19 United States 3,500,000 3,543,750 23,696,250 Telecommunication Services 3.0% Frontier Communications Corp., senior note, 9.25%, 7/01/21 United States 7,400,000 7,511,000 senior note, 10.50%, 9/15/22 United States 10,000,000 10,175,000 senior note, 7.125%, 1/15/23 United States 7,800,000 6,881,082 Sprint Capital Corp., senior note, 6.90%, 5/01/19 United States 13,500,000 14,445,000 Sprint Communications Inc., 11.50%, 11/15/21 United States 30,000,000 37,800,000 senior note, 7.00%, 8/15/20 United States 7,500,000 8,071,875 d senior note, 144A, 9.00%, 11/15/18 United States 11,900,000 12,985,875 Sprint Corp., senior bond, 7.875%, 9/15/23 United States 37,500,000 41,625,000 senior bond, 7.125%, 6/15/24 United States 8,200,000 8,774,000 senior note, 7.625%, 2/15/25 United States 15,000,000 16,425,000 T-Mobile USA Inc., senior note, 6.633%, 4/28/21 United States 7,500,000 7,770,000 d Wind Acquisition Finance SA, secured note, second lien, 144A, 7.375%, 4/23/21 Italy 11,500,000 11,972,880 184,436,712 Utilities 2.7% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 22,000,000 21,942,360 senior note, 5.375%, 1/15/23 United States 20,000,000 20,350,000 senior note, 5.50%, 2/01/24 United States 16,375,000 16,369,924 d senior secured bond, 144A, 5.25%, 6/01/26. United States 15,000,000 15,300,000 |22 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Utilities (continued) Dynegy Inc., senior note, 6.75%, 11/01/19 United States 43,000,000 $ 44,397,500 senior note, 7.375%, 11/01/22 United States 20,000,000 19,900,000 senior note, 5.875%, 6/01/23 United States 8,000,000 7,370,000 d InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 25,000,000 22,406,250 168,036,034 Total Corporate Bonds (Cost $1,969,522,074) 2,083,515,234 g Senior Floating Rate Interests 3.0% Consumer Discretionary 1.2% Academy Ltd., Initial Term Loan, 5.00% - 5.102%, 7/02/22 United States 1,597,038 1,193,455 Belk Inc., Closing Date Term Loan, 5.76%, 12/12/22 United States 24,750,000 21,125,164 iHeartCommunications Inc., Tranche D Term Loan, 7.732%, 1/30/19 United States 45,864,664 39,596,478 Tranche E Term Loan, 8.482%, 7/30/19. United States 13,142,769 11,269,924 73,185,021 Energy 0.2% W&T Offshore Inc., Second Lien Term Loan, 9.00%, 5/15/20 United States 11,000,000 9,900,000 Financials 0.6% First Eagle Investment Management, Initial Term Loans, 5.147%, 12/01/22 United States 39,500,000 39,759,239 Health Care 0.3% Vizient Inc., Term Loan, 5.00%, 2/11/23 United States 17,597,059 17,787,688 Industrials 0.7% CEVA Group PLC, Pre-Funded L/C, 6.50%, 3/19/21 United Kingdom 4,865,761 4,304,680 CEVA Intercompany BV, Dutch BV Term Loan, 6.539%, 3/19/21 United Kingdom 4,977,231 4,403,297 CEVA Logistics Canada ULC, Canadian Term Loan, 6.539%, 3/19/21 Canada 858,143 759,189 CEVA Logistics U.S. Holdings Inc., U.S. Term Loan, 6.539%, 3/19/21 United Kingdom 6,865,146 6,073,512 Commercial Barge Line Co., Initial Term Loan, 9.75%, 11/12/20 United States 9,500,000 8,835,000 Navistar Inc., Tranche B Term Loans, 5.00%, 8/07/20. United States 6,005,009 6,082,576 Vertiv Group Corp., Term B Loans, 5.00% - 5.039%, 11/30/23. United States 11,031,466 11,141,780 41,600,034 Materials 0.0% † FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 . Australia 2,337,623 2,353,110 Total Senior Floating Rate Interests (Cost $189,961,678) 184,585,092 Shares Escrows and Litigation Trusts (Cost $62,602) 0.0% a,c Motors Liquidation Co., Escrow Account, cvt. pfd., C United States 1,400,000 — Total Investments before Short Term Investments (Cost $5,048,987,506) 5,677,809,388 Short Term Investments 8.5% Money Market Funds (Cost $521,280,635) 8.4% j,k Institutional Fiduciary Trust Money Market Portfolio, 0.32% United States 521,280,635 521,280,635 |23 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Income VIP Fund (continued) Country Shares Value Investments from Cash Collateral Received for Loaned Securities 0.1% Money Market Funds (Cost $4,559,000) 0.1% j,k Institutional Fiduciary Trust Money Market Portfolio, 0.32% United States 4,559,000 $ 4,559,000 Principal Amount* Value Repurchase Agreements (Cost $1,140,534) 0.0% † l Joint Repurchase Agreement, 0.80%, 4/03/17 (Maturity Value $1,140,610) J.P. Morgan Securities LLC. Collateralized by U.S. Treasury Note, Index Linked, 0.125% - 2.625%, 7/15/17 - 7/15/21 (valued at $1,163,388) United States 1,140,534 1,140,534 Total Investments from Cash Collateral Received for Loaned Securities (Cost $5,699,534) 5,699,534 Total Investments (Cost $5,575,967,675) 100.1% 6,204,789,557 Other Assets, less Liabilities (0.1)% (7,251,206 ) Net Assets 100.0% $ 6,197,538,351 See Abbreviations on page 118. † Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b See Note 7 regarding restricted securities. c Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $6,419,127, representing 0.1% of net assets. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $1,162,266,231, representing 18.4% of net assets. e Security purchased on a when-issued basis. f A portion or all of the security is on loan at March 31, 2017. g The coupon rate shown represents the rate at period end. h Income may be received in additional securities and/or cash. i Perpetual security with no stated maturity date. j See Note 10 regarding investments in affiliated management investment companies. k The rate shown is the annualized seven-day yield at period end. l Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2017, all repurchase agreements had been entered into on that date. |24 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Large Cap Growth VIP Fund Shares Value Common Stocks 98.5% Consumer Discretionary 15.4% Advance Auto Parts Inc $ a Amazon.com Inc a Charter Communications Inc., A Comcast Corp., A Delphi Automotive PLC (United Kingdom) Las Vegas Sands Corp Newell Brands Inc NIKE Inc., B a The Priceline Group Inc Starbucks Corp The Walt Disney Co Consumer Staples 2.7% Constellation Brands Inc., A a Monster Beverage Corp Pinnacle Foods Inc Energy 3.2% Anadarko Petroleum Corp a Diamondback Energy Inc Halliburton Co a Resolute Energy Corp Financials 7.5% a Athene Holding Ltd., A BlackRock Inc The Charles Schwab Corp Intercontinental Exchange Inc MarketAxess Holdings Inc S&P Global Inc a Signature Bank a,b SVB Financial Group Synchrony Financial Health Care 15.3% a,c Acerta Pharma BV (Netherlands) a Alexion Pharmaceuticals Inc Allergan PLC a Biogen Inc Bristol-Myers Squibb Co a Celgene Corp a Edwards Lifesciences Corp Eli Lilly & Co a Heron Therapeutics Inc a Incyte Corp Medtronic PLC a Nevro Corp a Tesaro Inc UnitedHealth Group Inc Quarterly Statement of Investments | See Notes to Statements of Investments. | 25 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Large Cap Growth VIP Fund (continued) Shares Value Common Stocks (continued) Industrials 6.2% Allegiant Travel Co $ Honeywell International Inc a IHS Markit Ltd Raytheon Co Rockwell Automation Inc Roper Technologies Inc a Univar Inc Information Technology 38.7% a Adobe Systems Inc a Alphabet Inc., A a Alphabet Inc., C Analog Devices Inc Apple Inc a Autodesk Inc Broadcom Ltd. (Singapore) a BroadSoft Inc a CoStar Group Inc a Electronic Arts Inc a Facebook Inc., A a Fiserv Inc Mastercard Inc., A Microsoft Corp a Mobileye NV (Israel) a MuleSoft Inc NVIDIA Corp a Palo Alto Networks Inc a Salesforce.com Inc a ServiceNow Inc a Tyler Technologies Inc Visa Inc., A Xilinx Inc a Zendesk Inc Materials 3.0% a Axalta Coating Systems Ltd Ecolab Inc a Ingevity Corp Martin Marietta Materials Inc Real Estate 5.3% American Tower Corp Equinix Inc a SBA Communications Corp Telecommunication Services 1.2% a T-Mobile U.S. Inc Total Common Stocks (Cost $77,597,051) |26 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Large Cap Growth VIP Fund (continued) Principal Amount Value Short Term Investments (Cost $1,298,133) 1.1% Repurchase Agreements 1.1% d Joint Repurchase Agreement, 0.775%, 4/03/17 (Maturity Value $1,298,217) BNP Paribas Securities Corp. (Maturity Value $523,168) Deutsche Bank Securities Inc. (Maturity Value $55,694) HSBC Securities (USA) Inc. (Maturity Value $523,168) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $196,187) Collateralized by U.S. Government Agency Securities, 0.00% - 1.00%, 6/05/17 - 9/29/17 e U.S. Treasury Bill, 4/06/17 - 3/29/18; and U.S. Treasury Note, 1.75% - 2.125%, 8/15/21 - 11/30/21 (valued at $1,325,741) $ 1,298,133 $ 1,298,133 Total Investments (Cost $78,895,184) 99.6% 121,895,822 Other Assets, less Liabilities 0.4% 507,384 Net Assets 100.0% $ 122,403,206 See Abbreviations on page 118. a Non-income producing. b A portion or all of the security purchased on a delayed delivery basis. c See Note 7 regarding restricted securities. d Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2017, all repurchase agreements had been entered into on that date. e The security was issued on a discount basis with no stated coupon rate. |27 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual Global Discovery VIP Fund Shares/ Country Units Value Common Stocks and Other Equity Interests 90.7% Aerospace & Defense 0.8% B/E Aerospace Inc United States 65,840 $ 4,221,002 a KLX Inc United States 32,920 1,471,524 5,692,526 Auto Components 1.0% Cie Generale des Etablissements Michelin, B France 30,800 3,740,469 a,b International Automotive Components Group Brazil LLC Brazil 424,073 11,132 a,b,c International Automotive Components Group North America LLC. United States 4,052,916 3,176,193 6,927,794 Automobiles 1.5% General Motors Co United States 214,110 7,570,930 Hyundai Motor Co South Korea 20,953 2,953,173 10,524,103 Banks 15.8% Barclays PLC. United Kingdom 2,052,511 5,789,575 BNP Paribas SA. France 117,870 7,849,444 Capital Bank Financial Corp., A United States 78,494 3,406,640 d Capital Bank Financial Corp., B, 144A, non-voting United States 269,922 11,714,615 CIT Group Inc United States 174,912 7,508,972 Citigroup Inc United States 229,050 13,701,771 Citizens Financial Group Inc United States 310,923 10,742,390 HSBC Holdings PLC. United Kingdom 438,755 3,578,674 JPMorgan Chase & Co United States 96,110 8,442,302 PNC Financial Services Group Inc United States 105,531 12,689,046 Societe Generale SA France 118,614 6,016,290 a Standard Chartered PLC. United Kingdom 374,211 3,577,889 Wells Fargo & Co United States 256,320 14,266,771 109,284,379 Beverages 0.9% PepsiCo Inc United States 55,497 6,207,894 Chemicals 1.4% Monsanto Co United States 64,910 7,347,812 Syngenta AG Switzerland 4,660 2,056,279 9,404,091 Communications Equipment 2.6% Cisco Systems Inc United States 359,180 12,140,284 Nokia OYJ, A Finland 611,269 3,279,765 Nokia OYJ, ADR Finland 519,486 2,815,614 18,235,663 Construction Materials 0.7% LafargeHolcim Ltd., B Switzerland 78,676 4,648,787 Consumer Finance 1.2% Ally Financial Inc United States 151,600 3,082,028 Capital One Financial Corp United States 60,788 5,267,888 8,349,916 Diversified Financial Services 1.4% a,b Hightower Holding LLC, B, Series II United States 1,775,736 6,080,476 Voya Financial Inc United States 101,650 3,858,634 9,939,110 Quarterly Statement of Investments | See Notes to Statements of Investments. | 28 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery VIP Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Diversified Telecommunication Services 2.0% China Telecom Corp. Ltd., H China $ Koninklijke KPN NV Netherlands a Telecom Italia SpA Italy Electric Utilities 0.5% Vistra Energy Corp United States Energy Equipment & Services 1.5% Baker Hughes Inc United States Food & Staples Retailing 3.2% CVS Health Corp United States Metro AG Germany a Rite Aid Corp United States Walgreens Boots Alliance Inc United States Health Care Equipment & Supplies 3.6% Medtronic PLC United States Stryker Corp United States Health Care Providers & Services 0.4% Cigna Corp United States Hotels, Restaurants & Leisure 2.2% Accor SA. France Sands China Ltd Hong Kong Industrial Conglomerates 1.5% Koninklijke Philips NV Netherlands Insurance 8.2% a Alleghany Corp United States American International Group Inc United States China Pacific Insurance Group Co. Ltd., H. China Chubb Ltd United States The Hartford Financial Services Group Inc United States MetLife Inc United States NN Group NV Netherlands T&D Holdings Inc Japan XL Group Ltd Ireland IT Services 1.1% a Cognizant Technology Solutions Corp., A United States Machinery 0.7% Caterpillar Inc United States Marine 1.5% A.P. Moeller-Maersk AS, B Denmark Media 4.6% a Charter Communications Inc., A United States a DISH Network Corp., A United States Time Warner Inc United States |29 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery VIP Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Metals & Mining 1.2% a Freeport-McMoRan Inc United States 186,260 $ 2,488,434 thyssenkrupp AG Germany 242,203 5,931,898 8,420,332 Multi-Utilities 0.3% a innogy SE Germany 63,784 2,407,539 Oil, Gas & Consumable Fuels 8.2% Apache Corp United States 68,624 3,526,587 BP PLC. United Kingdom 1,028,014 5,894,179 China Shenhua Energy Co. Ltd., H China 2,009,534 4,664,706 a CONSOL Energy Inc United States 219,381 3,681,213 Crescent Point Energy Corp Canada 280,429 3,030,126 Kinder Morgan Inc United States 391,270 8,506,210 Marathon Oil Corp United States 438,465 6,927,747 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 327,191 8,590,995 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 179,410 4,712,199 b,c Warrior Met Coal LLC, A United States 1,841 516,351 b,c Warrior Met Coal LLC, B United States 4,306 1,207,717 The Williams Cos. Inc United States 196,601 5,817,424 57,075,454 Pharmaceuticals 8.0% Eli Lilly & Co United States 165,580 13,926,934 GlaxoSmithKline PLC United Kingdom 262,323 5,455,058 Merck & Co. Inc United States 267,118 16,972,678 Novartis AG, ADR Switzerland 176,221 13,087,933 Teva Pharmaceutical Industries Ltd., ADR. Israel 191,531 6,146,230 55,588,833 Software 6.2% a Check Point Software Technologies Ltd Israel 101,567 10,426,868 a Dell Technologies Inc., V United States 33,415 2,141,233 Microsoft Corp United States 273,262 17,997,035 Symantec Corp United States 403,861 12,390,456 42,955,592 Specialty Retail 0.7% Kingfisher PLC. United Kingdom 1,151,830 4,706,791 Technology Hardware, Storage & Peripherals 1.2% Hewlett Packard Enterprise Co United States 298,680 7,078,716 Lenovo Group Ltd China 1,500,454 988,519 8,067,235 Tobacco 5.2% Altria Group Inc United States 118,684 8,476,411 British American Tobacco PLC United Kingdom 188,332 12,507,938 Philip Morris International Inc United States 41,509 4,686,366 Reynolds American Inc United States 159,669 10,062,341 35,733,056 Wireless Telecommunication Services 1.4% Vodafone Group PLC United Kingdom 3,618,505 9,435,980 Total Common Stocks and Other Equity Interests (Cost $488,807,675) 629,041,804 |30 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery VIP Fund (continued) Country Shares Value Preferred Stocks (Cost $7,441,859) 0.8% Automobiles 0.8% e Volkswagen AG, 0.124%, pfd Germany 40,296 $ 5,871,579 Principal Amount Corporate Bonds, Notes and Senior Floating Rate Interests 3.7% c,f Avaya Inc., DIP Facility, 8.50%, 1/23/18. United States $ 902,000 931,034 f Belk Inc., Closing Date Term Loan, 5.76%, 12/12/22 United States 946,718 808,064 CHS/Community Health Systems Inc., senior note, 7.125%, 7/15/20 United States 814,000 748,880 senior note, 6.875%, 2/01/22 United States 1,220,000 1,049,200 f,g Cumulus Media Holdings Inc., Term Loans, 6.13%, 12/23/20. United States 324,190 243,224 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 5,184,000 4,425,840 f Tranche D Term Loan, 7.732%, 1/30/19 United States 6,889,154 5,947,634 f Tranche E Term Loan, 8.482%, 7/30/19 United States 2,213,881 1,898,403 d Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 487,000 422,473 senior bond, 144A, 7.25%, 7/15/22 United States 241,000 208,465 senior note, 144A, 6.375%, 10/15/20 United States 3,059,000 2,783,690 d Valeant Pharmaceuticals International Inc., senior note, 144A, 5.375%, 3/15/20. United States 127,000 114,141 senior note, 144A, 7.50%, 7/15/21 United States 711,000 625,680 senior note, 144A, 5.625%, 12/01/21 United States 318,000 257,580 f Veritas Software Corp., Term Loan B1, 6.772%, 1/27/23 United States 1,984,950 1,976,059 d Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23 United States 336,000 355,320 senior note, 144A, 10.50%, 2/01/24. United States 2,419,000 2,570,187 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $25,730,280) 25,365,874 Corporate Notes and Senior Floating Rate Interests in Reorganization 0.4% c,h Avaya Inc., d senior note, 144A, 10.50%, 3/01/21. United States 1,270,000 211,138 f,g Term B-6 Loan, 3.88%, 3/30/18 United States 526,000 417,907 f,g Term B-7 Loan, 3.88%, 5/29/20 United States 1,240,000 992,620 b,h Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12. United States 595 — f,h Caesars Entertainment Operating Co. Inc., Term B-7 Loans, 1.50%, 3/01/17. United States 1,110,195 1,337,918 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $3,643,095) 2,959,583 Shares Companies in Liquidation 0.1% a Adelphia Recovery Trust United States 5,379,562 5,380 a,i Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 386,774 39 a,i,j Century Communications Corp., Contingent Distribution United States 1,074,000 — a,b FIM Coinvestor Holdings I, LLC United States 2,077,368 — a,k Lehman Brothers Holdings Inc., Bankruptcy Claim United States 17,348,669 563,832 a,j NewPage Corp., Litigation Trust United States 4,854,000 — a,i,j Tribune Media Litigation Trust, Contingent Distribution United States 56,997 — |31 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery VIP Fund (continued) Country Shares Value Companies in Liquidation (continued) a,j Vistra Energy Corp., Litigation Trust United States 11,807,264 136,964 a Vistra Energy Corp., Litigation Trust, TRA United States 199,534 229,463 Total Companies in Liquidation (Cost $2,847,848) 935,678 Principal Amount Municipal Bonds in Reorganization (Cost $2,115,501) 0.2% h Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 2,261,000 $ 1,407,472 Total Investments before Short Term Investments (Cost $530,586,258) 665,581,990 Short Term Investments 4.0% U.S. Government and Agency Securities 3.9% l FHLB, 4/03/17 United States 3,100,000 3,100,000 l U.S. Treasury Bill, m 6/15/17 United States 2,000,000 1,997,096 4/20/17 - 8/24/17 United States 22,000,000 21,967,288 Total U.S. Government and Agency Securities (Cost $27,069,092) 27,064,384 Senior Floating Rate Interests in Reorganization (Cost $706,624) 0.1% c,f,g,h Avaya Inc., Term B-3 Loan, 7.38%, 10/26/17 United States 833,000 660,153 Total Investments (Cost $558,361,974) 99.9% 693,306,527 Other Assets, less Liabilities 0.1% 568,718 Net Assets 100.0% . $ 693,875,245 a Non-income producing. b See Note 7 regarding restricted securities. c At March 31, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees. At March 31, 2017, the aggregate value of these securities was $19,263,289, representing 2.8% of net assets. e Variable rate security. The rate shown represents the yield at period end. f The coupon rate shown represents the rate at period end. g Security purchased on a delayed delivery basis. h Defaulted security or security for which income has been deemed uncollectible. i Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. j Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $136,964, representing less than 0.1% of net assets. k Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. l The security was issued on a discount basis with no stated coupon rate. m A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2017, the value of this security and/or cash pledged amounted to $1,175,291, representing 0.2% of net assets. |32 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Global Discovery VIP Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short $ 6/19/17 $  $ ) GBP/USD Short 6/19/17  ) Total Futures Contracts $  $ ) Net unrealized appreciation (depreciation) $ ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Buy $ 4/18/17 $ $  Euro BOFA Sell 4/18/17  Euro BOFA Sell 4/18/17  ) Euro BONY Sell 4/18/17  ) Euro HSBK Sell 4/18/17  Euro HSBK Sell 4/18/17  ) Euro SSBT Sell 4/18/17  Euro SSBT Sell 4/18/17  ) Euro UBSW Sell 4/18/17  Euro UBSW Sell 4/18/17  ) British Pound BOFA Sell 4/24/17  ) British Pound BONY Sell 4/24/17  British Pound HSBK Sell 4/24/17  ) British Pound SSBT Sell 4/24/17  ) British Pound UBSW Sell 4/24/17  ) Japanese Yen BOFA Sell 4/24/17  Japanese Yen HSBK Buy 4/24/17  Japanese Yen HSBK Sell 4/24/17  ) Japanese Yen HSBK Sell 4/24/17  Japanese Yen SSBT Buy 4/24/17  Japanese Yen SSBT Sell 4/24/17  ) Japanese Yen UBSW Sell 4/24/17  ) South Korean Won HSBK Buy 5/12/17  ) South Korean Won HSBK Sell 5/12/17  South Korean Won HSBK Sell 5/12/17  ) South Korean Won UBSW Sell 5/12/17  South Korean Won UBSW Sell 5/12/17  ) Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 118. |33 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Mutual Shares VIP Fund Shares/ Country Units Value Common Stocks and Other Equity Interests 86.9% Aerospace & Defense 0.8% B/E Aerospace Inc United States 403,812 $ 25,888,388 a KLX Inc United States 224,586 10,038,994 35,927,382 Auto Components 0.9% The Goodyear Tire & Rubber Co United States 706,938 25,449,768 a,b International Automotive Components Group Brazil LLC Brazil 1,730,515 45,428 a,b,c International Automotive Components Group North America LLC. United States 15,382,424 12,054,913 37,550,109 Automobiles 1.4% General Motors Co United States 1,699,170 60,082,651 Banks 10.3% Barclays PLC United Kingdom 10,534,300 29,714,396 CIT Group Inc United States 972,803 41,762,433 Citigroup Inc United States 926,419 55,418,384 Citizens Financial Group Inc United States 1,851,966 63,985,425 a FCB Financial Holdings Inc., A. United States 493,723 24,463,975 Guaranty Bancorp United States 209,583 5,103,346 JPMorgan Chase & Co United States 757,320 66,522,989 PNC Financial Services Group Inc United States 959,249 115,340,100 State Bank Financial Corp United States 352,200 9,199,464 Wells Fargo & Co United States 698,860 38,898,548 450,409,060 Beverages 0.9% PepsiCo Inc United States 343,132 38,382,746 Chemicals 1.0% a,d,e Dow Corning Corp., Contingent Distribution United States 100,000 — Monsanto Co United States 405,580 45,911,656 45,911,656 Communications Equipment 2.6% Cisco Systems Inc United States 2,261,380 76,434,644 Nokia OYJ, A Finland 3,670,248 19,692,719 Nokia OYJ, ADR Finland 3,299,845 17,885,160 114,012,523 Construction Materials 0.7% LafargeHolcim Ltd., B Switzerland 547,060 32,324,535 Consumer Finance 1.3% Ally Financial Inc United States 943,970 19,190,910 Capital One Financial Corp United States 436,885 37,860,454 57,051,364 Containers & Packaging 2.1% International Paper Co United States 1,125,754 57,165,788 WestRock Co United States 681,512 35,459,070 92,624,858 Diversified Financial Services 0.8% Voya Financial Inc United States 959,810 36,434,388 Diversified Telecommunication Services 0.6% Koninklijke KPN NV Netherlands 8,378,890 25,231,302 Quarterly Statement of Investments | See Notes to Statements of Investments. | 34 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares VIP Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Electric Utilities 0.8% Vistra Energy Corp United States 2,184,095 $ 35,600,749 Electrical Equipment 1.1% a Sensata Technologies Holding NV United States 1,104,530 48,234,825 Energy Equipment & Services 1.4% Baker Hughes Inc United States 1,003,685 60,040,437 a,b Gulfmark Offshore Inc United States 48,169 16,021 60,056,458 Equity Real Estate Investment Trusts (REITs) 0.4% Alexander’s Inc United States 40,126 17,328,814 Food & Staples Retailing 4.3% CVS Health Corp United States 821,861 64,516,088 The Kroger Co United States 2,049,600 60,442,704 a Rite Aid Corp United States 2,439,970 10,369,873 Walgreens Boots Alliance Inc United States 628,158 52,168,522 187,497,187 Health Care Equipment & Supplies 4.9% Medtronic PLC United States 1,734,212 139,708,119 Stryker Corp United States 556,291 73,235,710 212,943,829 Health Care Providers & Services 0.5% Cigna Corp United States 142,154 20,824,139 Household Products 0.3% Energizer Holdings Inc United States 196,162 10,936,032 Insurance 9.0% a Alleghany Corp United States 108,258 66,541,862 American International Group Inc United States 1,412,416 88,177,131 Chubb Ltd United States 319,645 43,551,631 The Hartford Financial Services Group Inc United States 441,878 21,241,075 MetLife Inc United States 977,203 51,615,863 White Mountains Insurance Group Ltd United States 65,521 57,650,618 XL Group Ltd Ireland 1,691,790 67,434,749 396,212,929 IT Services 1.1% a Cognizant Technology Solutions Corp., A United States 822,270 48,941,510 Machinery 2.0% Caterpillar Inc United States 569,966 52,870,046 CNH Industrial NV United Kingdom 888,427 8,567,073 CNH Industrial NV, special voting United Kingdom 1,844,814 17,789,483 Federal Signal Corp United States 725,785 10,023,091 89,249,693 Marine 0.9% A.P. Moeller-Maersk AS, B Denmark 23,238 38,551,183 Media 5.0% a Charter Communications Inc., A United States 237,513 77,742,755 a DISH Network Corp., A United States 778,183 49,406,839 Time Warner Inc United States 918,888 89,784,546 216,934,140 |35 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares VIP Fund (continued) Shares/ Country Units Value Common Stocks and Other Equity Interests (continued) Metals & Mining 0.6% thyssenkrupp AG Germany 1,147,037 $ 28,092,579 Oil, Gas & Consumable Fuels 7.4% Apache Corp United States 434,854 22,347,147 BP PLC United Kingdom 4,322,322 24,782,289 a CONSOL Energy Inc United States 1,236,955 20,756,105 Kinder Morgan Inc United States 3,158,940 68,675,355 Marathon Oil Corp United States 2,991,878 47,271,672 Royal Dutch Shell PLC, A (EUR Traded) United Kingdom 1,916,196 50,313,215 Royal Dutch Shell PLC, A (GBP Traded) United Kingdom 927,720 24,366,544 b,c Warrior Met Coal LLC, A United States 12,324 3,456,549 b,c Warrior Met Coal LLC, B United States 28,821 8,083,512 The Williams Cos. Inc United States 1,751,598 51,829,785 321,882,173 Personal Products 0.0% † a Edgewell Personal Care Co United States 26,620 1,946,987 Pharmaceuticals 7.8% Eli Lilly & Co United States 1,274,136 107,167,579 Merck & Co. Inc United States 1,898,948 120,659,156 Novartis AG, ADR Switzerland 1,054,231 78,297,737 Teva Pharmaceutical Industries Ltd., ADR Israel 1,169,793 37,538,657 343,663,129 Professional Services 0.8% Relx PLC. United Kingdom 1,808,010 35,434,255 Real Estate Management & Development 0.0% † a Forestar Group Inc United States 76,943 1,050,272 Software 6.0% CA Inc United States 1,515,419 48,069,091 a Dell Technologies Inc., V United States 198,331 12,709,050 Microsoft Corp United States 1,485,247 97,818,367 Symantec Corp United States 3,348,761 102,739,988 261,336,496 Technology Hardware, Storage & Peripherals 2.8% Hewlett Packard Enterprise Co United States 2,069,667 49,051,108 Samsung Electronics Co. Ltd South Korea 40,176 74,062,113 123,113,221 Tobacco 5.9% Altria Group Inc United States 675,978 48,278,349 British American Tobacco PLC United Kingdom 1,220,767 81,076,386 Imperial Brands PLC. United Kingdom 1,059,777 51,354,014 Philip Morris International Inc United States 187,960 21,220,684 Reynolds American Inc United States 889,694 56,068,516 257,997,949 Wireless Telecommunication Services 0.5% Vodafone Group PLC United Kingdom 8,229,954 21,461,260 Total Common Stocks and Other Equity Interests (Cost $2,742,683,769) 3,805,232,383 |36 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares VIP Fund (continued) Principal Country Amount Value Corporate Bonds, Notes and Senior Floating Rate Interests 3.7% c,f Avaya Inc., DIP Facility, 8.50%, 1/23/18. United States $ 5,756,000 $ 5,941,274 f Belk Inc., Closing Date Term Loan, 5.76%, 12/12/22 United States 5,756,532 4,913,441 CHS/Community Health Systems Inc., senior note, 7.125%, 7/15/20 United States 5,205,000 4,788,600 senior note, 6.875%, 2/01/22 United States 7,784,000 6,694,240 f,g Cumulus Media Holdings Inc., Term Loans, 6.13%, 12/23/20 United States 2,055,442 1,542,096 iHeartCommunications Inc., senior secured note, first lien, 9.00%, 12/15/19 United States 26,449,000 22,580,834 f Tranche D Term Loan, 7.732%, 1/30/19 United States 34,746,619 29,997,903 f Tranche E Term Loan, 8.482%, 7/30/19 United States 11,168,253 9,576,777 f Toys R Us-Delaware Inc., FILO Loans, 8.289%, 10/24/19 United States 2,560,000 2,547,533 Term B-4 Loan, 9.804%, 4/24/20. United States 21,187,649 17,013,682 h Valeant Pharmaceuticals International, senior bond, 144A, 6.75%, 8/15/21 United States 2,964,000 2,571,270 senior bond, 144A, 7.25%, 7/15/22 United States 1,460,000 1,262,900 senior note, 144A, 6.375%, 10/15/20 United States 18,570,000 16,898,700 h Valeant Pharmaceuticals International Inc., senior note, 144A, 5.375%, 3/15/20. United States 821,000 737,874 senior note, 144A, 7.50%, 7/15/21. United States 4,600,000 4,048,000 senior note, 144A, 5.625%, 12/01/21 United States 2,054,000 1,663,740 f Veritas Software Corp., Term Loan B1, 6.772%, 1/27/23 United States 12,532,410 12,476,277 h Veritas U.S. Inc./Veritas Bermuda Ltd., senior note, 144A, 7.50%, 2/01/23. United States 2,386,000 2,523,195 senior note, 144A, 10.50%, 2/01/24. United States 15,122,000 16,067,125 Total Corporate Bonds, Notes and Senior Floating Rate Interests (Cost $167,461,956) 163,845,461 Corporate Notes and Senior Floating Rate Interests in Reorganization 1.8% c,i Avaya Inc., h senior note, 144A, 10.50%, 3/01/21. United States 22,449,000 3,732,146 h senior secured note, 144A, 7.00%, 4/01/19 United States 12,923,000 10,273,785 f,g Term B-3 Loan, 7.38%, 10/26/17. United States 18,087,927 14,334,682 f,g Term B-6 Loan, 3.88%, 3/30/18 United States 10,091,721 8,017,873 f,g Term B-7 Loan, 3.88%, 5/29/20 United States 14,292,619 11,441,242 b,i Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12. United States 1,754 — f,i Caesars Entertainment Operating Co. Inc., Term B-5-B Loans, 1.50%, 3/01/17 United States 3,069,560 3,451,975 Term B-6-B Loans, 1.50%, 3/01/17 United States 14,634,842 17,013,004 Term B-7 Loans, 1.50%, 3/01/17 United States 9,298,589 11,205,915 Total Corporate Notes and Senior Floating Rate Interests in Reorganization (Cost $95,695,986) 79,470,622 Shares Companies in Liquidation 0.2% a Adelphia Recovery Trust United States 29,283,354 29,283 a,d Adelphia Recovery Trust, Arahova Contingent Value Vehicle, Contingent Distribution United States 1,955,453 196 a,b,c,j CB FIM Coinvestors LLC United States 6,400,507 — |37 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares VIP Fund (continued) Country Shares Value Companies in Liquidation (continued) a,d,e Century Communications Corp., Contingent Distribution United States 5,487,000 — a,b FIM Coinvestor Holdings I, LLC United States 8,006,950 $ — a,k Lehman Brothers Holdings Inc., Bankruptcy Claim United States 144,058,799 4,681,911 a,d,e Tribune Media Litigation Trust, Contingent Distribution United States 394,551 — a,d,e Tropicana Litigation Trust, Contingent Distribution United States 18,305,000 — a,e Vistra Energy Corp., Litigation Trust United States 129,926,405 1,507,147 a Vistra Energy Corp., Litigation Trust, TRA United States 2,184,095 2,511,709 Total Companies in Liquidation (Cost $24,880,547) 8,730,246 Principal Amount Municipal Bonds in Reorganization (Cost $17,936,642) 0.3% i Puerto Rico Commonwealth GO, Refunding, Series A, 8.00%, 7/01/35 United States $ 20,409,000 12,704,602 Total Investments before Short Term Investments (Cost $3,048,658,900) 4,069,983,314 Short Term Investments 7.0% U.S. Government and Agency Securities 7.0% l FHLB, 4/03/17 United States 54,500,000 54,500,000 l U.S. Treasury Bill, m 4/27/17 - 9/07/17. United States 58,000,000 57,909,292 4/06/17 - 9/28/17. United States 195,000,000 194,687,364 Total U.S. Government and Agency Securities (Cost $307,134,799) 307,096,656 Total Investments (Cost $3,355,793,699) 99.9% 4,377,079,970 Other Assets, less Liabilities 0.1% 2,812,582 Net Assets 100.0% . $ 4,379,892,552 † Rounds to less than 0.1% of net assets. a Non-income producing. b See Note 7 regarding restricted securities. c At March 31, 2017, pursuant to the Fund’s policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d Contingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $1,507,147, representing less than 0.1% of net assets. f The coupon rate shown represents the rate at period end. g A portion or all of the security purchased on a delayed delivery basis. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust’s Board of Trustees . At March 31, 2017, the aggregate value of these securities was $59,778,735, representing 1.4% of net assets. i Defaulted security or security for which income has been deemed uncollectible. j See Note 8 regarding holdings of 5% voting securities. k Bankruptcy claims represent the right to receive distributions, if any, during the liquidation of the underlying pool of assets. Shares represent amount of allowed unsecured claims. l The security was issued on a discount basis with no stated coupon rate. m A portion or all of the security has been segregated as collateral for open forward contracts. At March 31, 2017, the aggregate value of these securities and/or cash pledged amounted to $4,101,848, representing 0.1% of net assets. |38 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Mutual Shares VIP Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Currency Contracts EUR/USD Short 478 $ 64,063,950 6/19/17 $ — $ (554,017 ) GBP/USD Short 1,341 105,234,975 6/19/17 — (2,348,433 ) Total Futures Contracts $ — $ (2,902,450 ) Net unrealized appreciation (depreciation) $ (2,902,450 ) At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Euro BOFA Sell 243,895 $ 262,143 4/18/17 $ 1,771 $ — Euro BOFA Sell 1,417,642 1,503,396 4/18/17 — (10,023 ) Euro BONY Sell 130,778 138,436 4/18/17 — (1,177 ) Euro HSBK Sell 730,000 780,560 4/18/17 1,241 — Euro HSBK Sell 1,119,583 1,190,883 4/18/17 — (4,340 ) Euro SSBT Sell 84,893,086 89,998,081 4/18/17 — (630,430 ) Euro UBSW Sell 569,100 607,526 4/18/17 — (23 ) Euro UBSW Sell 993,086 1,069,528 4/18/17 9,349 — British Pound BOFA Sell 556,000 691,877 4/24/17 — (5,240 ) British Pound BONY Sell 77,333,890 97,051,790 4/24/17 89,946 — British Pound HSBK Sell 2,688,730 3,345,353 4/24/17 — (25,798 ) British Pound SSBT Sell 321,731 403,740 4/24/17 351 — British Pound SSBT Sell 2,034,942 2,517,107 4/24/17 — (34,320 ) British Pound UBSW Sell 377,095 474,218 4/24/17 1,413 — British Pound UBSW Sell 735,327 911,533 4/24/17 — (10,424 ) South Korean Won HSBK Buy 167,132,160 149,492 5/12/17 80 — South Korean Won HSBK Sell 175,488,768 157,361 5/12/17 310 — South Korean Won HSBK Sell 55,008,766,859 48,059,380 5/12/17 — (1,169,872 ) South Korean Won UBSW Sell 27,745,436,533 24,041,885 5/12/17 — (788,469 ) Total Forward Exchange Contracts $ 104,461 $ (2,680,116 ) Net unrealized appreciation (depreciation) $ (2,575,655 ) a May be comprised of multiple contracts with the same counterparty, currency and settlement date. See Abbreviations on page 118. |39 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Rising Dividends VIP Fund Shares Value Common Stocks 98.2% Aerospace & Defense 4.5% General Dynamics Corp $ United Technologies Corp Automobiles & Components 0.3% Adient PLC Building Products 2.0% Johnson Controls International PLC Commercial & Professional Services 4.7% ABM Industries Inc Brady Corp., A Cintas Corp Matthews International Corp., A Consumer Durables & Apparel 2.3% Leggett & Platt Inc NIKE Inc., B Consumer Services 1.8% McDonalds Corp a Yum China Holdings Inc. (China) Yum! Brands Inc Diversified Financials 0.5% State Street Corp Energy 6.4% Chevron Corp EOG Resources Inc Exxon Mobil Corp Occidental Petroleum Corp Schlumberger Ltd Food & Staples Retailing 3.8% CVS Health Corp Wal-Mart Stores Inc Walgreens Boots Alliance Inc Food, Beverage & Tobacco 5.9% Archer-Daniels-Midland Co Bunge Ltd McCormick & Co. Inc PepsiCo Inc Health Care Equipment & Services 12.9% Abbott Laboratories Becton, Dickinson and Co DENTSPLY SIRONA Inc Medtronic PLC Stryker Corp Quarterly Statement of Investments | See Notes to Statements of Investments. | 40 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Rising Dividends VIP Fund (continued) Shares Value Common Stocks (continued) Health Care Equipment & Services (continued) West Pharmaceutical Services Inc $ Household & Personal Products 2.7% Colgate-Palmolive Co The Procter & Gamble Co Industrial Conglomerates 6.3% Carlisle Cos. Inc Honeywell International Inc Roper Technologies Inc Insurance 5.0% Aflac Inc Arthur J. Gallagher & Co Erie Indemnity Co., A Old Republic International Corp RLI Corp Machinery 6.5% Donaldson Co. Inc Dover Corp Hillenbrand Inc Pentair PLC (United Kingdom) Materials 12.8% Air Products and Chemicals Inc Albemarle Corp Bemis Co. Inc Ecolab Inc Nucor Corp Praxair Inc Media 0.9% John Wiley & Sons Inc., A Pharmaceuticals, Biotechnology & Life Sciences 5.6% AbbVie Inc Johnson & Johnson Perrigo Co. PLC Pfizer Inc Roche Holding AG, ADR (Switzerland) Retailing 2.8% The Gap Inc Ross Stores Inc Target Corp Tiffany & Co |41 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Rising Dividends VIP Fund (continued) Shares Value Common Stocks (continued) Semiconductors & Semiconductor Equipment 3.3% Analog Devices Inc 294,437 $ 24,129,112 Texas Instruments Inc 358,200 28,856,592 a Versum Materials Inc 182,000 5,569,200 58,554,904 Software & Services 6.4% Accenture PLC, A 275,100 32,978,988 Microsoft Corp 1,107,900 72,966,294 Visa Inc., A 89,500 7,953,865 113,899,147 Trading Companies & Distributors 0.4% W.W. Grainger Inc 28,100 6,540,556 Transportation 0.4% United Parcel Service Inc., B 64,800 6,953,040 Total Common Stocks (Cost $981,509,432) 1,749,643,225 Short Term Investments (Cost $22,880,362) 1.3% Money Market Funds 1.3% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.32% 22,880,362 22,880,362 Total Investments (Cost $1,004,389,794) 99.5% 1,772,523,587 Other Assets, less Liabilities 0.5% 8,159,185 Net Assets 100.0% $ 1,780,682,772 See Abbreviations on page 118. a Non-income producing. b See Note 10 regarding investments in affiliated management investment companies. c The rate shown is the annualized seven-day yield at period end. |42 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Small Cap Value VIP Fund Shares Value Common Stocks 94.9% Aerospace & Defense 4.6% AAR Corp $ Cubic Corp a Esterline Technologies Corp Automobiles & Components 3.3% Gentex Corp LCI Industries Thor Industries Inc Winnebago Industries Inc Banks 12.9% Access National Corp BNC Bancorp Bryn Mawr Bank Corp Chemical Financial Corp Columbia Banking System Inc EverBank Financial Corp First Horizon National Corp First of Long Island Corp German American Bancorp Inc Glacier Bancorp Inc Lakeland Financial Corp Middleburg Financial Corp Peoples Bancorp Inc TrustCo Bank Corp. NY Washington Trust Bancorp Inc Building Products 5.5% a Armstrong Flooring Inc a Gibraltar Industries Inc Griffon Corp Insteel Industries Inc Simpson Manufacturing Co. Inc Universal Forest Products Inc Commercial & Professional Services 2.3% a Huron Consulting Group Inc McGrath RentCorp MSA Safety Inc Construction & Engineering 2.1% Argan Inc EMCOR Group Inc Granite Construction Inc Consumer Durables & Apparel 2.9% a BRP Inc. (Canada) Hooker Furniture Corp La-Z-Boy Inc Quarterly Statement of Investments | See Notes to Statements of Investments. | 43 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value VIP Fund (continued) Shares Value Common Stocks (continued) Consumer Durables & Apparel (continued) a M/I Homes Inc $ Consumer Services 0.4% Brinker International Inc Electrical Equipment 1.7% Encore Wire Corp EnerSys Regal Beloit Corp Energy 5.2% a Energen Corp a Helix Energy Solutions Group Inc Hunting PLC (United Kingdom) a Natural Gas Services Group Inc a Oil States International Inc a Rowan Cos. PLC a Unit Corp Food, Beverage & Tobacco 4.8% AGT Food and Ingredients Inc. (Canada) Dairy Crest Group PLC (United Kingdom) GrainCorp Ltd. (Australia) a Landec Corp Maple Leaf Foods Inc. (Canada) Health Care Equipment & Services 4.0% Hill-Rom Holdings Inc STERIS PLC Industrial Conglomerates 1.2% Carlisle Cos. Inc Insurance 7.3% Arthur J. Gallagher & Co Aspen Insurance Holdings Ltd The Hanover Insurance Group Inc Horace Mann Educators Corp Old Republic International Corp Validus Holdings Ltd Machinery 6.7% Astec Industries Inc Federal Signal Corp Franklin Electric Co. Inc Hillenbrand Inc Kennametal Inc Lindsay Corp a The Manitowoc Co. Inc Mueller Industries Inc Mueller Water Products Inc., A Titan International Inc |44 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value VIP Fund (continued) Shares Value Common Stocks (continued) Machinery (continued) Watts Water Technologies Inc., A $ Materials 5.6% A Schulman Inc AptarGroup Inc a Detour Gold Corp. (Canada) H.B. Fuller Co a Ingevity Corp Minerals Technologies Inc OceanaGold Corp. (Australia) Sensient Technologies Corp Stepan Co Pharmaceuticals, Biotechnology & Life Sciences 1.9% Gerresheimer AG (Germany) Real Estate 4.9% Brandywine Realty Trust LTC Properties Inc Sunstone Hotel Investors Inc Retailing 0.9% Caleres Inc The Finish Line Inc., A Semiconductors & Semiconductor Equipment 6.1% Cohu Inc a Kulicke and Soffa Industries Inc. (Singapore) MKS Instruments Inc a Photronics Inc a Versum Materials Inc Technology Hardware & Equipment 2.6% a NetScout Systems Inc a Rogers Corp a Zebra Technologies Corp., A Telecommunication Services 0.7% a ORBCOMM Inc Transportation 2.5% a SAIA Inc a Spirit Airlines Inc Utilities 4.8% Connecticut Water Service Inc IDACORP Inc Spire Inc Total Common Stocks (Cost $927,533,304) |45 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small Cap Value VIP Fund (continued) Principal Amount Value Corporate Bonds 0.9% Energy 0.7% Unit Corp., senior sub. note, 6.625%, 5/15/21 $ 9,632,000 $ 9,535,680 Machinery 0.2% Mueller Industries Inc., 6.00%, 3/01/27 2,378,500 2,372,554 Total Corporate Bonds (Cost $11,551,049) 11,908,234 Total Investments before Short Term Investments (Cost $939,084,353) 1,332,993,865 Shares Short Term Investments (Cost $46,234,209) 3.3% Money Market Funds 3.3% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.32% 46,234,209 46,234,209 Total Investments (Cost $985,318,562) 99.1% 1,379,228,074 Other Assets, less Liabilities 0.9% 12,587,056 Net Assets 100.0% $ 1,391,815,130 See Abbreviations on page 118. a Non-income producing. b See Note 10 regarding investments in affiliated management investment companies. c The rate shown is the annualized seven-day yield at period end. |46 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin Small-Mid Cap Growth VIP Fund Shares Value Common Stocks 97.7% Consumer Discretionary 18.3% Advance Auto Parts Inc $ a Buffalo Wild Wings Inc Delphi Automotive PLC (United Kingdom) Dicks Sporting Goods Inc a Dollar Tree Inc Dominos Pizza Inc Expedia Inc a Global Eagle Entertainment Inc a Grand Canyon Education Inc Hanesbrands Inc a IMAX Corp L Brands Inc a Laureate Education Inc., A a Liberty Broadband Corp., C Marriott International Inc., A Newell Brands Inc a Norwegian Cruise Line Holdings Ltd a NVR Inc a OReilly Automotive Inc Ross Stores Inc Tractor Supply Co a,b Zoes Kitchen Inc Consumer Staples 5.1% Church & Dwight Co. Inc Molson Coors Brewing Co., B a Monster Beverage Corp Pinnacle Foods Inc a Post Holdings Inc a TreeHouse Foods Inc Energy 2.9% Cabot Oil & Gas Corp., A a,b Jagged Peak Energy Inc Noble Energy Inc a Oil States International Inc b RPC Inc a Superior Energy Services Inc Financials 9.0% Affiliated Managers Group Inc Arthur J. Gallagher & Co Lazard Ltd., A MarketAxess Holdings Inc Moodys Corp a Signature Bank a SVB Financial Group Willis Towers Watson PLC Quarterly Statement of Investments | See Notes to Statements of Investments. | 47 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small-Mid Cap Growth VIP Fund (continued) Shares Value Common Stocks (continued) Health Care 14.6% a Acadia Pharmaceuticals Inc $ a BioMarin Pharmaceutical Inc a Cerner Corp The Cooper Cos. Inc CR Bard Inc a DaVita Inc a DexCom Inc a Edwards Lifesciences Corp a Heron Therapeutics Inc a Hologic Inc a Illumina Inc a Incyte Corp a Insulet Corp a Intuitive Surgical Inc a iRhythm Technologies Inc a Jazz Pharmaceuticals PLC a Mallinckrodt PLC a Mednax Inc a Mettler-Toledo International Inc a Neurocrine Biosciences Inc a Nevro Corp a Patheon NV a Penumbra Inc a Pfenex Inc a Revance Therapeutics Inc a Tesaro Inc a Waters Corp Industrials 15.7% Acuity Brands Inc Allegiant Travel Co BWX Technologies Inc a DigitalGlobe Inc Dun & Bradstreet Corp Equifax Inc Fortive Corp a Genesee & Wyoming Inc a HD Supply Holdings Inc Hexcel Corp a IHS Markit Ltd J.B. Hunt Transport Services Inc Robert Half International Inc Rockwell Automation Inc Roper Technologies Inc Stanley Black & Decker Inc Textron Inc a Univar Inc a Verisk Analytics Inc |48 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small-Mid Cap Growth VIP Fund (continued) Shares Value Common Stocks (continued) Information Technology 24.1% a 2U Inc $ a Alarm.com Holdings Inc Alliance Data Systems Corp Analog Devices Inc a ANSYS Inc a Atlassian Corp. PLC (Australia) a Autodesk Inc a Bottomline Technologies (de) Inc a Cavium Inc Cognex Corp a CoStar Group Inc CSRA Inc a Electronic Arts Inc Fidelity National Information Services Inc a FleetCor Technologies Inc a GoDaddy Inc., A a Inphi Corp a Integrated Device Technology Inc KLA-Tencor Corp Lam Research Corp Microchip Technology Inc Monolithic Power Systems a MuleSoft Inc NVIDIA Corp a Palo Alto Networks Inc a Proofpoint Inc a Q2 Holdings Inc a ServiceNow Inc Skyworks Solutions Inc a Square Inc., A a Vantiv Inc., A a ViaSat Inc a Workday Inc., A a Zendesk Inc Materials 4.2% a Axalta Coating Systems Ltd a Ingevity Corp International Flavors & Fragrances Inc Martin Marietta Materials Inc Real Estate 3.8% American Campus Communities Inc a CBRE Group Inc Equinix Inc a SBA Communications Corp Total Common Stocks (Cost $324,729,845) |49 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Small-Mid Cap Growth VIP Fund (continued) Shares Value Preferred Stocks 0.5% Consumer Discretionary 0.5% a,c DraftKings Inc., pfd., D 115,528 $ 509,045 a,c DraftKings Inc., pfd., D-1 284,105 1,780,797 Total Preferred Stocks (Cost $2,800,003) 2,289,842 Total Investments before Short Term Investments (Cost $327,529,848) 447,741,213 Short Term Investments 2.0% Money Market Funds (Cost $8,058,165) 1.7% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.32% 8,058,165 8,058,165 Investments from Cash Collateral Received for Loaned Securities (Cost $1,301,000) 0.3% Money Market Funds 0.3% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.32% 1,301,000 1,301,000 Total Investments (Cost $336,889,013) 100.2% 457,100,378 Other Assets, less Liabilities (0.2)% (1,032,920 ) Net Assets 100.0% $ 456,067,458 a Non-income producing. b A portion or all of the security is on loan at March 31, 2017. c See Note 7 regarding restricted securities. d See Note 10 regarding investments in affiliated management investment companies. e The rate shown is the annualized seven-day yield at period end. |50 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Consolidated Statement of Investments, March 31, 2017 (unaudited) Franklin Strategic Income VIP Fund Shares/ Units/ Country Warrants Value Common Stocks and Other Equity Interests 2.1% Consumer Services 1.3% a,b,c Turtle Bay Resort United States 1,901,449 $ 8,913,040 Energy 0.6% a CHC Group LLC Cayman Islands 17,098 243,645 a Energy XXI Gulf Coast Inc United States 26,029 780,089 a Energy XXI Gulf Coast Inc., wts., 12/30/21 United States 4,009 24,054 a,d Halcon Resources Corp United States 97,655 737,915 a Halcon Resources Corp., wts., 9/09/20. United States 8,155 14,394 a Linn Energy Inc United States 23,266 674,714 a Midstates Petroleum Co. Inc United States 682 12,583 a,e Midstates Petroleum Co. Inc., wts., 4/21/20 United States 4,836 544 a Penn Virginia Corp United States 8,290 375,123 a,f Penn Virginia Corp., 144A United States 10,357 468,654 a W&T Offshore Inc United States 85,100 235,727 d Warrior Met Coal LLC, A United States 1,499 420,429 3,987,871 Materials 0.0% † a Verso Corp., A United States 6,954 41,724 a Verso Corp., wts., 7/25/23 United States 732 — 41,724 Retailing 0.0% † a,d Holdco 2, A South Africa 14,792,309 11,024 a,d Holdco 2, B South Africa 1,472,041 1,098 12,122 Transportation 0.0% † a,e CEVA Holdings LLC. United States 224 44,856 Utilities 0.2% Vistra Energy Corp United States 51,377 837,445 Total Common Stocks and Other Equity Interests (Cost $18,088,131) 13,837,058 Management Investment Companies 7.2% Diversified Financials 7.2% g Franklin Lower Tier Floating Rate Fund United States 2,590,404 27,069,719 g Franklin Middle Tier Floating Rate Fund United States 2,175,846 21,954,286 Total Management Investment Companies (Cost $47,110,076) 49,024,005 Convertible Preferred Stocks 0.0% † Transportation 0.0% † a,e CEVA Holdings LLC, cvt. pfd., A-1 United States 6 2,100 a,e CEVA Holdings LLC, cvt. pfd., A-2 United States 486 121,378 Total Convertible Preferred Stocks (Cost $731,856) 123,478 Consolidated Quarterly Statement of Investments | See Notes to Statements of Investments. | 51 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Convertible Bonds (Cost $1,626,587) 0.2% Energy 0.2% CHC Group LLC/CHC Finance Ltd., cvt., zero cpn., 10/01/20 Cayman Islands $ Corporate Bonds 43.9% Automobiles & Components 1.1% Fiat Chrysler Automobiles NV, senior note, 5.25%, 4/15/23. United Kingdom Ford Motor Credit Co. LLC, senior note, 3.096%, 5/04/23 United States The Goodyear Tire & Rubber Co., senior bond, 5.00%, 5/31/26 United States senior note, 5.125%, 11/15/23 United States Banks 4.6% Bank of America Corp., senior note, 7.75%, 4/30/18 United States GBP senior note, 5.65%, 5/01/18 United States senior note, 3.50%, 4/19/26 United States CIT Group Inc., senior note, 5.375%, 5/15/20 United States senior note, 5.00%, 8/15/22 United States Citigroup Inc., senior note, 3.875%, 10/25/23 United States senior note, 3.30%, 4/27/25 United States senior note, 3.40%, 5/01/26 United States sub. bond, 5.50%, 9/13/25. United States sub. note, 4.05%, 7/30/22 United States JPMorgan Chase & Co., h junior sub. bond, R, 6.00% to 8/01/23, FRN thereafter, Perpetual United States h junior sub. bond, X, 6.10% to 10/01/24, FRN thereafter, Perpetual United States senior bond, 3.30%, 4/01/26 United States senior bond, 3.20%, 6/15/26 United States senior note, 4.25%, 10/15/20 United States sub. note, 3.375%, 5/01/23 United States sub. note, 3.875%, 9/10/24 United States Wells Fargo & Co., h junior sub. bond, S, 5.90% to 6/15/24, FRN thereafter, Perpetual United States senior note, 2.60%, 7/22/20 United States senior note, 3.00%, 4/22/26 United States Capital Goods 1.0% f Cortes NP Acquisition Corp., senior note, 144A, 9.25%, 10/15/24 United States Navistar International Corp., senior bond, 8.25%, 11/01/21. United States f Terex Corp., senior note, 144A, 5.625%, 2/01/25 United States TransDigm Inc., senior sub. bond, 6.50%, 7/15/24 United States senior sub. bond, 6.50%, 5/15/25 United States senior sub. bond, 6.375%, 6/15/26 United States senior sub. note, 6.00%, 7/15/22 United States Commercial & Professional Services 0.2% United Rentals North America Inc., senior bond, 5.875%, 9/15/26 United States |52 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Consumer Durables & Apparel 0.8% f Hanesbrands Inc., senior bond, 144A, 4.875%, 5/15/26 United States 2,000,000 $ 1,975,000 KB Home, senior note, 4.75%, 5/15/19 United States 1,000,000 1,032,500 senior note, 7.00%, 12/15/21 United States 1,200,000 1,326,000 Toll Brothers Finance Corp., senior bond, 5.625%, 1/15/24 United States 1,100,000 1,164,625 5,498,125 Consumer Services 1.9% f 1011/New Red Finance Inc., secured note, second lien, 144A, 6.00%, 4/01/22. Canada 2,000,000 2,080,000 f International Game Technology PLC, senior secured bond, 144A, 6.50%, 2/15/25 United States 3,300,000 3,526,875 f KFC Holding Co./Pizza Hut Holdings LLC/Taco Bell of America LLC, senior note, 144A, 5.00%, 6/01/24 United States 900,000 921,375 senior note, 144A, 5.25%, 6/01/26 United States 800,000 816,000 Marriott International Inc., senior bond, 3.75%, 10/01/25 United States 3,000,000 3,055,626 MGM Resorts International, senior note, 6.75%, 10/01/20 United States 200,000 220,500 f Wynn Las Vegas LLC/Wynn Las Vegas Capital Corp., senior bond, 144A, 5.50%, 3/01/25 United States 700,000 713,125 f Wynn Macau Ltd., senior note, 144A, 5.25%, 10/15/21 Macau 1,300,000 1,335,750 12,669,251 Diversified Financials 3.1% Aircastle Ltd., senior note, 4.125%, 5/01/24 United States 1,600,000 1,606,000 Capital One Financial Corp., senior note, 3.20%, 2/05/25 United States 2,000,000 1,939,722 The Goldman Sachs Group Inc., senior note, 3.50%, 1/23/25 United States 3,000,000 2,993,241 senior note, 3.75%, 2/25/26 United States 1,500,000 1,512,243 f Lincoln Finance Ltd., senior secured note, 144A, 6.875%, 4/15/21 Netherlands 600,000 EUR 685,996 Morgan Stanley, senior note, 3.875%, 1/27/26 United States 4,200,000 4,263,340 sub. bond, 3.95%, 4/23/27. United States 1,000,000 992,189 Navient Corp., senior note, 6.625%, 7/26/21 United States 800,000 830,000 senior note, 7.25%, 9/25/23 United States 2,500,000 2,525,000 senior note, 6.125%, 3/25/24 United States 500,000 478,750 f Park Aerospace Holdings Ltd., senior note, 144A, 5.25%, 8/15/22 Ireland 700,000 728,875 senior note, 144A, 5.50%, 2/15/24 Ireland 1,300,000 1,363,375 f Transurban Finance Co. Pty. Ltd., 144A, 3.375%, 3/22/27. Australia 1,100,000 1,062,207 20,980,938 Energy 3.9% Apache Corp., senior bond, 2.625%, 1/15/23 United States 1,900,000 1,831,640 c,i BreitBurn Energy Partners LP/BreitBurn Finance Corp., senior bond, 7.875%, 4/15/22 United States 1,200,000 726,000 f California Resources Corp., secured note, second lien, 144A, 8.00%, 12/15/22 United States 716,000 586,225 f Cheniere Corpus Christi Holdings LLC, senior secured note, 144A, 7.00%, 6/30/24 United States 800,000 885,000 senior secured note, first lien, 144A, 5.875%, 3/31/25. United States 700,000 732,375 CONSOL Energy Inc., senior note, 5.875%, 4/15/22 United States 2,500,000 2,484,375 Energy Transfer Equity LP, senior note, first lien, 7.50%, 10/15/20 United States 1,900,000 2,128,000 Energy Transfer Partners LP, senior note, 5.20%, 2/01/22. United States 1,000,000 1,072,472 |53 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Energy (continued) f,j EnQuest PLC, 144A, PIK, 7.00%, 10/15/23 United Kingdom 1,146,508 $ 866,637 f Gaz Capital SA (OJSC Gazprom), loan participation, senior note, 144A, 3.85%, 2/06/20 Russia 1,500,000 1,525,403 Kinder Morgan Inc., senior bond, 4.30%, 6/01/25 United States 2,000,000 2,046,440 senior note, 6.50%, 9/15/20 United States 1,500,000 1,675,617 Martin Midstream Partners LP/Martin Midstream Finance Corp., senior note, 7.25%, 2/15/21 United States 2,000,000 2,030,000 Regency Energy Partners LP/Regency Energy Finance Corp., senior note, 5.875%, 3/01/22 United States 200,000 220,123 senior note, 5.00%, 10/01/22 United States 500,000 532,238 Sabine Pass Liquefaction LLC, first lien, 5.625%, 2/01/21 United States 2,000,000 2,156,492 first lien, 5.625%, 4/15/23 United States 900,000 977,499 Sanchez Energy Corp., senior note, 6.125%, 1/15/23 United States 300,000 279,750 f,j W&T Offshore Inc., second lien, 144A, PIK, 10.75%, 5/15/20 United States 459,137 381,654 senior secured note, third lien, 144A, PIK, 10.00%, 6/15/21. United States 410,888 307,334 Weatherford International Ltd., senior note, 7.75%, 6/15/21 United States 800,000 866,000 senior note, 8.25%, 6/15/23 United States 1,000,000 1,090,000 f Woodside Finance Ltd., senior note, 144A, 3.70%, 9/15/26 Australia 1,300,000 1,272,326 26,673,600 Food & Staples Retailing 0.6% Kroger Co., senior bond, 2.65%, 10/15/26 United States 1,400,000 1,292,159 Walgreens Boots Alliance Inc., senior note, 3.80%, 11/18/24 United States 2,500,000 2,554,988 3,847,147 Food, Beverage & Tobacco 1.8% Anheuser-Busch InBev Finance Inc., senior note, 3.30%, 2/01/23 Belgium 1,300,000 1,324,644 f Imperial Brands Finance PLC, senior note, 144A, 3.50%, 2/11/23 United Kingdom 2,100,000 2,123,232 f JBS USA LLC/Finance Inc., senior note, 144A, 8.25%, 2/01/20 United States 2,000,000 2,060,000 senior note, 144A, 5.75%, 6/15/25 United States 500,000 507,500 Kraft Heinz Foods Co., senior bond, 3.00%, 6/01/26 United States 1,800,000 1,694,695 f Lamb Weston Holdings Inc., senior note, 144A, 4.625%, 11/01/24 United States 600,000 613,500 senior note, 144A, 4.875%, 11/01/26 United States 1,400,000 1,431,500 f Post Holdings Inc., senior note, 144A, 6.00%, 12/15/22 United States 500,000 528,125 senior note, 144A, 7.75%, 3/15/24 United States 1,000,000 1,107,710 senior note, 144A, 5.50%, 3/01/25 United States 500,000 501,250 11,892,156 Health Care Equipment & Services 1.4% CHS/Community Health Systems Inc., senior note, 6.875%, 2/01/22 United States 400,000 344,000 senior secured note, first lien, 6.25%, 3/31/23 United States 500,000 511,875 DaVita Inc., senior bond, 5.125%, 7/15/24 United States 500,000 505,937 senior bond, 5.00%, 5/01/25 United States 900,000 899,442 senior note, 5.75%, 8/15/22 United States 1,500,000 1,558,125 |54 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Health Care Equipment & Services (continued) HCA Inc., senior bond, 5.875%, 5/01/23 United States 1,500,000 $ 1,623,750 senior secured bond, first lien, 5.875%, 3/15/22 United States 450,000 496,125 senior secured bond, first lien, 5.25%, 4/15/25. United States 600,000 639,000 f MPH Acquisition Holdings LLC, senior note, 144A, 7.125%, 6/01/24 United States 900,000 969,862 Stryker Corp., senior bond, 3.50%, 3/15/26 United States 500,000 505,852 Tenet Healthcare Corp., senior note, 5.50%, 3/01/19 United States 300,000 305,250 senior note, 8.125%, 4/01/22 United States 1,000,000 1,047,500 9,406,718 Household & Personal Products 0.3% The Procter & Gamble Co., senior note, 2.45%, 11/03/26 United States 1,800,000 1,723,855 Insurance 1.1% MetLife Inc., senior note, 3.60%, 4/10/24 United States 2,400,000 2,483,306 senior note, 3.00%, 3/01/25 United States 300,000 295,925 f Nippon Life Insurance Co., sub. bond, 144A, 5.10% to 10/16/24, FRN thereafter, 10/16/44 Japan 3,500,000 3,698,695 Prudential Financial Inc., 3.50%, 5/15/24 United States 800,000 824,209 7,302,135 Materials 5.4% ArcelorMittal, senior note, 6.25%, 3/01/21 France 1,800,000 1,954,296 senior note, 6.125%, 6/01/25 France 300,000 334,125 f Ardagh Packaging Finance PLC/Ardagh MP Holdings USA Inc., senior note, 144A, 6.75%, 1/31/21 Luxembourg 200,000 206,750 senior note, 144A, 6.00%, 6/30/21 Luxembourg 1,300,000 1,342,250 senior note, 144A, 6.00%, 2/15/25 Luxembourg 400,000 407,000 f Barminco Finance Pty. Ltd., senior note, 144A, 9.00%, 6/01/18 Australia 1,500,000 1,582,500 f,k BWAY Holding Co., senior note, 144A, 7.25%, 4/15/25 United States 2,200,000 2,205,500 f Cemex Finance LLC, senior secured note, first lien, 144A, 6.00%, 4/01/24 Mexico 1,000,000 1,052,815 f Cemex SAB de CV, first lien, 144A, 5.70%, 1/11/25 Mexico 1,500,000 1,555,972 f Ceramtec Group GmbH, senior note, 144A, 8.25%, 8/15/21 Germany 1,200,000 EUR 1,363,723 The Chemours Co., senior note, 6.625%, 5/15/23 United States 2,000,000 2,130,000 f First Quantum Minerals Ltd., senior note, 144A, 7.00%, 2/15/21 Canada 825,000 853,875 senior note, 144A, 7.25%, 4/01/23 Canada 600,000 608,250 Freeport-McMoRan Inc., senior note, 4.55%, 11/14/24. United States 2,500,000 2,337,500 f Glencore Finance Canada Ltd., senior bond, 144A, 4.95%, 11/15/21. Switzerland 1,000,000 1,074,910 f Glencore Funding LLC, senior note, 144A, 4.125%, 5/30/23 Switzerland 600,000 612,007 senior note, 144A, 4.625%, 4/29/24 Switzerland 250,000 260,543 f INVISTA Finance LLC, senior secured note, 144A, 4.25%, 10/15/19 United States 3,000,000 3,097,500 LYB International Finance BV, senior note, 4.00%, 7/15/23 United States 2,100,000 2,193,544 f Novelis Corp., senior bond, 144A, 5.875%, 9/30/26 United States 2,000,000 2,045,000 f Owens-Brockway Glass Container Inc., senior note, 144A, 5.00%, 1/15/22 United States 1,400,000 1,445,500 senior note, 144A, 5.875%, 8/15/23 United States 700,000 742,000 |55 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Materials (continued) Reynolds Group Issuer Inc./Reynolds Group Issuer LLC/Reynolds Group Issuer Luxembourg SA, first lien, 5.75%, 10/15/20 United States 700,000 $ 721,007 f first lien, 144A, 5.125%, 7/15/23 United States 700,000 720,125 f senior note, 144A, 7.00%, 7/15/24 United States 500,000 536,250 f Sealed Air Corp., senior bond, 144A, 5.125%, 12/01/24 United States 1,000,000 1,043,750 senior bond, 144A, 5.50%, 9/15/25. United States 400,000 425,000 senior note, 144A, 4.875%, 12/01/22 United States 1,000,000 1,045,620 Steel Dynamics Inc., senior bond, 5.50%, 10/01/24 United States 1,000,000 1,047,500 senior note, 5.125%, 10/01/21 United States 1,000,000 1,036,250 f Valvoline Inc., senior note, 144A, 5.50%, 7/15/24 United States 700,000 736,750 36,717,812 Media 4.8% 21st Century Fox America Inc., senior note, 3.00%, 9/15/22 United States 500,000 500,723 f Altice U.S. Finance I Corp., senior secured bond, 144A, 5.50%, 5/15/26 United States 1,700,000 1,751,000 AMC Networks Inc., senior note, 5.00%, 4/01/24 United States 2,000,000 2,007,500 CCO Holdings LLC/CCO Holdings Capital Corp., senior bond, 5.25%, 9/30/22 United States 2,000,000 2,080,000 f senior bond, 144A, 5.375%, 5/01/25 United States 900,000 925,875 Clear Channel Worldwide Holdings Inc., senior note, 6.50%, 11/15/22 United States 1,000,000 1,043,120 senior sub. note, 7.625%, 3/15/20 United States 200,000 199,500 senior sub. note, 7.625%, 3/15/20 United States 500,000 506,250 CSC Holdings LLC, senior note, 6.75%, 11/15/21 United States 2,000,000 2,173,750 DISH DBS Corp., senior note, 6.75%, 6/01/21 United States 500,000 540,937 senior note, 5.875%, 7/15/22 United States 500,000 526,560 senior note, 5.875%, 11/15/24 United States 500,000 526,875 iHeartCommunications Inc., senior secured bond, first lien, 9.00%, 3/01/21. United States 1,000,000 762,500 senior secured note, first lien, 9.00%, 9/15/22 United States 700,000 528,500 f Nexstar Broadcasting Inc., senior note, 144A, 5.625%, 8/01/24. United States 1,600,000 1,628,000 f Sirius XM Radio Inc., senior bond, 144A, 6.00%, 7/15/24. United States 1,700,000 1,827,500 senior bond, 144A, 5.375%, 4/15/25 United States 800,000 820,800 Tegna Inc., senior bond, 6.375%, 10/15/23 United States 1,000,000 1,061,250 f senior bond, 144A, 5.50%, 9/15/24. United States 300,000 308,250 senior note, 5.125%, 7/15/20 United States 1,000,000 1,035,000 Time Warner Cable LLC, senior note, 4.00%, 9/01/21 United States 1,300,000 1,348,749 Time Warner Inc., senior bond, 2.95%, 7/15/26 United States 1,800,000 1,679,276 f Unitymedia Hessen GmbH & Co. KG/Unitymedia NRW GmbH, senior secured note, first lien, 144A, 5.625%, 4/15/23 Germany 640,000 EUR 725,848 f Unitymedia KabelBW GmbH, senior bond, 144A, 6.125%, 1/15/25 Germany 1,700,000 1,795,625 f Univision Communications Inc., senior secured note, first lien, 144A, 5.125%, 2/15/25 United States 2,500,000 2,468,750 f Virgin Media Finance PLC, senior bond, 144A, 6.375%, 10/15/24 United Kingdom 900,000 GBP 1,209,555 f Virgin Media Secured Finance PLC, senior secured bond, first lien, 144A, 5.50%, 1/15/25 United Kingdom 1,900,000 1,952,250 |56 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Media (continued) f Ziggo Secured Finance BV, senior secured bond, 144A, 4.25%, 1/15/27 . Netherlands 700,000 EUR $ 780,590 32,714,533 Pharmaceuticals, Biotechnology & Life Sciences 1.6% Actavis Funding SCS, senior bond, 3.80%, 3/15/25 United States 2,200,000 2,219,400 Baxalta Inc., senior note, 4.00%, 6/23/25 United States 2,500,000 2,551,345 Biogen Inc., senior note, 3.625%, 9/15/22 United States 1,500,000 1,548,801 f Endo Finance LLC/Endo Ltd./Endo Finco Inc., senior bond, 144A, 6.00%, 2/01/25. United States 1,200,000 1,029,000 senior note, 144A, 6.00%, 7/15/23 United States 400,000 352,000 f Jaguar Holding Co. II/Pharmaceutical Product Development LLC, senior note, 144A, 6.375%, 8/01/23 United States 1,200,000 1,257,000 f Valeant Pharmaceuticals International, senior note, 144A, 6.375%, 10/15/20 United States 1,100,000 1,001,000 f Valeant Pharmaceuticals International Inc., senior bond, 144A, 6.125%, 4/15/25 United States 300,000 232,125 senior note, 144A, 5.50%, 3/01/23 United States 400,000 310,000 senior note, 144A, 7.00%, 3/15/24 United States 200,000 205,750 10,706,421 Real Estate 0.8% American Tower Corp., senior bond, 3.375%, 10/15/26 United States 2,400,000 2,292,602 Equinix Inc., senior bond, 5.375%, 4/01/23 United States 2,500,000 2,615,625 MPT Operating Partnership LP/MPT Finance Corp., senior bond, 5.25%, 8/01/26 United States 800,000 792,000 5,700,227 Retailing 0.6% Home Depot Inc., senior note, 2.125%, 9/15/26 United States 1,500,000 1,393,497 f,j K2016470219 South Africa Ltd., senior secured note, 144A, PIK, 3.00%, 12/31/22 South Africa 1,091,054 114,561 f,j K2016740260 South Africa Ltd., senior secured note, 144A, PIK, 25.00%, 12/31/22 South Africa 157,590 216,686 Netflix Inc., senior bond, 5.875%, 2/15/25. United States 2,300,000 2,478,250 4,202,994 Semiconductors & Semiconductor Equipment 0.2% Qorvo Inc., senior bond, 7.00%, 12/01/25. United States 1,400,000 1,554,000 Software & Services 1.1% f BMC Software Finance Inc., senior note, 144A, 8.125%, 7/15/21 United States 2,000,000 2,025,000 f First Data Corp., second lien, 144A, 5.75%, 1/15/24 United States 2,100,000 2,174,025 senior note, 144A, 7.00%, 12/01/23 United States 700,000 752,500 Fiserv Inc., senior bond, 3.85%, 6/01/25 United States 600,000 617,005 Infor (U.S.) Inc., senior note, 6.50%, 5/15/22 United States 1,000,000 1,032,600 f Symantec Corp., senior note, 144A, 5.00%, 4/15/25 United States 500,000 512,230 7,113,360 Technology Hardware & Equipment 0.9% f CommScope Technologies LLC, senior bond, 144A, 6.00%, 6/15/25. United States 1,400,000 1,473,500 senior bond, 144A, 5.00%, 3/15/27. United States 1,700,000 1,701,615 f Diamond 1 Finance Corp./Diamond 2 Finance Corp., senior note, 144A, 5.875%, 6/15/21 United States 300,000 315,481 senior note, 144A, 7.125%, 6/15/24 United States 200,000 221,202 |57 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Technology Hardware & Equipment (continued) Western Digital Corp., senior note, 10.50%, 4/01/24 United States 2,000,000 $ 2,360,000 6,071,798 Telecommunication Services 3.6% AT&T Inc., senior bond, 3.40%, 5/15/25 United States 1,900,000 1,841,699 CenturyLink Inc., senior bond, 6.75%, 12/01/23 United States 700,000 732,375 senior bond, 5.625%, 4/01/25 United States 900,000 865,125 senior note, 6.45%, 6/15/21 United States 500,000 533,695 f Digicel Group Ltd., senior note, 144A, 8.25%, 9/30/20 Bermuda 1,200,000 1,035,900 f Digicel Ltd., senior note, 144A, 6.00%, 4/15/21 Bermuda 1,000,000 906,840 f Hughes Satellite Systems Corp., senior bond, 144A, 6.625%, 8/01/26 United States 1,600,000 1,640,000 Intelsat Jackson Holdings SA, senior note, 7.25%, 10/15/20 Luxembourg 1,000,000 916,250 senior note, 7.50%, 4/01/21 Luxembourg 500,000 453,125 f Millicom International Cellular SA, senior note, 144A, 6.625%, 10/15/21 . Luxembourg 2,200,000 2,310,275 Sprint Communications Inc., senior note, 6.00%, 11/15/22 United States 500,000 512,500 f senior note, 144A, 9.00%, 11/15/18 United States 400,000 436,500 f senior note, 144A, 7.00%, 3/01/20 United States 800,000 874,000 Sprint Corp., senior bond, 7.875%, 9/15/23. United States 500,000 555,000 f Sprint Spectrum Co. LLC/Sprint Spectrum Co. II LLC, 144A, 3.36%, 3/20/23 United States 1,800,000 1,803,774 T-Mobile USA Inc., senior bond, 6.50%, 1/15/24 United States 500,000 541,250 senior bond, 6.375%, 3/01/25 United States 1,300,000 1,404,000 senior note, 6.542%, 4/28/20 United States 1,400,000 1,429,750 senior note, 6.125%, 1/15/22 United States 200,000 211,750 senior note, 6.00%, 4/15/24 United States 200,000 213,750 Verizon Communications Inc., senior note, 5.15%, 9/15/23 United States 2,000,000 2,198,062 f Wind Acquisition Finance SA, senior secured note, 144A, 4.00%, 7/15/20 Italy 1,200,000 EUR 1,302,812 senior secured note, 144A, 7.00%, 4/23/21 Italy 1,500,000 EUR 1,661,940 24,380,372 Transportation 0.6% FedEx Corp., senior bond, 3.25%, 4/01/26 United States 1,800,000 1,787,191 f Florida East Coast Holdings Corp., secured note, first lien, 144A, 6.75%, 5/01/19 United States 900,000 929,250 senior note, 144A, 9.75%, 5/01/20 United States 400,000 429,500 United Airlines Pass Through Trust, second lien, 2016-1, A, 3.45%, 1/07/30 United States 1,000,000 981,250 4,127,191 Utilities 2.5% Calpine Corp., senior bond, 5.75%, 1/15/25 United States 1,200,000 1,196,856 senior note, 5.375%, 1/15/23 United States 1,300,000 1,322,750 Dominion Resources Inc., senior bond, 2.85%, 8/15/26 United States 1,100,000 1,029,107 f Dynegy Inc., senior note, 144A, 8.00%, 1/15/25 United States 1,900,000 1,828,750 f,h EDF SA, sub. note, 144A, 5.25% to 1/29/23, FRN thereafter, Perpetual France 3,000,000 2,960,655 Exelon Corp., senior bond, 3.95%, 6/15/25 United States 1,800,000 1,853,069 f InterGen NV, secured bond, 144A, 7.00%, 6/30/23 Netherlands 2,500,000 2,240,625 |58 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Corporate Bonds (continued) Utilities (continued) Sempra Energy, senior bond, 3.55%, 6/15/24 United States 700,000 $ 709,913 senior note, 3.75%, 11/15/25 United States 1,100,000 1,121,939 The Southern Co., senior bond, 3.25%, 7/01/26 United States 2,800,000 2,676,148 16,939,812 Total Corporate Bonds (Cost $296,418,910) 296,933,274 l Senior Floating Rate Interests 10.3% Automobiles & Components 0.4% Goodyear Tire & Rubber Co./The, Second Lien Term Loan, 2.86%, 4/30/19 United States 158,771 159,565 TI Group Automotive Systems LLC, Initial US Term Loan, 3.732%, 6/30/22 United States 2,250,854 2,266,329 2,425,894 Capital Goods 0.2% m Allison Transmission Inc., Term Loans, 4.88%, 9/23/22 United States 855,585 864,599 Doncasters U.S. Finance LLC, Second Lien Term Loan, 9.50%, 10/09/20. United States 76,701 74,655 Harsco Corp., Initial Term Loan, 6.00%, 11/02/23 United States 233,172 238,419 Leidos (Abacus Innovations Corp.), B Term Loan, 3.25%, 8/16/23 United States 161,363 163,259 1,340,932 Commercial & Professional Services 0.1% KAR Auction Services Inc., Tranche B-3 Term Loans, 4.50%, 3/09/23 United States 882,151 893,867 Ventia Pty. Ltd., Refinancing Term B Loans, 4.662%, 5/21/22 Australia 83,582 84,209 978,076 Consumer Services 0.9% Aristocrat Technologies Inc., Tranche B-2 Loans, 3.143%, 10/20/21 Australia 166,886 168,125 Avis Budget Car Rental LLC, Tranche B Term Loan, 3.15%, 3/15/22 United States 389,893 391,160 m Eldorado Resorts Inc., Initial Term Loan, 5.13%, 4/17/24 United States 523,010 524,971 Fitness International LLC, Term B Loan, 6.00%, 7/01/20 United States 2,949,582 2,977,234 m Greektown Holdings LLC, Initial Term Loan, 5.88%, 4/26/24 United States 282,692 282,810 Prime Security Services Borrower LLC, 2016-2 Refinancing Term B-1 Loan, 4.25%, 5/02/22 United States 669,497 676,431 c,j Turtle Bay Holdings LLC, Term Loan B, PIK, 3.625%, 6/30/17 United States 1,124,013 1,107,153 6,127,884 Diversified Financials 0.1% First Eagle Investment Management, Initial Term Loans, 5.147%, 12/01/22 United States 496,417 499,675 Russell Investments US Institutional Holdco Inc., Initial Term Loan, 6.75%, 6/01/23 United States 332,494 335,819 835,494 Energy 1.6% Bowie Resource Holdings LLC, m First Lien Initial Term Loan, 6.75%, 8/14/20 United States 2,681,409 2,611,692 Second Lien Initial Term Loan, 11.75%, 2/16/21. United States 1,248,332 1,152,626 m Fieldwood Energy LLC, Loans, 3.875%, 10/01/18 United States 3,955,827 3,822,317 International Seaways Inc., Initial Term Loan, 5.75% - 5.79%, 8/05/19 United States 1,674,189 1,672,795 McDermott Finance LLC, Term Loan, 8.397%, 4/16/19 United States 146,978 149,275 OSG Bulk Ships Inc., Initial Term Loan, 5.29%, 8/05/19 United States 990,092 979,366 m UTEX Industries Inc., First Lien Initial Term Loan, 6.88%, 5/21/21 United States 189,925 177,640 10,565,711 |59 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value l Senior Floating Rate Interests (continued) Food & Staples Retailing 0.1% m Aramark Corp., U.S. Term A Loan, 4.63%, 3/17/22 United States 610,102 $ 610,370 Food, Beverage & Tobacco 0.1% JBS USA LUX SA, Term Loan B, 3.289%, 10/30/22 Brazil 193,829 194,536 m Pinnacle Foods Finance LLC, New Term Facility, 2.811%, 2/03/24. United States 771,126 775,601 970,137 Health Care Equipment & Services 0.1% Carestream Health Inc., Term Loan, 5.147%, 6/07/19 United States 477,941 462,408 Household & Personal Products 0.0% † Spectrum Brands Inc., Term Loans, 3.281% - 3.509%, 6/23/22 United States 36,321 36,627 Materials 1.0% The Chemours Co. LLC, Tranche B Term Loan, 6.00%, 5/12/22 United States 3,412,188 3,419,653 Cyanco Intermediate Corp., Initial Term Loan, 5.50%, 5/01/20 United States 760,838 764,325 m FMG America Finance Inc. (Fortescue Metals Group), Loans, 3.75%, 6/30/19 Australia 1,162,326 1,170,027 Huntsman International LLC, 2015 Extended Term B Dollar Loan, 3.982%, 4/19/19 United States 149,602 150,412 OCI Beaumont LLC, Term B-3 Loan, 8.025%, 8/20/19 United States 933,686 957,028 6,461,445 Media 1.7% Altice U.S. Finance I Corp., 2016 Refinancing Term Loans, 3.982%, 1/15/25 United States 200,109 200,859 AMC Entertainment Holdings Inc., 2016 Incremental Term Commitments, 3.733%, 12/15/23 United States 77,919 78,659 Initial Term Loans, 3.662%, 12/15/22 United States 121,590 122,806 Charter Communications Operating LLC (CCO Safari), Term Loan A-1, 2.74%, 5/18/21 United States 981,750 981,750 CSC Holdings Inc. (Cablevision), 2016 Extended Term Loans, 3.943%, 10/11/24 United States 1,234,200 1,233,685 Gray Television Inc., Term B-2 Loan, 3.334%, 2/07/24 United States 906,818 914,753 Lions Gate Entertainment Corp., Term A Loan, 3.482%, 12/08/21 United States 535,024 538,034 Live Nation Entertainment Inc., Term B-2 Loans, 3.50%, 10/31/23. United States 77,529 78,195 Radio One Inc., Term Loan B, 5.49%, 12/31/18 United States 6,747,656 6,819,349 UPC Financing Partnership, Facility AP, 3.662%, 4/15/25 United States 303,920 305,250 11,273,340 Pharmaceuticals, Biotechnology & Life Sciences 1.0% Endo Luxembourg Finance Co. I S.A.R.L. and Endo LLC, 2015 Incremental Term B Loans, 4.00%, 9/25/22 United States 2,766,853 2,771,657 Grifols Worldwide Operations USA Inc., Tranche B Term Loan, 3.194%, 1/31/25 United States 2,359,025 2,367,666 RPI Finance Trust, Term A-2 Term Loan, 3.397%, 10/14/20 United States 363,782 364,691 Valeant Pharmaceuticals International Inc., m Series A-3 Tranche A Term Loan, 6.13%, 10/20/18 United States 25,790 25,811 Series C-2 Tranche B Term Loan, 5.45%, 12/11/19 United States 509,272 511,500 Series D-2 Tranche B Term Loan, 5.20%, 2/13/19 United States 827,015 830,633 6,871,958 Retailing 0.7% Ascena Retail Group Inc., Tranche B Term Loan, 5.50%, 8/21/22 United States 3,436,848 3,114,644 Dollar Tree Inc., Term A-1 Loans, 2.75%, 7/06/20 United States 543,786 543,183 m PetSmart Inc., Tranche B-2 Loans, 4.02%, 3/11/22 United States 1,500,932 1,439,393 5,097,220 |60 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value l Senior Floating Rate Interests (continued) Semiconductors & Semiconductor Equipment 0.5% MACOM Technology Solutions Holdings Inc., Refinancing Term Loans, 3.858%, 5/07/21 United States 763,396 $ 776,279 MKS Instruments Inc., Tranche B-2 Term Loans, 3.732%, 5/01/23. United States 433,131 438,748 ON Semiconductor Corp., 2016 Replacement Term Loans, 3.232%, 3/31/23 United States 2,390,891 2,406,688 3,621,715 Software & Services 0.7% Global Payments Inc., Delayed Draw Term Loan (A-2), 3.198%, 10/31/21 United States 1,113,693 1,115,782 MoneyGram International Inc., Term Loan, 4.397%, 3/27/20 United States 3,450,776 3,455,089 Rackspace Hosting Inc., 2016 Refinancing Term B Loan, 4.535%, 11/03/23 United States 388,621 392,062 4,962,933 Technology Hardware & Equipment 0.4% Ciena Corp., Refinancing Term Loan, 3.478%, 1/28/22 United States 182,690 184,060 Dell International LLC, Term A-3 Loan, 2.99%, 12/31/18 United States 971,147 973,474 Western Digital Corp., US Term B-2 Loan, 3.732%, 4/29/23 United States 946,328 954,164 Zebra Technologies Corp., Second Amendment Refinancing Term Loan, 3.60%, 10/27/21 United States 313,641 316,680 2,428,378 Telecommunication Services 0.1% Consolidated Communications Inc., Initial Term Loan, 4.00%, 10/05/23 United States 239,061 240,795 Global Tel*Link Corp., Term Loan, 5.00%, 5/23/20 United States 279,874 279,567 520,362 Transportation 0.3% Air Canada, Term Loan, 3.755%, 10/06/23 Canada 49,550 50,145 Navios Maritime Midstream Partners LP and Navios Maritime Midstream Partners Finance (US) Inc., Term Loan, 5.66%, 6/18/20 Marshall Islands 1,282,296 1,282,296 m United Air Lines Inc., Term Loan B, 5.13%, 3/29/24 United States 295,041 296,424 XPO Logistics Inc., Refinancing Term Loans, 3.108%, 10/29/21 United States 93,651 94,154 1,723,019 Utilities 0.3% m Calpine Construction Finance Co. LP, Term B-1 Loan, 3.23%, 5/03/20 United States 1,000,000 1,004,063 EFS Cogen Holdings I LLC (Linden), Term B Advance, 4.65%, 6/28/23 United States 169,209 170,986 NRG Energy Inc., Term Loans, 3.232%, 6/30/23 United States 863,475 868,008 2,043,057 Total Senior Floating Rate Interests (Cost $68,933,002) 69,356,960 Foreign Government and Agency Securities 8.1% Government of Hungary, senior note, 6.25%, 1/29/20 Hungary 1,500,000 1,645,852 Government of Indonesia, 6.125%, 5/15/28. Indonesia 34,000,000,000 IDR 2,314,846 FR34, 12.80%, 6/15/21 Indonesia 17,235,000,000 IDR 1,570,169 senior bond, FR53, 8.25%, 7/15/21 Indonesia 46,000,000,000 IDR 3,629,809 senior bond, FR70, 8.375%, 3/15/24 Indonesia 26,500,000,000 IDR 2,137,819 Government of Malaysia, senior note, 4.012%, 9/15/17 Malaysia 10,400,000 MYR 2,358,595 |61 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Foreign Government and Agency Securities (continued) Government of Mexico, 7.75%, 12/14/17. Mexico n MXN $ senior note, 8.50%, 12/13/18 Mexico n MXN senior note, M, 5.00%, 6/15/17 Mexico n MXN Government of the Philippines, senior note, 3-21, 2.875%, 5/22/17 Philippines PHP f Government of Serbia, senior note, 144A, 4.875%, 2/25/20 Serbia senior note, 144A, 7.25%, 9/28/21 Serbia f Government of Ukraine, 144A, 7.75%, 9/01/22 Ukraine 144A, 7.75%, 9/01/23 Ukraine 144A, 7.75%, 9/01/24 Ukraine 144A, 7.75%, 9/01/25 Ukraine 144A, 7.75%, 9/01/26 Ukraine 144A, 7.75%, 9/01/27 Ukraine a,o 144A, VRI, GDP Linked Security, 5/31/40 Ukraine Nota Do Tesouro Nacional, 10.00%, 1/01/21. Brazil p BRL 10.00%, 1/01/23. Brazil p BRL q Index Linked, 6.00%, 8/15/18. Brazil p BRL q Index Linked, 6.00%, 5/15/23. Brazil p BRL Total Foreign Government and Agency Securities (Cost $54,888,515) U.S. Government and Agency Securities 6.0% U.S. Treasury Bond, 7.875%, 2/15/21. United States 6.50%, 11/15/26. United States 3.00%, 11/15/45. United States r Index Linked, 0.625%, 1/15/24 United States r Index Linked, 2.375%, 1/15/25 United States U.S. Treasury Note, 3.75%, 11/15/18. United States 2.75%, 2/15/24 United States r Index Linked, 2.125%, 1/15/19 United States r Index Linked, 0.625%, 7/15/21 United States r Index Linked, 0.125%, 7/15/24 United States Total U.S. Government and Agency Securities (Cost $40,723,027) Asset-Backed Securities and Commercial Mortgage- Backed Securities 10.9% Banks 1.5% Banc of America Commercial Mortgage Trust, 2006-4, AJ, 5.695%, 7/10/46 United States l Bear Stearns ARM Trust, 2004-4, A6, FRN, 3.195%, 6/25/34 United States Bear Stearns Commercial Mortgage Securities Trust, 2006-PW13, AJ, 5.611%, 9/11/41 United States l Citibank Credit Card Issuance Trust, 2013-A2, A2, FRN, 1.264%, 5/26/20. United States 2013-A4, A4, FRN, 1.404%, 7/24/20. United States |62 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage- Backed Securities (continued) Banks (continued) Citigroup Commercial Mortgage Trust, 2006-C5, AJ, 5.482%, 10/15/49 United States $ l 2007-C6, AM, FRN, 5.922%, 12/10/49 United States l Commercial Mortgage Trust, 2006-GG7, AJ, FRN, 5.951%, 7/10/38 United States CSAIL Commercial Mortgage Trust, 2015-C1, A4, 3.505%, 4/15/50. United States l CWABS Asset-Backed Certificates Trust, 2005-11, AF4, FRN, 5.21%, 3/25/34 United States l Merrill Lynch Mortgage Investors Trust, 2005-A6, 2A3, FRN, 1.362%, 8/25/35 United States l Morgan Stanley Capital I Trust, 2006-HQ8, AJ, FRN, 5.627%, 3/12/44 United States Diversified Financials 9.4% f,l Ares Enhanced Loan Investment Strategy IR Ltd., 2013-IRAR, A2A, 144A, FRN, 2.943%, 7/23/25. Cayman Islands f,l Atrium VIII, 8A, BR, 144A, FRN, 2.941%, 10/23/24 Cayman Islands 8A, CR, 144A, FRN, 3.541%, 10/23/24 Cayman Islands f,l Atrium X, 10A, C, 144A, FRN, 3.623%, 7/16/25. United States f,l Atrium XI, 11A, C, 144A, FRN, 4.241%, 10/23/25 Cayman Islands k 11A, CR, 144A, FRN, 3.115%, 10/23/25 Cayman Islands Banc of America Commercial Mortgage Trust, 2015-UBS7, A3, 3.441%, 9/15/48. United States 2015-UBS7, A4, 3.705%, 9/15/48. United States l Bank of America Credit Card Trust, 2005-A1, A, FRN, 1.242%, 6/15/20 United States f,l BCAP LLC Trust, 2009-RR1, 2A2, 144A, FRN, 3.081%, 5/26/35 United States f BlueMountain CLO Ltd., l 2012-2A, BR, 144A, FRN, 2.952%, 11/20/28 Cayman Islands 2012-2A, CR, 144A, 3.652%, 11/20/28 Cayman Islands f,l Burnham Park CLO Ltd., 2016-1A, A, 144A, FRN, 2.318%, 10/20/29 Cayman Islands 2016-1A, B, 144A, FRN, 2.658%, 10/20/29 Cayman Islands 2016-1A, C, 144A, FRN, 3.258%, 10/20/29 Cayman Islands l Capital One Multi-Asset Execution Trust, 2014-A3, A3, FRN, 1.292%, 1/18/22. United States 2016-A1, A1, FRN, 1.362%, 2/15/22. United States 2016-A2, A2, FRN, 1.542%, 2/15/24. United States f,l Carlyle Global Market Strategies CLO Ltd., 2012-4A, BR, 144A, FRN, 2.93%, 1/20/29. United States 2012-4A, C1R, 144A, FRN, 3.63%, 1/20/29. United States f,l Catamaran CLO Ltd., 2013-1A, C, 144A, FRN, 3.637%, 1/27/25 United States 2014-2A, BR, 144A, FRN, 3.974%, 10/18/26 Cayman Islands f,l Cent CDO Ltd., 2007-15A, A2B, 144A, FRN, 1.46%, 3/11/21 United States f,l Cent CLO LP, 2013-17A, B, 144A, FRN, 4.039%, 1/30/25 United States 2014-22A, A2AR, 144A, FRN, 2.984%, 11/07/26 Cayman Islands 2014-22A, BR, 144A, FRN, 3.984%, 11/07/26 Cayman Islands l Chase Issuance Trust, 2012-A10, A10, FRN, 1.172%, 12/16/19 United States 2013-A6, A6, FRN, 1.332%, 7/15/20. United States |63 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage- Backed Securities (continued) Diversified Financials (continued) f,l CIFC Funding Ltd., 2007-3A, A1J, 144A, FRN, 1.432%, 7/26/21 United States 242,812 $ 242,812 f,l Cole Park CLO Ltd., 15-1A, B, 144A, FRN, 3.28%, 10/20/28 Cayman Islands 270,000 272,076 f Core Industrial Trust, 2015-CALW, A, 144A, 3.04%, 2/10/34 United States 1,410,000 1,441,114 f,l Cumberland Park CLO Ltd., 2015-2A, B, 144A, FRN, 3.13%, 7/20/26 United States 1,080,000 1,084,342 2015-2A, C, 144A, FRN, 3.88%, 7/20/26 United States 190,000 190,431 l Discover Card Execution Note Trust, 2016-A2, A2, FRN, 1.452%, 9/15/21 United States 2,950,000 2,973,928 f,l Dryden 33 Senior Loan Fund, 2014-33A, BR, 144A, FRN, 2.872%, 10/15/28 Cayman Islands 535,000 535,642 2014-33A, CR, 144A, FRN, 3.522%, 10/15/28 United States 270,000 272,020 f,l Dryden 34 Senior Loan Fund, k 14-34A, AR, 144A, FRN, 2.182%, 10/15/26 Cayman Islands 200,000 200,000 2014-34A, B, 144A, FRN, 2.923%, 10/15/26 Cayman Islands 500,000 500,000 f,l Dryden XXV Senior Loan Fund, 2012-25A, CR, 144A, FRN, 3.523%, 1/15/25 Cayman Islands 378,000 379,890 f,l Dryden XXVIII Senior Loan Fund, 2013-28A, A3L, 144A, FRN, 3.739%, 8/15/25 Cayman Islands 1,000,000 996,770 f,l Eleven Madison Trust Mortgage Trust, 2015-11MD, A, 144A, FRN, 3.673%, 9/10/35 United States 1,350,000 1,390,758 l FHLMC Structured Agency Credit Risk Debt Notes, 2014-DN1, M2, FRN, 3.182%, 2/25/24 United States 1,500,000 1,543,154 2014-DN4, M3, FRN, 5.532%, 10/25/24 United States 770,000 830,782 2014-HQ2, M2, FRN, 3.182%, 9/25/24 United States 1,000,000 1,029,311 2015-HQ1, M2, FRN, 3.182%, 3/25/25 United States 712,691 722,828 2015-HQ1, M3, FRN, 4.782%, 3/25/25 United States 370,000 398,390 f,l Flagship CLO VIII Ltd., 2014-8A, AR, 144A, FRN, 2.085%, 1/16/26 Cayman Islands 540,000 540,626 f,l Flatiron CLO Ltd., 2014-1A, A1R, 144A, FRN, 2.018%, 7/17/26 Cayman Islands 1,640,000 1,642,427 l FNMA Connecticut Avenue Securities, 2014-C03, 1M2, FRN, 3.982%, 7/25/24 United States 670,000 691,752 2015-C01, 2M2, FRN, 5.532%, 2/25/25 United States 2,070,510 2,204,377 2015-C02, 1M2, FRN, 4.982%, 5/25/25 United States 804,920 848,036 2015-C02, 2M2, FRN, 4.982%, 5/25/25 United States 1,415,862 1,489,542 2017-C01, 1M2, FRN, 4.532%, 7/25/29 United States 1,890,000 1,915,189 f,l Galaxy CLO Ltd., 2014-17A, AR, 144A, FRN, 2.423%, 7/15/26 Cayman Islands 720,000 722,340 2014-17A, BR, 144A, FRN, 2.823%, 7/15/26 Cayman Islands 470,000 471,278 2014-17A, C1R, 144A, FRN, 3.423%, 7/15/26 Cayman Islands 250,000 248,805 f G-Force LLC, 2005-RRA, C, 144A, 5.20%, 8/22/36 United States 2,000,000 1,960,225 l Impac Secured Assets Trust, 2007-2, FRN, 1.232%, 4/25/37 United States 209,642 201,344 f,l Invitation Homes Trust, 2015-SFR1, A, 144A, FRN, 2.393%, 3/17/32. United States 1,437,567 1,447,061 JP Morgan Chase Commercial Mortgage Securities Trust, 2006-CB17, AM, 5.464%, 12/12/43 United States 44,928 44,903 f,l LCM XVI LP, 16A, B, 144A, FRN, 3.023%, 7/15/26 Cayman Islands 670,000 670,496 f,l LCM XVII LP, 2017A, BR, 144A, FRN, 2.873%, 10/15/26 United States 350,000 351,477 2017A, CR, 144A, FRN, 3.522%, 10/15/26 United States 320,000 320,730 |64 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Asset-Backed Securities and Commercial Mortgage- Backed Securities (continued) Diversified Financials (continued) l MortgageIT Trust, 2004-1, A2, FRN, 1.882%, 11/25/34 United States 251,355 $ 240,446 f,l Octagon Investment Partners XVII Ltd., 2013-1A, B1, 144A, FRN, 2.738%, 10/25/25 Cayman Islands 430,000 431,045 f,l Octagon Investment Partners XXIII Ltd., 2015-1A, B, 144A, FRN, 3.023%, 7/15/27 Cayman Islands 400,000 400,384 l Opteum Mortgage Acceptance Corp. Trust, 2005-4, 1APT, FRN, 1.292%, 11/25/35 United States 407,337 392,976 l Structured Asset Securities Corp., 2005-2XS, 2A2, FRN, 2.284%, 2/25/35 United States 268,735 258,163 l Thornburg Mortgage Securities Trust, 2005-1, A3, FRN, 3.092%, 4/25/45 United States 219,605 220,019 f,l Voya CLO Ltd., 2013-1A, B, 144A, FRN, 3.78%, 4/15/24 United States 270,000 270,473 2013-2A, B, 144A, FRN, 3.718%, 4/25/25 United States 1,080,000 1,084,050 2015-2A, B, 144A, FRN, 3.021%, 7/23/27 United States 820,000 821,460 Wells Fargo Mortgage Backed Securities Trust, l 2004-W, A9, FRN, 3.004%, 11/25/34 United States 676,785 687,113 2007-3, 3A1, 5.50%, 4/25/22 United States 158,248 161,949 63,264,300 Total Asset-Backed Securities and Commercial Mortgage-Backed Securities (Cost $72,401,788) 73,462,884 Mortgage-Backed Securities 8.8% l Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 0.0% † FHLMC, 2.957%, 1/01/33 United States 27,031 27,971 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 4.1% FHLMC Gold 15 Year, 5.50%, 7/01/17 - 7/01/19 United States 27,375 28,102 FHLMC Gold 15 Year, 6.00%, 5/01/17 United States 119 119 s FHLMC Gold 30 Year, 3.00%, 4/01/47 United States 7,250,000 7,182,598 FHLMC Gold 30 Year, 3.50%, 8/01/46 United States 3,952,053 4,046,293 s FHLMC Gold 30 Year, 3.50%, 4/01/47 United States 4,200,000 4,295,976 FHLMC Gold 30 Year, 4.00%, 3/01/47 United States 9,265,959 9,733,102 s FHLMC Gold 30 Year, 4.00%, 4/01/47 United States 1,400,000 1,468,688 FHLMC Gold 30 Year, 5.00%, 4/01/34 - 8/01/35 United States 291,196 318,967 FHLMC Gold 30 Year, 5.50%, 3/01/33 - 1/01/35 United States 222,325 248,170 FHLMC Gold 30 Year, 6.00%, 4/01/33 - 2/01/36 United States 187,791 213,030 FHLMC Gold 30 Year, 6.50%, 11/01/27 - 6/01/36 United States 39,555 44,294 FHLMC Gold 30 Year, 7.00%, 9/01/21 - 4/01/30 United States 16,666 18,039 FHLMC Gold 30 Year, 7.50%, 8/01/30 - 7/01/31 United States 1,066 1,141 27,598,519 l Federal National Mortgage Association (FNMA) Adjustable Rate % † FNMA, 2.705% - 2.785%, 4/01/20 - 12/01/34 United States 122,361 128,973 Federal National Mortgage Association (FNMA) Fixed Rate 3.0% FNMA 15 Year, 2.50%, 7/01/22 - 6/01/27 United States 390,941 395,633 FNMA 15 Year, 4.50%, 6/01/19 - 3/01/20 United States 44,252 45,403 FNMA 15 Year, 5.00%, 10/01/17 - 6/01/18 United States 20,035 20,599 FNMA 15 Year, 5.50%, 7/01/17 - 11/01/18 United States 60,789 61,638 s FNMA 30 Year, 3.00%, 4/01/47 United States 8,050,000 7,983,965 FNMA 30 Year, 3.50%, 7/01/46 United States 5,333,434 5,460,754 |65 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Principal Country Amount* Value Mortgage-Backed Securities (continued) Federal National Mortgage Association (FNMA) Fixed Rate (continued) s FNMA 30 Year, 3.50%, 4/01/47 United States 4,200,000 $ 4,296,797 s FNMA 30 Year, 4.00%, 4/01/47 United States 1,700,000 1,783,273 FNMA 30 Year, 5.00%, 4/01/30 United States 73,995 80,844 FNMA 30 Year, 6.50%, 6/01/28 - 10/01/37 United States 201,261 228,013 20,356,919 Government National Mortgage Association (GNMA) Fixed Rate 1.7% GNMA I SF 30 Year, 5.00%, 11/15/33 - 7/15/34. United States 270,212 298,612 GNMA I SF 30 Year, 6.50%, 2/15/32 United States 1,032 1,170 GNMA I SF 30 Year, 7.00%, 10/15/28 - 6/15/32. United States 17,005 17,332 GNMA I SF 30 Year, 7.50%, 9/15/30 United States 1,307 1,511 s GNMA II SF 30 Year, 3.00%, 4/01/47 United States 5,400,000 5,447,672 GNMA II SF 30 Year, 3.50%, 2/20/47 United States 3,462,760 3,595,190 s GNMA II SF 30 Year, 3.50%, 4/01/47 United States 1,700,000 1,762,621 GNMA II SF 30 Year, 5.00%, 9/20/33 - 11/20/33 United States 80,044 89,129 GNMA II SF 30 Year, 6.00%, 11/20/34 United States 99,022 114,424 GNMA II SF 30 Year, 6.50%, 4/20/31 - 2/20/34 United States 48,328 56,082 GNMA II SF 30 Year, 7.50%, 1/20/28 - 4/20/32 United States 11,601 13,337 11,397,080 Total Mortgage-Backed Securities (Cost $59,298,800) 59,509,462 Municipal Bonds 1.9% California State GO, Refunding, 5.00%, 9/01/29 United States 1,650,000 1,951,290 California Statewide CDA, PCR, Southern California Edison Co., Mandatory Put 12/01/23, Refunding, Series D, 2.625%, 11/01/33 United States 390,000 396,084 Clark County School District GO, Refunding, Series D, 5.00%, 6/15/23 United States 1,500,000 1,750,440 Denver City and County Airport System Revenue, Refunding, Series A, 5.00%, 11/15/25 United States 210,000 252,063 Illinois State GO, Build America Bonds, 7.35%, 7/01/35 United States 1,000,000 1,068,060 Minnesota State GO, Refunding, Series D, 5.00%, 8/01/25 United States 830,000 1,012,177 New York City HDC Capital Fund Grant Program Revenue, New York City Housing Authority Program, Series B1, 5.00%, 7/01/33 United States 500,000 551,700 New York State Dormitory Authority State Personal Income Tax Revenue, General Purpose, Refunding, Series A, 5.00%, 2/15/25 United States 930,000 1,104,087 Port Authority of New York and New Jersey Revenue, Consolidated, One Hundred Ninety-First Series, 4.823%, 6/01/45 United States 1,490,000 1,568,404 Puerto Rico Electric Power Authority Power Revenue, Series A, 6.75%, 7/01/36 United States 3,465,000 2,191,612 Series XX, 5.25%, 7/01/40 United States 165,000 104,362 University of Texas Revenue, Series J, 5.00%, 8/15/25 United States 960,000 1,163,424 Total Municipal Bonds (Cost $13,924,208) 13,113,703 Shares Escrows and Litigation Trusts 0.0% † a,e Midstates Petroleum Co. Inc./Midstates Petroleum Co. LLC, Escrow Account United States 1,500,000 — a,e NewPage Corp., Litigation Trust United States 2,500,000 — a Penn Virginia Corp., Escrow Account United States 1,500,000 33,750 a,e Vistra Energy Corp., Escrow Account. United States 3,000,000 34,800 |66 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) Country Shares Value Escrows and Litigation Trusts (continued)  a Vistra Energy Corp., Escrow Account, TRA United States $ Total Escrows and Litigation Trusts (Cost $279,110) Total Investments before Short Term Investments (Cost $674,424,010) Principal Amount* Short Term Investments 6.5% U.S. Government and Agency Securities (Cost $368,901) 0.0%  t,u U.S. Treasury Bill, 8/17/17 United States Total Investments before Money Market Funds (Cost $674,792,911) Shares Money Market Funds (Cost $43,942,980) 6.5% g,v Institutional Fiduciary Trust Money Market Portfolio, 0.32%. United States Total Investments (Cost $718,735,891) 105.9% Other Assets, less Liabilities (5.9)% ) Net Assets 100.0% $ |67 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued)  Rounds to less than 0.1% of net assets. *The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. b The security is owned by FT Holdings Corporation lll, a wholly-owned subsidiary of the Fund. See Note 11. c At March 31, 2017, pursuant to the Funds policies and the requirements of applicable securities law, the Fund is restricted from trading these securities at period end. d See Note 7 regarding restricted securities. e Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2017, the aggregate value of these securities was $203,678, representing less than 0.1% of net assets. f Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At March 31, 2017, the aggregate value of these securities was $155,718,033, representing 23.0% of net assets. g See Note 10 regarding investments in affiliated management investment companies. h Perpetual security with no stated maturity date. i Defaulted security or security for which income has been deemed uncollectible. j Income may be received in additional securities and/or cash. k A portion or all of the security purchased on a when-issued basis. l The coupon rate shown represents the rate at period end. m A portion or all of the security purchased on a delayed delivery basis. n Principal amount is stated in 100 Mexican Peso Units. o The principal represents the notional amount. See Note 3 regarding value recovery instruments. p Principal amount is stated in 1,000 Brazilian Real Units. q Redemption price at maturity is adjusted for inflation. r Principal amount of security is adjusted for inflation. s Security purchased on a to-be-announced (TBA) basis. t The security was issued on a discount basis with no stated coupon rate. u A portion or all of the security has been segregated as collateral for open future contracts. At March 31, 2017, the value of this security and/or cash pledged amounted to $341,154, representing 0.1% of net assets. v The rate shown is the annualized seven-day yield at period end. |68 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) At March 31, 2017, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Number of Notional Expiration Unrealized Unrealized Description Type Contracts Value Date Appreciation Depreciation Interest Rate Contracts Euro-Bund. Long 13 $ 6/08/17 $ $  Long Gilt Long 46 6/28/17  U.S. Treasury 10 Yr. Ultra Long 33 6/21/17  U.S. Treasury 30 Yr. Bond Long 22 6/21/17  Total Futures Contracts $ $  Net unrealized appreciation (depreciation) $ At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount Date Appreciation Depreciation OTC Forward Exchange Contracts Australian Dollar DBAB Sell $ 5/18/17 $  $ ) Australian Dollar JPHQ Sell 5/18/17  ) British Pound DBAB Sell 5/18/17  ) British Pound JPHQ Buy 5/18/17  British Pound JPHQ Sell 5/18/17  ) Canadian Dollar JPHQ Sell 5/18/17  Euro BZWS Sell 5/18/17  Euro CITI Sell 5/18/17  Euro DBAB Buy 5/18/17  ) Euro DBAB Sell 5/18/17  Euro GSCO Sell 5/18/17  Euro HSBK Sell 5/18/17  Euro JPHQ Buy 5/18/17  ) Euro JPHQ Sell 5/18/17  ) Euro JPHQ Sell 5/18/17  Indian Rupee CITI Buy 5/18/17  Indian Rupee DBAB Buy 5/18/17  Indian Rupee HSBK Buy 5/18/17  Japanese Yen BZWS Sell 5/18/17  Japanese Yen CITI Sell 5/18/17  Japanese Yen DBAB Sell 5/18/17  Japanese Yen DBAB Sell 5/18/17  ) Japanese Yen HSBK Sell 5/18/17  Japanese Yen JPHQ Sell 5/18/17  ) Japanese Yen JPHQ Sell 5/18/17  British Pound JPHQ Sell 8/15/18  Total Forward Exchange Contracts $ $ ) Net unrealized appreciation (depreciation) $ a May be comprised of multiple contracts with the same counterparty, currency and settlement date. |69 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST CONSOLIDATED STATEMENT OF INVESTMENTS (UNAUDITED) Franklin Strategic Income VIP Fund (continued) At March 31, 2017, the Fund had the following credit default swap contracts outstanding. See Note 3. Credit Default Swap Contracts Unamortized Periodic Upfront Payment Counter- Notional Expiration Payments Unrealized Unrealized Description Rate party a Amount b Date (Receipts) Appreciation Depreciation Value Rating c OTC Swap Contracts Contracts to Sell Protection d Traded Index Citibank Bespoke 58 IG/42 HY Equity Tranche0-3%Index 0.00 % CITI $ 530,000 6/20/19 $ (139,320 ) $ 19,033 $ – $ (120,287 ) Non- Investment Grade MCDX.NA.27 1.00 % CITI 6,035,000 12/20/21 56,946 29,815 – 86,761 Investment Grade Total Credit Default Swap Contracts $ (82,374 ) $ 48,848 $ – $ (33,526 ) Net unrealized appreciation (depreciation) $ 48,848 a Posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. The table below summarizes the cash and/or securities held as collateral for each applicable counterparty at period end. Collateral Posted Counterparty Pledged (Received) DBAB $ (360,000 ) HSBC (241,364 ) JPHQ (1,403,985 ) Total collateral (2,005,349 ) b For contracts to sell protection, the notional amount is equal to the maximum potential amount of the future payments and no recourse provisions have been entered into in association with the contracts. c Based on internal ratings for index swaps. Internal ratings based on mapping into equivalent ratings from external vendors. d The Fund enters contracts to sell protection to create a long credit position. Performance triggers include failure to pay or bankruptcy of the underlying securities for traded index swaps. See Abbreviations on page 118. |70 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin U.S. Government Securities VIP Fund Principal Amount* Value Mortgage-Backed Securities 77.0% a Federal Home Loan Mortgage Corp. (FHLMC) Adjustable Rate 1.7% FHLMC, 2.74% - 3.035%, 3/01/36 - 5/01/38 $ $ FHLMC, 3.071%, 6/01/37 FHLMC, 3.21%, 4/01/40 Federal Home Loan Mortgage Corp. (FHLMC) Fixed Rate 8.4% FHLMC Gold 15 Year, 4.50%, 3/01/25 - 4/01/25. FHLMC Gold 30 Year, 3.00%, 5/01/43 FHLMC Gold 30 Year, 3.00%, 6/01/46 FHLMC Gold 30 Year, 3.00%, 10/01/46 FHLMC Gold 30 Year, 3.50%, 3/01/32 - 5/01/43. FHLMC Gold 30 Year, 3.50%, 9/01/46 FHLMC Gold 30 Year, 4.00%, 9/01/40 - 3/01/47. FHLMC Gold 30 Year, 4.50%, 5/01/40 - 7/01/41. FHLMC Gold 30 Year, 5.00%, 9/01/33 - 4/01/40. FHLMC Gold 30 Year, 5.50%, 7/01/33 - 5/01/38. FHLMC Gold 30 Year, 6.00%, 1/01/24 - 8/01/35. FHLMC Gold 30 Year, 6.50%, 12/01/23 - 5/01/35 FHLMC Gold 30 Year, 7.00%, 4/01/24 - 6/01/32. FHLMC Gold 30 Year, 7.50%, 12/01/22 - 5/01/24 FHLMC Gold 30 Year, 8.00%, 9/01/21 - 5/01/22. FHLMC Gold 30 Year, 8.50%, 10/01/21 - 7/01/31 FHLMC PC 30 Year, 8.50%, 9/01/20 a Federal National Mortgage Association (FNMA) Adjustable Rate 5.7% FNMA, 2.737%, 7/01/38 FNMA, 2.753%, 7/01/38 FNMA, 2.88%, 10/01/35 FNMA, 1.838% - 2.933%, 11/01/17 - 10/01/44. FNMA, 3.048%, 8/01/36 FNMA, 3.227%, 9/01/37 FNMA, 2.936% - 7.22%, 8/01/18 - 3/01/47 Federal National Mortgage Association (FNMA) Fixed Rate 7.3% FNMA 15 Year, 2.64%, 7/01/25 FNMA 15 Year, 2.77%, 4/01/25 FNMA 15 Year, 2.99%, 11/01/24 FNMA 15 Year, 3.14%, 10/01/25 FNMA 15 Year, 3.28%, 7/01/27 FNMA 15 Year, 3.51%, 8/01/23 FNMA 15 Year, 5.50%, 11/01/17 - 1/01/25 FNMA 15 Year, 6.00%, 8/01/17 - 9/01/17 FNMA 30 Year, 3.00%, 12/01/42 FNMA 30 Year, 3.50%, 7/01/45 FNMA 30 Year, 4.00%, 1/01/41 - 8/01/41 FNMA 30 Year, 4.50%, 8/01/40 - 6/01/41 FNMA 30 Year, 5.00%, 3/01/34 - 7/01/41 FNMA 30 Year, 5.50%, 12/01/32 - 8/01/35 FNMA 30 Year, 6.00%, 1/01/24 - 8/01/38 FNMA 30 Year, 6.50%, 1/01/24 - 9/01/36 FNMA 30 Year, 7.50%, 4/01/23 - 8/01/25 Quarterly Statement of Investments | See Notes to Statements of Investments. | 71 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin U.S. Government Securities VIP Fund (continued) Principal Amount* Value Mortgage-Backed Securities (continued) Federal National Mortgage Association (FNMA) Fixed Rate (continued) FNMA 30 Year, 8.00%, 3/01/22 - 2/01/25 $ $ FNMA 30 Year, 8.50%, 3/01/20 - 6/01/21 FNMA 30 Year, 9.00%, 10/01/26 FNMA GL 30 Year, 8.00%, 8/01/19. FNMA PL 30 Year, 5.50%, 4/01/34 Government National Mortgage Association (GNMA) Fixed Rate 53.9% GNMA I SF 30 Year, 3.00%, 7/15/42 GNMA I SF 30 Year, 4.00%, 10/15/40 - 8/15/45 GNMA I SF 30 Year, 4.00%, 8/15/45 - 8/15/46 GNMA I SF 30 Year, 4.50%, 1/15/39 - 5/15/40 GNMA I SF 30 Year, 4.50%, 5/15/40 - 6/15/41 GNMA I SF 30 Year, 5.00%, 6/15/30 - 10/15/39 GNMA I SF 30 Year, 5.00%, 10/15/39 - 3/15/40 GNMA I SF 30 Year, 5.00%, 3/15/40 - 9/15/40 GNMA I SF 30 Year, 5.50%, 12/15/28 - 10/15/39 GNMA I SF 30 Year, 6.00%, 11/15/23 - 11/15/38 GNMA I SF 30 Year, 6.50%, 6/15/23 - 9/15/38 GNMA I SF 30 Year, 7.00%, 9/15/22 - 1/15/32 GNMA I SF 30 Year, 7.50%, 6/15/17 - 8/15/33 GNMA I SF 30 Year, 8.00%, 12/15/21 - 5/15/24 GNMA I SF 30 Year, 8.50%, 6/15/22 - 12/15/24 GNMA I SF 30 Year, 9.00%, 4/15/17 - 5/15/20 GNMA I SF 30 Year, 9.50%, 3/15/18 - 12/15/20 GNMA I SF 30 Year, 10.00%, 7/15/18 - 8/15/21 GNMA II SF 30 Year, 3.00%, 12/20/42 - 2/20/45 GNMA II SF 30 Year, 3.00%, 9/20/45 GNMA II SF 30 Year, 3.00%, 8/20/46 GNMA II SF 30 Year, 3.00%, 10/20/46 GNMA II SF 30 Year, 3.50%, 12/20/40 - 8/20/43 GNMA II SF 30 Year, 3.50%, 8/20/42 GNMA II SF 30 Year, 3.50%, 9/20/42 GNMA II SF 30 Year, 3.50%, 10/20/42 GNMA II SF 30 Year, 3.50%, 11/20/42 GNMA II SF 30 Year, 3.50%, 12/20/42 GNMA II SF 30 Year, 3.50%, 1/20/43 GNMA II SF 30 Year, 3.50%, 3/20/43 GNMA II SF 30 Year, 3.50%, 4/20/43 GNMA II SF 30 Year, 3.50%, 5/20/43 GNMA II SF 30 Year, 3.50%, 6/20/43 GNMA II SF 30 Year, 3.50%, 9/20/46 GNMA II SF 30 Year, 3.50%, 10/20/46 GNMA II SF 30 Year, 3.50%, 2/20/47 GNMA II SF 30 Year, 4.00%, 11/20/39 - 2/20/41 GNMA II SF 30 Year, 4.00%, 3/20/41 - 2/20/44 GNMA II SF 30 Year, 4.00%, 11/20/41 GNMA II SF 30 Year, 4.00%, 3/20/47 GNMA II SF 30 Year, 4.50%, 10/20/39 - 5/20/41 GNMA II SF 30 Year, 4.50%, 6/20/41 - 10/20/41 GNMA II SF 30 Year, 4.50%, 9/20/41 GNMA II SF 30 Year, 4.50%, 3/20/42 - 10/20/44 GNMA II SF 30 Year, 5.00%, 9/20/33 - 9/20/41 |72 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin U.S. Government Securities VIP Fund (continued) Principal Amount* Value Mortgage-Backed Securities (continued) Government National Mortgage Association (GNMA) Fixed Rate (continued) GNMA II SF 30 Year, 5.00%, 10/20/42 - 6/20/44 $ 5,122,180 $ 5,515,770 GNMA II SF 30 Year, 5.50%, 5/20/34 - 6/20/38 5,974,010 6,673,123 GNMA II SF 30 Year, 6.00%, 11/20/23 - 7/20/39 3,794,012 4,359,693 GNMA II SF 30 Year, 6.50%, 12/20/27 - 4/20/34 578,278 663,926 GNMA II SF 30 Year, 7.00%, 5/20/32 9,499 11,295 GNMA II SF 30 Year, 7.50%, 11/20/17 - 5/20/33 106,187 118,872 GNMA II SF 30 Year, 8.00%, 8/20/26 6,716 8,003 GNMA II SF 30 Year, 9.50%, 4/20/25 2,244 2,254 721,913,237 Total Mortgage-Backed Securities (Cost $1,037,297,878) 1,031,409,643 Foreign Government and Agency Securities (Cost $1,755,018) 0.2% b International Bank for Reconstruction and Development, Principal Strip, 7/15/17 (Supranational) 1,761,000 1,756,159 U.S. Government and Agency Securities 20.5% Federal Agricultural Mortgage Corp., 4.30%, 5/13/19. 1,010,000 1,069,643 1.41%, 3/06/20. 10,000,000 9,922,260 2.66%, 4/12/22. 7,000,000 7,129,199 c Federal Agricultural Mortgage Corp. Guaranteed Trust 07-1, 144A, 5.125%, 4/19/17 13,000,000 13,025,714 FHLB, 5.25%, 6/05/17. 9,000,000 9,069,498 2.625%, 9/12/25 20,000,000 19,974,900 FICO, 1P, Strip, 5/11/18 10,000,000 9,860,250 12, Strip, 6/06/18 4,627,000 4,561,565 13P, Strip, 12/27/18 2,500,000 2,436,090 15P, Strip, 3/07/19. 1,798,000 1,748,030 16, Strip, 4/05/17 12,367,000 12,365,961 A-P, Strip, 2/08/18 1,000,000 988,945 B-P, Strip, 4/06/18 1,405,000 1,389,749 D-P, Strip, 9/26/19 7,605,000 7,322,778 E-P, Strip, 11/02/18 8,896,000 8,700,617 Israel Government Agency for International Development Bond, 5.50%, 9/18/23. 12,000,000 14,216,832 7-Z, U.S. Government Guaranteed, Strip, 8/15/22 5,619,000 4,893,604 U.S. Government Guaranteed, Strip, 5/01/17 5,000,000 4,996,495 New Valley Generation IV, secured bond, 4.687%, 1/15/22 1,873,266 1,999,914 Overseas Private Investment Corp., A, zero cpn., 2/19/18 682,174 721,068 A, zero cpn., 11/15/20 2,575,000 3,082,113 Private Export Funding Corp., secured bond, 2.80%, 5/15/22 9,000,000 9,282,906 secured note, 4.30%, 12/15/21. 1,865,000 2,039,935 secured note, LL, 2.25%, 3/15/20 1,700,000 1,725,068 senior secured note, MM, 2.30%, 9/15/20 3,500,000 3,544,303 SBA, a FRN, 3.625%, 3/25/18. 73,266 73,278 PC, 1997-20G, 1, 6.85%, 7/01/17 11,384 11,473 PC, 1998-20I, 1, 6.00%, 9/01/18. 103,722 105,288 Tunisia Government Agency for International Development Bonds, 1.686%, 7/16/19 7,000,000 6,922,517 |73 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin U.S. Government Securities VIP Fund (continued) Principal Amount* Value U.S. Government and Agency Securities (continued) TVA, 1.875%, 8/15/22 $ $ 5.88%, 4/01/36. Strip, 11/01/18 Strip, 6/15/19 Strip, 6/15/20 U.S. Treasury Bond, 2.50%, 2/15/46. d Index Linked, 2.375%, 1/15/25 d Index Linked, 2.00%, 1/15/26 d Index Linked, 1.75%, 1/15/28 d Index Linked, 3.625%, 4/15/28 d U.S. Treasury Note, Index Linked, 0.125%, 4/15/19 Index Linked, 0.125%, 7/15/24 Ukraine Government Agency for International Development Bonds, 1.844%, 5/16/19. Total U.S. Government and Agency Securities (Cost $273,649,528) Total Investments before Short Term Investments (Cost $1,312,702,424) Short Term Investments (Cost $28,168,956) 2.1% Repurchase Agreements 2.1% e Joint Repurchase Agreement, 0.775%, 4/03/17 (Maturity Value $28,170,774) BNP Paribas Securities Corp. (Maturity Value $11,352,540) Deutsche Bank Securities Inc. (Maturity Value $1,208,526) HSBC Securities (USA) Inc. (Maturity Value $11,352,540) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $4,257,168) Collateralized by U.S. Government Agency Securities, 0.00% - 1.00%, 6/05/17 - 9/29/17; f U.S. Treasury Bill, 4/06/17 - 3/29/18; and U.S. Treasury Note, 1.75% - 2.125%, 8/15/21 - 11/30/21 (valued at $28,768,053) Total Investments (Cost $1,340,871,380) 99.8% Other Assets, less Liabilities 0.2% Net Assets 100.0% $ See Abbreviations on page 118. *The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b A supranational organization is an entity formed by two or more central governments through international treaties. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. At March 31, 2017, the value of this security was $13,025,714, representing 1.0% of net assets. d Principal amount of security is adjusted for inflation. e Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2017, all repurchase agreements had been entered into on that date. f The security was issued on a discount basis with no stated coupon rate. |74 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Franklin VolSmart Allocation VIP Fund Shares Value Common Stocks 50.4% Automobiles & Components 0.1% Adient PLC 2,905 $ 211,106 Capital Goods 10.9% Carlisle Cos. Inc 5,760 612,921 Donaldson Co. Inc 12,730 579,470 Dover Corp 23,000 1,848,050 General Dynamics Corp 9,800 1,834,560 Honeywell International Inc 18,900 2,360,043 Johnson Controls International PLC 36,292 1,528,619 Pentair PLC (United Kingdom) 30,200 1,895,956 Roper Technologies Inc 16,000 3,303,840 United Technologies Corp 19,700 2,210,537 W.W. Grainger Inc 2,550 593,538 16,767,534 Commercial & Professional Services 1.0% Cintas Corp 6,700 847,818 Matthews International Corp., A 10,670 721,826 1,569,644 Consumer Durables & Apparel 1.1% Leggett & Platt Inc 8,590 432,249 NIKE Inc., B 21,700 1,209,341 1,641,590 Consumer Services 1.2% McDonald’s Corp 8,580 1,112,054 a Yum China Holdings Inc. (China) 6,900 187,680 Yum! Brands Inc 7,400 472,860 1,772,594 Diversified Financials 0.2% State Street Corp 3,150 250,772 Energy 3.6% Chevron Corp 10,390 1,115,574 EOG Resources Inc 5,230 510,187 Exxon Mobil Corp 14,800 1,213,748 Occidental Petroleum Corp 16,300 1,032,768 Schlumberger Ltd 21,300 1,663,530 5,535,807 Food & Staples Retailing 1.8% CVS Health Corp 9,250 726,125 Walgreens Boots Alliance Inc 15,000 1,245,750 Wal-Mart Stores Inc 11,990 864,239 2,836,114 Food, Beverage & Tobacco 3.4% Archer-Daniels-Midland Co 24,214 1,114,813 Bunge Ltd 19,300 1,529,718 McCormick & Co. Inc 9,950 970,622 PepsiCo Inc 13,600 1,521,296 5,136,449 Quarterly Statement of Investments | See Notes to Statements of Investments. | 75 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin VolSmart Allocation VIP Fund (continued) Shares Value Common Stocks (continued) Health Care Equipment & Services 6.3% Abbott Laboratories 21,960 $ 975,244 Becton, Dickinson and Co 12,900 2,366,376 DENTSPLY SIRONA Inc 9,600 599,424 Medtronic PLC 26,700 2,150,952 Stryker Corp 18,800 2,475,020 West Pharmaceutical Services Inc 13,800 1,126,218 9,693,234 Household & Personal Products 1.7% Colgate-Palmolive Co 17,000 1,244,230 The Procter & Gamble Co 15,680 1,408,848 2,653,078 Insurance 0.8% Aflac Inc 7,420 537,357 Chubb Ltd 3,081 419,786 Erie Indemnity Co., A 2,720 333,744 1,290,887 Materials 6.1% Air Products and Chemicals Inc 15,900 2,151,111 Albemarle Corp 30,700 3,243,148 Bemis Co. Inc 5,850 285,831 Ecolab Inc 7,060 884,900 Nucor Corp 9,200 549,424 Praxair Inc 18,900 2,241,540 9,355,954 Media 0.5% John Wiley & Sons Inc., A 14,600 785,480 Pharmaceuticals, Biotechnology & Life Sciences 2.4% AbbVie Inc 7,340 478,274 Johnson & Johnson 16,600 2,067,530 Perrigo Co. PLC 6,040 400,996 Pfizer Inc 13,410 458,756 Roche Holding AG, ADR (Switzerland) 8,900 285,067 3,690,623 Retailing 2.2% The Gap Inc 15,720 381,839 Ross Stores Inc 21,300 1,403,031 Target Corp 13,440 741,753 Tiffany & Co 8,800 838,640 3,365,263 Semiconductors & Semiconductor Equipment 2.5% Analog Devices Inc 21,014 1,722,097 Texas Instruments Inc 23,200 1,868,992 a Versum Materials Inc 5,495 168,147 3,759,236 Software & Services 3.9% Accenture PLC, A 17,400 2,085,912 Microsoft Corp 46,000 3,029,560 Visa Inc., A 9,300 826,491 5,941,963 |76 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Franklin VolSmart Allocation VIP Fund (continued) Shares Value Common Stocks (continued) Transportation 0.7% United Parcel Service Inc., B 9,500 $ 1,019,350 Total Common Stocks (Cost $69,796,830) 77,276,678 b Investments in Underlying Funds 45.2% Domestic Equity 11.5% a Franklin DynaTech Fund, Class R6 313,915 17,551,003 Domestic Fixed Income 23.9% Franklin Low Duration Total Return Fund, Class R6 2,003,579 19,855,465 Franklin Strategic Income Fund, Class R6 1,718,842 16,827,463 36,682,928 Domestic Hybrid 9.8% Franklin Income Fund, Class R6 6,387,078 14,945,763 Total Investments in Underlying Funds (Cost $66,102,914) 69,179,694 Total Investments before Short Term Investments (Cost $135,899,744) 146,456,372 Short Term Investments (Cost $9,703,741) 6.3% Money Market Funds 6.3% b,c Institutional Fiduciary Trust Money Market Portfolio, 0.32% 9,703,741 9,703,741 Total Investments (Cost $145,603,485) 101.9% 156,160,113 Other Assets, less Liabilities (1.9)% (2,892,849 ) Net Assets 100.0% $ 153,267,264 a Non-income producing. b See Note 9 regarding investments in Underlying Funds. c The rate shown is the annualized seven-day yield at period end. At March 31, 2017, the Fund had the following total return swap contracts outstanding. See Note 3. Total Return Swap Contracts Financing Notional Expiration Unrealized Unrealized Underlying Instruments Rate Counterparty Value Date Appreciation Depreciation OTC Swap Contracts Long Dynamic VIX Backwardation (BEFSDVB1) 0.25 % BZWS $ 29,100,000 5/25/17 $ — $ (3,021 ) See Abbreviations on page 118. |77 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Templeton Developing Markets VIP Fund Industry Shares Value Common Stocks 93.5% Argentina 0.3% a Grupo Clarin SA, B, GDR, Reg S Media $ MercadoLibre Inc Internet Software & Services Belgium 1.1% Anheuser-Busch InBev SA/NV Beverages Brazil 1.2% M Dias Branco SA Food Products Mahle-Metal Leve SA Auto Components Totvs SA Software Cambodia 0.8% NagaCorp Ltd Hotels, Restaurants & Leisure China 21.0% b Alibaba Group Holding Ltd., ADR Internet Software & Services b Baidu Inc., ADR. Internet Software & Services Bloomage Biotechnology Corp. Ltd Chemicals Brilliance China Automotive Holdings Ltd Automobiles China Life Insurance Co. Ltd., H Insurance China Mobile Ltd Wireless Telecommunication Services China Petroleum and Chemical Corp., H. Oil, Gas & Consumable Fuels CNOOC Ltd Oil, Gas & Consumable Fuels CNOOC Ltd., ADR Oil, Gas & Consumable Fuels COSCO Shipping Ports Ltd Transportation Infrastructure Dah Chong Hong Holdings Ltd Distributors Inner Mongolia Yitai Coal Co. Ltd., B Oil, Gas & Consumable Fuels NetEase Inc., ADR. Internet Software & Services Ping An Insurance Group Co. of China Ltd., A. Insurance Poly Culture Group Corp. Ltd., H Media Tencent Holdings Ltd Internet Software & Services Uni-President China Holdings Ltd Food Products Weifu High-Technology Co. Ltd., B Auto Components Czech Republic 0.3% b Moneta Money Bank AS Banks Hong Kong 2.9% Dairy Farm International Holdings Ltd Food & Staples Retailing MGM China Holdings Ltd Hotels, Restaurants & Leisure Sands China Ltd Hotels, Restaurants & Leisure Hungary 1.2% Richter Gedeon Nyrt Pharmaceuticals India 7.6% Bajaj Holdings & Investment Ltd Diversified Financial Services b Biocon Ltd Biotechnology Coal India Ltd Oil, Gas & Consumable Fuels Glenmark Pharmaceuticals Ltd Pharmaceuticals ICICI Bank Ltd Banks Infosys Ltd IT Services Reliance Industries Ltd Oil, Gas & Consumable Fuels Tata Chemicals Ltd Chemicals Quarterly Statement of Investments | See Notes to Statements of Investments. | 78 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Developing Markets VIP Fund (continued) Industry Shares Value Common Stocks (continued) India (continued) Tata Motors Ltd., A Automobiles 401,271 $ 1,745,585 25,297,506 Indonesia 3.5% Astra International Tbk PT Automobiles 10,115,100 6,547,052 Bank Danamon Indonesia Tbk PT Banks 5,707,000 2,012,900 Perusahaan Gas Negara (Persero) Tbk PT Gas Utilities 6,697,400 1,271,579 Semen Indonesia (Persero) Tbk PT Construction Materials 2,764,700 1,867,269 11,698,800 Kenya 0.4% Equity Group Holdings Ltd Banks 3,712,900 1,188,416 Mexico 2.3% America Movil SAB de CV, L, ADR Wireless Telecommunication Services 82,991 1,175,982 Grupo Financiero Santander Mexico SAB de CV, B, ADR Banks 545,057 4,921,865 Nemak SAB de CV Auto Components 1,426,300 1,583,762 7,681,609 Nigeria 0.0% † Nigerian Breweries PLC Beverages 167,352 67,930 Pakistan 1.2% Habib Bank Ltd Banks 1,550,000 3,990,677 Peru 0.9% Compania de Minas Buenaventura SA, ADR. Metals & Mining 243,390 2,930,416 Philippines 0.2% BDO Unibank Inc Banks 327,469 767,223 Security Bank Corp Banks 1,500 6,036 773,259 Russia 6.5% Gazprom PAO, ADR Oil, Gas & Consumable Fuels 666,900 2,981,043 LUKOIL PJSC, ADR (London Stock Exchange) Oil, Gas & Consumable Fuels 38,600 2,044,256 LUKOIL PJSC, ADR Oil, Gas & Consumable Fuels 56,700 3,002,832 a,b Mail.ru Group Ltd., GDR, Reg S Internet Software & Services 179,485 3,966,619 MMC Norilsk Nickel PJSC, ADR Metals & Mining 137,400 2,159,928 Sberbank of Russia PJSC, ADR Banks 354,012 4,085,298 b Yandex NV, A Internet Software & Services 150,078 3,291,211 21,531,187 Singapore 0.1% DBS Group Holdings Ltd Banks 25,706 356,581 South Africa 7.1% Massmart Holdings Ltd Food & Staples Retailing 190,769 1,936,026 MTN Group Ltd Wireless Telecommunication Services 276,096 2,510,394 Naspers Ltd., N Media 97,448 16,813,024 Remgro Ltd Diversified Financial Services 152,138 2,336,773 23,596,217 South Korea 15.3% Daelim Industrial Co. Ltd Construction & Engineering 53,442 3,868,953 Fila Korea Ltd Textiles, Apparel & Luxury Goods 33,470 2,099,597 Hankook Tire Co. Ltd Auto Components 21,600 1,053,446 Hanon Systems Auto Components 292,362 2,427,902 Hite Jinro Co. Ltd Beverages 64,320 1,171,312 Hyundai Development Co-Engineering & Construction Construction & Engineering 132,630 4,824,635 |79 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Developing Markets VIP Fund (continued) Industry Shares Value Common Stocks (continued) South Korea (continued) Hyundai Wia Corp Auto Components 17,000 $ 1,032,954 iMarketkorea Inc Trading Companies & Distributors 70,490 842,114 Interpark Holdings Corp Internet & Direct Marketing Retail 142,053 610,174 KT Skylife Co. Ltd Media 176,060 2,599,602 POSCO Metals & Mining 3,300 859,348 Samsung Electronics Co. Ltd Technology Hardware, Storage & Peripherals 12,767 23,535,220 SK Hynix Inc Semiconductors & Semiconductor Equipment 113,860 5,145,466 Youngone Corp Textiles, Apparel & Luxury Goods 22,200 661,545 50,732,268 Taiwan 10.9% Catcher Technology Co. Ltd Technology Hardware, Storage & Peripherals 357,000 3,526,623 Hon Hai Precision Industry Co. Ltd Electronic Equipment, Instruments & Components 2,700,500 8,091,985 Largan Precision Co. Ltd Electronic Equipment, Instruments & Components 14,000 2,203,563 Pegatron Corp Technology Hardware, Storage & Peripherals 973,800 2,879,490 Taiwan Semiconductor Manufacturing Co. Ltd Semiconductors & Semiconductor Equipment 3,100,000 19,292,700 35,994,361 Thailand 4.0% Kasikornbank PCL, fgn Banks 604,100 3,323,869 Kiatnakin Bank PCL, fgn Banks 1,009,800 2,043,118 Land and Houses PCL, fgn Real Estate Management & Development 4,853,900 1,377,745 PTT Exploration and Production PCL, fgn Oil, Gas & Consumable Fuels 584,500 1,582,489 Siam Commercial Bank PCL, fgn Banks 306,400 1,453,950 Thai Beverage PCL, fgn Beverages 5,290,600 3,555,943 13,337,114 United Kingdom 3.8% Unilever PLC Personal Products 253,933 12,535,625 United States 0.9% b IMAX Corp Media 84,117 2,859,978 Total Common Stocks (Cost $252,141,877) 310,357,910 Participatory Notes 1.5% Saudi Arabia 1.5% Deutsche Bank AG/London, Samba Financial Group, 8/03/20 Banks 143,055 814,405 HSBC Bank PLC, Saudi Basic Industries Corp., 1/22/18 Chemicals 167,110 4,311,151 Total Participatory Notes (Cost $4,437,647) 5,125,556 Preferred Stocks 3.9% Brazil 3.9% c Banco Bradesco SA, 3.924%, ADR, pfd Banks 570,650 5,843,456 c Itau Unibanco Holding SA, 4.688%, ADR, pfd Banks 589,962 7,120,842 Total Preferred Stocks (Cost $7,185,192) 12,964,298 Total Investments before Short Term Investments (Cost $263,764,716) 328,447,764 |80 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Developing Markets VIP Fund (continued) Shares Value Short Term Investments (Cost $3,447,705) 1.0% Money Market Funds 1.0% United States 1.0% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.32% $ Total Investments (Cost $267,212,421) 99.9% . Other Assets, less Liabilities 0.1% Net Assets 100.0% $ See Abbreviations on page 118.  Rounds to less than 0.1% of net assets. a Security was purchased pursuant to Regulation S under the Securities Act of 1933, which exempts from registration securities offered and sold outside of the United States. Such a security cannot be sold in the United States without either an effective registration statement filed pursuant to the Securities Act of 1933, or pursuant to an exemption from registration. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At March 31, 2017, the aggregate value of these securities was $4,222,101, representing 1.3% of net assets. b Non-income producing. c Variable rate security. The rate shown represents the yield at period end. d See Note 10 regarding investments in affiliated management investment companies. e The rate shown is the annualized seven-day yield at period end. |81 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Templeton Foreign VIP Fund Country Shares Value Common Stocks 94.2% Aerospace & Defense 1.3% BAE Systems PLC United Kingdom $ Auto Components 2.8% Cie Generale des Etablissements Michelin, B. France Hyundai Mobis Co. Ltd South Korea Sumitomo Rubber Industries Ltd Japan Automobiles 3.2% Hero Motocorp Ltd India Hyundai Motor Co South Korea Nissan Motor Co. Ltd Japan Banks 14.1% Bangkok Bank PCL, fgn Thailand Barclays PLC United Kingdom BNP Paribas SA France Hana Financial Group Inc South Korea HSBC Holdings PLC United Kingdom ING Groep NV Netherlands KB Financial Group Inc., ADR South Korea a Standard Chartered PLC United Kingdom United Overseas Bank Ltd Singapore Beverages 1.6% Kirin Holdings Co. Ltd Japan Suntory Beverage & Food Ltd Japan Capital Markets 2.2% Credit Suisse Group AG Switzerland GAM Holding AG Switzerland UBS Group AG Switzerland Chemicals 1.9% Johnson Matthey PLC United Kingdom Monsanto Co United States Yara International ASA Norway Construction & Engineering 1.6% b Carillion PLC United Kingdom Sinopec Engineering Group Co. Ltd China Diversified Telecommunication Services 3.0% China Telecom Corp. Ltd., H. China Singapore Telecommunications Ltd Singapore Telefonica Deutschland Holding AG Germany Telenor ASA Norway Electrical Equipment 1.4% ABB Ltd Switzerland Quarterly Statement of Investments | See Notes to Statements of Investments. | 82 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign VIP Fund (continued) Country Shares Value Common Stocks (continued) Energy Equipment & Services 5.6% Ensign Energy Services Inc Canada $ Petrofac Ltd United Kingdom a Precision Drilling Corp Canada SBM Offshore NV Netherlands Tenaris SA Italy Health Care Equipment & Supplies 0.6% Getinge AB, B. Sweden Health Care Providers & Services 1.9% Shanghai Pharmaceuticals Holding Co. Ltd., H. China Sinopharm Group Co. Ltd China Household Durables 0.6% Haier Electronics Group Co. Ltd China Industrial Conglomerates 2.2% CK Hutchison Holdings Ltd Hong Kong Siemens AG Germany Insurance 6.0% Aegon NV Netherlands Aviva PLC United Kingdom AXA SA France China Life Insurance Co. Ltd., H China Chubb Ltd United States Internet Software & Services 1.8% a Baidu Inc., ADR China Life Sciences Tools & Services 1.8% a MorphoSys AG Germany QIAGEN NV Netherlands Metals & Mining 5.1% Alamos Gold Inc., A Canada Barrick Gold Corp Canada Eldorado Gold Corp Canada Silver Wheaton Corp Canada Multi-Utilities 0.9% a innogy SE Germany Oil, Gas & Consumable Fuels 9.7% BP PLC United Kingdom Cenovus Energy Inc Canada Eni SpA Italy Kunlun Energy Co. Ltd China PTT Exploration and Production PCL, fgn Thailand Royal Dutch Shell PLC, A. United Kingdom Royal Dutch Shell PLC, B. United Kingdom Suncor Energy Inc Canada |83 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign VIP Fund (continued) Country Shares Value Common Stocks (continued) Oil, Gas & Consumable Fuels (continued) b Total SA, B France $ Pharmaceuticals 10.8% Bayer AG Germany GlaxoSmithKline PLC United Kingdom Merck KGaA. Germany Novartis AG Switzerland Roche Holding AG Switzerland Sanofi France Teva Pharmaceutical Industries Ltd., ADR Israel UCB SA. Belgium Semiconductors & Semiconductor Equipment 2.6% a GCL-Poly Energy Holdings Ltd China Infineon Technologies AG Germany Taiwan Semiconductor Manufacturing Co. Ltd Taiwan Specialty Retail 0.4% Kingfisher PLC United Kingdom Technology Hardware, Storage & Peripherals 6.4% Catcher Technology Co. Ltd Taiwan Konica Minolta Inc Japan Quanta Computer Inc Taiwan Samsung Electronics Co. Ltd South Korea Trading Companies & Distributors 0.9% Posco Daewoo Corp South Korea Wireless Telecommunication Services 3.8% China Mobile Ltd China SoftBank Group Corp Japan Vodafone Group PLC, ADR United Kingdom Total Common Stocks (Cost $1,342,487,452) Short Term Investments 6.1% Money Market Funds (Cost $74,638,634) 4.5% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.32% United States |84 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Foreign VIP Fund (continued) Country Shares Value Investments from Cash Collateral Received for Loaned Securities (Cost $27,524,599) 1.6% Money Market Funds 1.6% c,d Institutional Fiduciary Trust Money Market Portfolio, 0.32% United States 27,524,599 $ 27,524,599 Total Investments (Cost $1,444,650,685) 100.3% 1,677,587,845 Other Assets, less Liabilities (0.3)% (4,903,806 ) Net Assets 100.0% $ 1,672,684,039 See Abbreviations on page 118. a Non-income producing. b A portion or all of the security is on loan at March 31, 2017. c See Note 10 regarding investments in affiliated management investment companies. d The rate shown is the annualized seven-day yield at period end. |85 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Templeton Global Bond VIP Fund Principal Amount* Value Foreign Government and Agency Securities 66.2% Argentina 4.5% Argentine Bonos del Tesoro, 18.20%, 10/03/21. 747,561,000 ARS $ 52,074,887 16.00%, 10/17/23. 198,225,000 ARS 13,337,381 senior note, 15.50%, 10/17/26 1,165,564,000 ARS 78,600,612 a,b Government of Argentina, FRN, 20.926%, 4/03/22 24,036,000 ARS 1,606,956 145,619,836 Brazil 12.5% Letra Tesouro Nacional, Strip, 1/01/19 38,960 c BRL 10,622,484 Strip, 7/01/19 102,840 c BRL 26,780,370 Strip, 7/01/20 197,661 c BRL 46,598,466 Nota Do Tesouro Nacional, 10.00%, 1/01/21 6,620 c BRL 2,125,988 10.00%, 1/01/23 512,345 c BRL 164,028,813 10.00%, 1/01/25 69,029 c BRL 22,060,932 10.00%, 1/01/27 260,633 c BRL 83,077,550 d Index Linked, 6.00%, 5/15/19. 2,087 c BRL 2,027,737 d Index Linked, 6.00%, 8/15/22. 18,002 c BRL 17,716,198 d Index Linked, 6.00%, 5/15/23. 4,510 c BRL 4,460,046 d Index Linked, 6.00%, 8/15/24. 3,110 c BRL 3,097,797 d Index Linked, 6.00%, 5/15/45. 10,825 c BRL 11,458,722 senior note, 10.00%, 1/01/19 21,390 c BRL 6,888,829 400,943,932 Colombia 3.8% Government of Colombia, senior bond, 7.75%, 4/14/21 2,386,000,000 COP 888,055 senior bond, 4.375%, 3/21/23 362,000,000 COP 114,306 senior bond, 9.85%, 6/28/27 576,000,000 COP 252,554 Titulos de Tesoreria, B, 5.00%, 11/21/18. 2,882,000,000 COP 989,575 B, 7.75%, 9/18/30 138,510,200,000 COP 52,307,643 B, 7.00%, 6/30/32 1,097,000,000 COP 384,383 senior bond, B, 11.25%, 10/24/18 5,135,000,000 COP 1,923,495 senior bond, B, 11.00%, 7/24/20 9,167,000,000 COP 3,650,899 senior bond, B, 7.00%, 5/04/22 7,908,000,000 COP 2,855,935 senior bond, B, 10.00%, 7/24/24 38,884,000,000 COP 16,251,731 senior bond, B, 7.50%, 8/26/26 73,673,200,000 COP 27,120,254 senior bond, B, 6.00%, 4/28/28 42,303,600,000 COP 13,908,197 senior note, B, 7.00%, 9/11/19 4,056,000,000 COP 1,444,186 122,091,213 India 4.8% Government of India, senior bond, 7.80%, 5/03/20 270,800,000 INR 4,312,551 senior bond, 8.35%, 5/14/22 212,700,000 INR 3,488,431 senior bond, 8.08%, 8/02/22 30,000,000 INR 487,987 senior bond, 8.13%, 9/21/22 28,000,000 INR 456,520 senior bond, 9.15%, 11/14/24 2,409,000,000 INR 41,761,385 senior note, 7.28%, 6/03/19. 28,000,000 INR 438,811 senior note, 8.27%, 6/09/20. 1,222,000,000 INR 19,746,322 senior note, 8.12%, 12/10/20 844,000,000 INR 13,635,297 Quarterly Statement of Investments | See Notes to Statements of Investments. | 86 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Principal Amount* Value Foreign Government and Agency Securities (continued) India (continued) Government of India, (continued) senior note, 7.80%, 4/11/21. INR $ senior note, 8.79%, 11/08/21 INR senior note, 8.15%, 6/11/22. INR senior note, 7.16%, 5/20/23. INR senior note, 8.83%, 11/25/23 INR senior note, 7.68%, 12/15/23 INR Indonesia 6.0% Government of Indonesia, 6.125%, 5/15/28 IDR 8.375%, 3/15/34 IDR FR34, 12.80%, 6/15/21 IDR FR35, 12.90%, 6/15/22 IDR FR43, 10.25%, 7/15/22 IDR FR52, 10.50%, 8/15/30 IDR senior bond, 9.00%, 3/15/29 IDR senior bond, 8.75%, 5/15/31 IDR senior bond, FR39, 11.75%, 8/15/23 IDR senior bond, FR40, 11.00%, 9/15/25 IDR senior bond, FR44, 10.00%, 9/15/24 IDR senior bond, FR46, 9.50%, 7/15/23 IDR senior bond, FR47, 10.00%, 2/15/28 IDR senior bond, FR56, 8.375%, 9/15/26 IDR senior bond, FR59, 7.00%, 5/15/27 IDR senior bond, FR61, 7.00%, 5/15/22 IDR senior bond, FR63, 5.625%, 5/15/23 IDR senior bond, FR70, 8.375%, 3/15/24 IDR Mexico 20.2% Government of Mexico, 7.75%, 12/14/17 e MXN M, 4.75%, 6/14/18 e MXN senior note, 8.50%, 12/13/18 e MXN senior note, M, 5.00%, 12/11/19. e MXN f Mexican Udibonos, Index Linked, 3.50%, 12/14/17 g MXN Index Linked, 4.00%, 6/13/19. g MXN Index Linked, 2.50%, 12/10/20 g MXN Peru 0.1% Government of Peru, senior bond, 7.84%, 8/12/20 PEN Philippines 1.8% Government of the Philippines, senior note, 5.875%, 1/31/18 PHP senior note, 3.375%, 8/20/20 PHP senior note, 3-21, 2.875%, 5/22/17 PHP senior note, 5-72, 2.125%, 5/23/18 PHP senior note, 7-51, 5.00%, 8/18/18. PHP |87 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Principal Amount* Value Foreign Government and Agency Securities (continued) Philippines (continued) Government of the Philippines, (continued) senior note, 7-56, 3.875%, 11/22/19 813,510,000 PHP $ 16,134,041 57,190,631 Portugal 0.6% h Government of Portugal, 144A, 5.125%, 10/15/24. 21,229,000 20,602,108 South Africa 0.8% Government of South Africa, 8.00%, 1/31/30 92,468,000 ZAR 6,245,225 7.00%, 2/28/31 24,450,000 ZAR 1,496,762 8.25%, 3/31/32 56,903,000 ZAR 3,844,428 8.875%, 2/28/35 56,866,000 ZAR 3,976,297 8.50%, 1/31/37 34,945,000 ZAR 2,335,910 R186, 10.50%, 12/21/26 69,652,000 ZAR 5,728,847 senior bond, 6.25%, 3/31/36 37,620,000 ZAR 1,991,193 25,618,662 South Korea 8.4% Korea Monetary Stabilization Bond, senior note, 1.25%, 8/02/18 18,933,000,000 KRW 16,885,106 Korea Treasury Bond, senior bond, 4.25%, 6/10/21 9,492,600,000 KRW 9,330,427 senior note, 1.75%, 12/10/18 12,303,900,000 KRW 11,045,935 senior note, 1.50%, 6/10/19. 62,818,800,000 KRW 56,089,424 senior note, 2.75%, 9/10/19. 1,850,000,000 KRW 1,699,355 senior note, 2.00%, 3/10/21. 105,581,810,000 KRW 95,336,510 senior note, 1.375%, 9/10/21 88,338,300,000 KRW 77,644,816 268,031,573 i Supranational 0.3% Inter-American Development Bank, senior bond, 7.50%, 12/05/24. 200,000,000 MXN 10,864,391 Ukraine 2.4% h Government of Ukraine, 144A, 7.75%, 9/01/22 12,489,000 12,013,169 144A, 7.75%, 9/01/23 9,581,000 9,060,272 144A, 7.75%, 9/01/24 8,469,000 7,940,450 144A, 7.75%, 9/01/25 13,469,000 12,450,205 144A, 7.75%, 9/01/26 14,158,000 13,025,360 144A, 7.75%, 9/01/27 13,458,000 12,347,715 j,k 144A, VRI, GDP Linked Security, 5/31/40 29,978,000 11,226,761 78,063,932 Total Foreign Government and Agency Securities (Cost $2,077,134,231) 2,127,427,539 Short Term Investments 27.0% Foreign Government and Agency Securities 2.3% Colombia 0.1% Colombian Tes Corto Plazo, Strip, 6/13/17 - 9/12/17 5,278,000,000 COP 1,796,474 Mexico 1.5% l Mexico Treasury Bill, 5/25/17 - 11/09/17. 92,596,970 m MXN 47,845,439 |88 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Principal Amount* Value Foreign Government and Agency Securities (continued) Philippines 0.7% l Philippine Treasury Bill, 4/19/17 - 9/27/17. 1,149,530,000 PHP $ 22,772,607 Total Foreign Government and Agency Securities (Cost $73,560,321) 72,414,520 Total Investment before Money Market Funds and Repurchase Agreements (Cost $2,150,694,552) 2,199,842,059 Shares Money Market Funds (Cost $765,951,024) 23.8% United States 23.8% n,o Institutional Fiduciary Trust Money Market Portfolio, 0.32% 765,951,024 765,951,024 Principal Amount* Repurchase Agreements (Cost $28,217,607) 0.9% United States 0.9% p Joint Repurchase Agreement, 0.775%, 4/03/17 (Maturity Value $28,219,429) BNP Paribas Securities Corp. (Maturity Value $11,372,148) Deutsche Bank Securities Inc. (Maturity Value $1,210,613) HSBC Securities (USA) Inc. (Maturity Value $11,372,148) Merrill Lynch, Pierce, Fenner & Smith Inc. (Maturity Value $4,264,520) Collateralized by U.S. Government Agency Securities, 0.00% - 1.00%, 6/05/17 - 9/29/17; l U.S. Treasury Bill, 4/06/17 - 3/29/18; and U.S. Treasury Note, 1.75% - 2.125%, 8/15/21 - 11/30/21 (valued at$28,817,740) 28,217,607 28,217,607 Total Investments (Cost $2,944,863,183) 93.2% 2,994,010,690 Other Assets, less Liabilities 6.8% 217,718,414 Net Assets 100.0% $ 3,211,729,104 |89 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) *The principal amount is stated in U.S. dollars unless otherwise indicated. a The coupon rate shown represents the rate at period end. b Security purchased on a when-issued basis. c Principal amount is stated in 1,000 Brazilian Real Units. d Redemption price at maturity is adjusted for inflation. e Principal amount is stated in 100 Mexican Peso Units. f Principal amount of security is adjusted for inflation. g Principal amount is stated in 100 Unidad de Inversion Units. h Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trusts Board of Trustees. At March 31, 2017, the aggregate value of these securities was $98,666,040, representing 3.1% of net assets. i A supranational organization is an entity formed by two or more central governments through international treaties. j Non-income producing. k The principal represents the notional amount. See Note 3 regarding value recovery instruments. l The security was issued on a discount basis with no stated coupon rate. m Principal amount is stated in 10 Mexican Peso Units. n See Note 10 regarding investments in affiliated management investment companies. o The rate shown is the annualized seven-day yield at period end. p Investment is through participation in a joint account with other funds managed by the investment manager or an affiliate of the investment manager. At March 31, 2017, all repurchase agreements had been entered into on that date. At March 31, 2017, the Fund had the following forward exchange contracts outstanding. See Note 3. Forward Exchange Contracts Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts Chilean Peso DBAB Buy 4/03/17 $  $ ) Chilean Peso DBAB Sell 4/03/17  ) Chilean Peso JPHQ Buy 4/03/17  ) Chilean Peso JPHQ Sell 4/03/17  ) Chilean Peso MSCO Buy 4/03/17  ) Chilean Peso MSCO Sell 4/03/17  ) Euro DBAB Buy 4/03/17  ) Euro DBAB Sell 4/03/17  ) Euro GSCO Buy 4/03/17  ) Euro GSCO Sell 4/03/17  ) Euro HSBK Buy 4/03/17  ) Euro HSBK Sell 4/03/17  ) Australian Dollar GSCO Sell 4/06/17  Chilean Peso DBAB Buy 4/06/17  ) Chilean Peso MSCO Buy 4/07/17  ) Japanese Yen JPHQ Sell 4/07/17  Chilean Peso JPHQ Buy 4/10/17  Euro BOFA Sell 4/10/17  ) Euro HSBK Sell 4/10/17  ) Euro JPHQ Sell 4/10/17  ) Euro BOFA Sell 4/11/17  ) Euro SCNY Sell 4/11/17  ) Japanese Yen HSBK Sell 4/11/17  Malaysian Ringgit JPHQ Buy 4/11/17  ) Euro GSCO Sell 4/12/17  ) Euro SCNY Sell 4/12/17  ) |90 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen SCNY Sell 4/12/17 $  $ ) Euro JPHQ Sell 4/13/17  ) Japanese Yen BZWS Sell 4/13/17  Japanese Yen CITI Sell 4/13/17  Japanese Yen DBAB Sell 4/13/17  Chilean Peso DBAB Buy 4/17/17  Chilean Peso DBAB Buy 4/18/17  Chilean Peso GSCO Buy 4/18/17  Euro GSCO Sell 4/18/17  ) Euro JPHQ Sell 4/18/17  ) Euro UBSW Sell 4/18/17  ) Indian Rupee JPHQ Buy 4/18/17  Japanese Yen BOFA Sell 4/18/17  South Korean Won HSBK Buy 4/18/17  South Korean Won HSBK Sell 4/18/17  ) Euro JPHQ Sell 4/19/17  Chilean Peso DBAB Buy 4/20/17  Indian Rupee DBAB Buy 4/20/17  Japanese Yen JPHQ Sell 4/20/17  Euro BZWS Sell 4/21/17  Japanese Yen JPHQ Sell 4/21/17  Chilean Peso DBAB Buy 4/24/17  ) Euro DBAB Sell 4/24/17  Euro JPHQ Sell 4/24/17  Japanese Yen BZWS Sell 4/24/17  Indian Rupee DBAB Buy 4/25/17  South Korean Won HSBK Sell 4/25/17  ) Chilean Peso MSCO Buy 4/26/17  ) South Korean Won HSBK Sell 4/26/17  ) Euro BZWS Sell 4/27/17  Euro GSCO Sell 4/27/17  Indian Rupee DBAB Buy 4/27/17  Indian Rupee JPHQ Buy 4/27/17  Chilean Peso DBAB Buy 4/28/17  ) Euro BOFA Sell 4/28/17  Euro CITI Sell 4/28/17  Euro DBAB Sell 4/28/17  Indian Rupee HSBK Buy 4/28/17  Chilean Peso MSCO Buy 5/02/17  ) Euro GSCO Sell 5/02/17  Euro HSBK Sell 5/02/17  Euro JPHQ Sell 5/02/17  South Korean Won HSBK Sell 5/02/17  ) Euro BOFA Sell 5/03/17  Indian Rupee JPHQ Buy 5/03/17  Indonesian Rupiah JPHQ Buy 5/03/17  Chilean Peso DBAB Buy 5/08/17  ) Euro BZWS Sell 5/08/17  Euro DBAB Sell 5/08/17  Indian Rupee DBAB Buy 5/08/17  |91 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Indian Rupee HSBK Buy 5/08/17 $ $  Chilean Peso DBAB Buy 5/09/17  ) Euro DBAB Sell 5/09/17  Euro GSCO Sell 5/09/17  Euro DBAB Sell 5/10/17  Euro GSCO Sell 5/10/17  Euro HSBK Sell 5/10/17  Indian Rupee DBAB Buy 5/11/17  Australian Dollar JPHQ Sell 5/15/17  Chilean Peso DBAB Buy 5/15/17  ) Chilean Peso MSCO Buy 5/15/17  ) Euro BOFA Sell 5/15/17  ) Euro BOFA Sell 5/15/17  Euro CITI Sell 5/15/17  Euro DBAB Sell 5/15/17  ) Euro HSBK Sell 5/15/17  Euro JPHQ Sell 5/15/17  ) Euro SCNY Sell 5/15/17  ) Japanese Yen GSCO Sell 5/15/17  Japanese Yen HSBK Sell 5/15/17  Japanese Yen SCNY Sell 5/15/17  South Korean Won CITI Sell 5/15/17  ) Euro DBAB Sell 5/16/17  ) Euro GSCO Sell 5/16/17  ) Euro JPHQ Sell 5/16/17  ) Euro SCNY Sell 5/16/17  ) Indian Rupee DBAB Buy 5/16/17  Indian Rupee HSBK Buy 5/16/17  Japanese Yen MSCO Sell 5/16/17  Japanese Yen SCNY Sell 5/16/17  South Korean Won CITI Sell 5/16/17  ) Chilean Peso JPHQ Buy 5/17/17  ) Euro BOFA Sell 5/17/17  ) Euro GSCO Sell 5/17/17  ) South Korean Won HSBK Sell 5/17/17  ) Chilean Peso DBAB Buy 5/18/17  ) Japanese Yen BOFA Sell 5/18/17  Japanese Yen CITI Sell 5/18/17  South Korean Won HSBK Sell 5/18/17  ) Japanese Yen BOFA Sell 5/19/17  Japanese Yen HSBK Sell 5/19/17  Australian Dollar CITI Sell 5/22/17  Chilean Peso JPHQ Buy 5/22/17  ) Euro DBAB Sell 5/22/17  ) Euro DBAB Sell 5/22/17  Euro HSBK Sell 5/22/17  Euro JPHQ Sell 5/22/17  Euro UBSW Sell 5/22/17  Indian Rupee JPHQ Buy 5/22/17  Japanese Yen BOFA Sell 5/22/17  |92 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen JPHQ Sell 5/22/17 $ $  South Korean Won DBAB Sell 5/22/17  ) Euro DBAB Sell 5/23/17  ) Euro JPHQ Sell 5/23/17  ) Euro UBSW Sell 5/23/17  ) Malaysian Ringgit HSBK Buy 5/23/17  ) Chilean Peso CITI Buy 5/24/17  ) Japanese Yen BOFA Sell 5/25/17  Japanese Yen HSBK Sell 5/25/17  South Korean Won HSBK Sell 5/25/17  ) Indian Rupee JPHQ Buy 5/26/17  Chilean Peso DBAB Buy 5/30/17  ) Euro BOFA Sell 5/30/17  ) Euro DBAB Sell 5/30/17  ) Euro GSCO Sell 5/30/17  ) Euro JPHQ Sell 5/30/17  ) Euro SCNY Sell 5/30/17  ) Chilean Peso DBAB Buy 5/31/17  ) Euro BOFA Sell 5/31/17  ) Euro DBAB Sell 5/31/17  ) Euro SCNY Sell 5/31/17  ) South Korean Won HSBK Sell 6/02/17  ) Euro UBSW Sell 6/06/17  ) Euro DBAB Sell 6/07/17  ) Euro UBSW Sell 6/07/17  ) Euro BOFA Sell 6/08/17  ) Japanese Yen CITI Sell 6/08/17  Japanese Yen HSBK Sell 6/09/17  ) Australian Dollar CITI Sell 6/13/17  ) Australian Dollar JPHQ Sell 6/13/17  ) Chilean Peso DBAB Buy 6/13/17  Japanese Yen HSBK Sell 6/13/17  ) Euro MSCO Sell 6/14/17  ) Indian Rupee DBAB Buy 6/14/17  Euro BOFA Sell 6/15/17  Euro JPHQ Sell 6/15/17  South Korean Won CITI Sell 6/15/17  ) Euro JPHQ Sell 6/16/17  ) Euro MSCO Sell 6/16/17  ) Japanese Yen CITI Sell 6/16/17  Japanese Yen HSBK Sell 6/16/17  ) Japanese Yen JPHQ Sell 6/16/17  Euro UBSW Sell 6/19/17  ) Indian Rupee CITI Buy 6/19/17  Japanese Yen DBAB Sell 6/19/17  Japanese Yen CITI Sell 6/20/17  South Korean Won DBAB Sell 6/20/17  ) Philippine Peso JPHQ Buy 6/21/17  ) Japanese Yen DBAB Sell 6/22/17  Chilean Peso JPHQ Buy 6/30/17  |93 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Euro BZWS Sell 6/30/17 $ $  Chilean Peso DBAB Buy 7/03/17  Euro GSCO Sell 7/03/17  Euro DBAB Sell 7/05/17  Euro HSBK Sell 7/05/17  Japanese Yen BZWS Sell 7/11/17  ) Japanese Yen DBAB Sell 7/11/17  ) Japanese Yen GSCO Sell 7/11/17  ) Japanese Yen JPHQ Sell 7/11/17  ) Japanese Yen BZWS Sell 7/13/17  ) Japanese Yen CITI Sell 7/13/17  ) Japanese Yen HSBK Sell 7/13/17  ) Japanese Yen JPHQ Sell 7/14/17  Malaysian Ringgit JPHQ Buy 7/17/17  ) Japanese Yen SCNY Sell 7/20/17  ) Malaysian Ringgit DBAB Buy EUR 7/20/17  ) Japanese Yen DBAB Sell 7/24/17  ) Japanese Yen CITI Sell 7/25/17  Japanese Yen JPHQ Sell 7/25/17  ) Japanese Yen GSCO Sell 7/27/17  ) Japanese Yen JPHQ Sell 7/27/17  ) Indonesian Rupiah HSBK Buy 7/31/17  Japanese Yen BZWS Sell 7/31/17  Japanese Yen DBAB Sell 7/31/17  Japanese Yen HSBK Sell 7/31/17  ) Japanese Yen SCNY Sell 8/08/17  ) Japanese Yen JPHQ Sell 8/09/17  ) Japanese Yen CITI Sell 8/14/17  ) Japanese Yen GSCO Sell 8/16/17  ) Japanese Yen JPHQ Sell 8/16/17  ) Japanese Yen DBAB Sell 8/18/17  Japanese Yen HSBK Sell 8/22/17  Japanese Yen JPHQ Sell 8/22/17  Japanese Yen BZWS Sell 8/24/17  Japanese Yen DBAB Sell 8/24/17  Japanese Yen BZWS Sell 8/28/17  ) Japanese Yen JPHQ Sell 8/28/17  Japanese Yen DBAB Sell 8/30/17  Japanese Yen JPHQ Sell 8/30/17  Japanese Yen BZWS Sell 8/31/17  ) Japanese Yen DBAB Sell 9/01/17  ) Japanese Yen HSBK Sell 9/01/17  South Korean Won GSCO Sell 9/07/17  ) Japanese Yen BZWS Sell 9/11/17  ) Japanese Yen DBAB Sell 9/13/17  ) Japanese Yen CITI Sell 9/19/17  South Korean Won CITI Sell 9/20/17  ) South Korean Won HSBK Sell 9/20/17  ) Japanese Yen BZWS Sell 9/21/17  ) Japanese Yen BZWS Sell 9/25/17  |94 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Forward Exchange Contracts (continued) Contract Settlement Unrealized Unrealized Currency Counterparty a Type Quantity Amount* Date Appreciation Depreciation OTC Forward Exchange Contracts (continued) Japanese Yen MSCO Sell 575,230,000 5,156,424 9/25/17 $ — $ (52,514 ) South Korean Won HSBK Sell 70,417,000,000 62,917,262 9/27/17 — (220,010 ) Japanese Yen JPHQ Sell 172,207,000 1,562,918 9/29/17 3,190 — Japanese Yen JPHQ Sell 1,415,975,000 13,988,392 10/10/17 1,155,592 — Japanese Yen CITI Sell 341,992,119 3,332,412 11/09/17 227,761 — Japanese Yen CITI Sell 683,420,000 6,102,782 11/14/17 — (103,140 ) Japanese Yen CITI Sell 796,524,000 7,765,057 11/14/17 532,073 — Japanese Yen JPHQ Sell 335,950,000 3,280,714 11/14/17 230,057 — Japanese Yen CITI Sell 366,680,000 3,461,825 11/16/17 131,746 — Japanese Yen JPHQ Sell 355,193,000 3,171,904 11/16/17 — (53,854 ) Japanese Yen DBAB Sell 796,770,000 7,427,429 11/21/17 189,366 — Japanese Yen SCNY Sell 937,086,000 8,601,459 11/27/17 85,859 — Japanese Yen CITI Sell 2,595,800,000 23,180,822 12/12/17 — (427,945 ) Japanese Yen JPHQ Sell 1,666,680,000 14,772,782 12/13/17 — (386,504 ) Japanese Yen JPHQ Sell 652,895,000 5,869,722 1/22/18 — (82,305 ) Japanese Yen DBAB Sell 8,368,505,770 74,632,175 1/30/18 — (1,693,444 ) Japanese Yen JPHQ Sell 1,719,500,000 15,617,408 2/08/18 — (73,595 ) Japanese Yen BZWS Sell 1,720,220,000 15,584,526 2/09/18 — (113,956 ) Japanese Yen CITI Sell 366,860,000 3,327,951 2/09/18 — (19,961 ) Japanese Yen CITI Sell 751,731,000 6,848,081 2/13/18 — (13,697 ) Japanese Yen CITI Sell 689,390,000 6,190,226 2/14/18 — (102,869 ) Japanese Yen HSBK Sell 1,035,240,000 9,301,348 2/16/18 — (149,933 ) Japanese Yen JPHQ Sell 353,873,000 3,171,900 2/16/18 — (58,803 ) Japanese Yen HSBK Sell 1,131,678,000 10,236,798 2/27/18 — (101,502 ) Japanese Yen JPHQ Sell 372,662,000 3,380,798 2/28/18 — (23,805 ) Japanese Yen JPHQ Sell 848,300,000 7,604,764 3/05/18 — (147,467 ) Japanese Yen HSBK Sell 400,800,000 3,571,238 3/06/18 — (91,705 ) Japanese Yen DBAB Sell 725,287,000 6,565,228 3/22/18 — (69,379 ) Japanese Yen CITI Sell 1,866,452,000 16,883,711 3/23/18 — (190,762 ) Japanese Yen JPHQ Sell 285,510,329 2,618,244 3/26/18 5,915 — Total Forward Exchange Contracts $ 45,919,099 $ (28,024,867 ) Net unrealized appreciation (depreciation) $ 17,894,232 *In U.S. dollars unless otherwise indicated. a May be comprised of multiple contracts with the same counterparty, currency and settlement date. At March 31, 2017, the Fund had the following interest rate swap contracts outstanding. See Note 3. Interest Rate Swap Contracts Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 0.926% LCH $ 183,490,000 10/17/17 $ — $ (52,648 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.558% LCH 3,240,000 3/04/21 — (204,294 ) |95 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Global Bond VIP Fund (continued) Interest Rate Swap Contracts (continued) Counterparty/ Notional Expiration Unrealized Unrealized Description Exchange Amount Date Appreciation Depreciation Centrally Cleared Swap Contracts (continued) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.775% CME $ 13,090,000 10/04/23 $ — $ (617,173 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.795% CME 13,090,000 10/04/23 — (634,521 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.765% CME 13,090,000 10/07/23 — (606,973 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.731% LCH 34,000,000 7/07/24 — (1,259,614 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.914% LCH 114,670,000 1/22/25 2,855,600 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.970% LCH 143,340,000 1/23/25 2,981,658 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.973% LCH 84,590,000 1/27/25 1,751,430 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.937% LCH 21,150,000 1/29/25 495,682 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.942% LCH 17,910,000 1/30/25 414,481 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 1.817% LCH 28,210,000 2/03/25 920,167 — Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.349% LCH 7,460,000 2/25/41 — (2,382,978 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.320% LCH 5,600,000 2/28/41 — (1,766,123 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.299% LCH 1,870,000 3/01/41 — (579,456 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.668% CME 6,370,000 10/04/43 — (1,393,898 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.687% CME 6,370,000 10/04/43 — (1,418,185 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.675% CME 6,370,000 10/07/43 — (1,401,946 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 2.378% LCH 122,400,000 11/18/46 6,586,276 — Total Centrally Cleared Swap Contracts 16,005,294 (12,317,809 ) OTC Swap Contracts Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 3.523% DBAB 14,630,000 3/28/21 — (892,698 ) Receive Floating rate 3-month USD BBA LIBOR Pay Fixed rate 4.347% CITI 7,460,000 2/25/41 — (2,379,282 ) Total OTC Swap Contracts — (3,271,980 ) Total Interest Rate Swap Contracts $ 16,005,294 $ (15,589,789 ) Net unrealized appreciation (depreciation) $ 415,505 See Abbreviations on page 118. |96 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Statement of Investments, March 31, 2017 (unaudited) Templeton Growth VIP Fund Country Shares Value Common Stocks 97.1% Aerospace & Defense 1.3% BAE Systems PLC United Kingdom $ Air Freight & Logistics 0.5% United Parcel Service Inc., B United States Airlines 1.7% Deutsche Lufthansa AG. Germany Auto Components 1.1% Cie Generale des Etablissements Michelin, B France Automobiles 3.9% Hero Motocorp Ltd India Hyundai Motor Co South Korea Nissan Motor Co. Ltd Japan Banks 16.3% Bangkok Bank PCL, fgn Thailand Bangkok Bank PCL, NVDR Thailand Barclays PLC United Kingdom BNP Paribas SA France Citigroup Inc United States Credit Agricole SA France DBS Group Holdings Ltd Singapore HSBC Holdings PLC United Kingdom ING Groep NV Netherlands JPMorgan Chase & Co United States KB Financial Group Inc South Korea a Standard Chartered PLC United Kingdom SunTrust Banks Inc United States Biotechnology 3.5% Amgen Inc United States a Celgene Corp United States Gilead Sciences Inc United States Capital Markets 1.9% Credit Suisse Group AG Switzerland Man Group PLC United Kingdom UBS Group AG. Switzerland Value Partners Group Ltd Hong Kong Chemicals 1.2% Akzo Nobel NV. Netherlands Communications Equipment 3.0% Cisco Systems Inc United States b Ericsson, B Sweden a NetScout Systems Inc United States Construction Materials 0.6% CRH PLC. Ireland Quarterly Statement of Investments | See Notes to Statements of Investments. | 97 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Growth VIP Fund (continued) Country Shares Value Common Stocks (continued) Consumer Finance 1.4% Ally Financial Inc United States $ Capital One Financial Corp United States Diversified Telecommunication Services 3.0% China Telecom Corp. Ltd., ADR China China Telecom Corp. Ltd., H China Singapore Telecommunications Ltd Singapore Telefonica SA Spain Energy Equipment & Services 0.8% Halliburton Co United States Food & Staples Retailing 1.3% Metro AG Germany a Tesco PLC United Kingdom Health Care Equipment & Supplies 1.6% Getinge AB, B Sweden Medtronic PLC United States Health Care Providers & Services 1.6% AmerisourceBergen Corp United States Cardinal Health Inc United States Household Durables 1.1% Panasonic Corp Japan Industrial Conglomerates 1.0% Siemens AG. Germany Insurance 4.3% Aegon NV Netherlands American International Group Inc United States AXA SA France China Life Insurance Co. Ltd., H China Internet Software & Services 2.5% a Alphabet Inc., A United States a Baidu Inc., ADR China Life Sciences Tools & Services 0.7% QIAGEN NV. Netherlands Machinery 1.0% a Navistar International Corp United States Media 4.3% Comcast Corp., A United States Sky PLC United Kingdom Twenty-First Century Fox Inc., A United States |98 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Growth VIP Fund (continued) Country Shares Value Common Stocks (continued) Metals & Mining 2.5% Barrick Gold Corp Canada $ MMC Norilsk Nickel PJSC, ADR Russia Silver Wheaton Corp Canada Multiline Retail 0.3% Ryohin Keikaku Co. Ltd Japan Multi-Utilities 1.1% a innogy SE Germany Oil, Gas & Consumable Fuels 10.5% Apache Corp United States BP PLC United Kingdom Cenovus Energy Inc Canada ConocoPhillips United States Eni SpA Italy Galp Energia SGPS SA, B Portugal Kunlun Energy Co. Ltd China Royal Dutch Shell PLC, A United Kingdom Royal Dutch Shell PLC, B United Kingdom Total SA, B. France Pharmaceuticals 8.1% Allergan PLC United States Eli Lilly & Co United States Merck KGaA Germany Roche Holding AG Switzerland Sanofi France Teva Pharmaceutical Industries Ltd., ADR Israel Semiconductors & Semiconductor Equipment 0.5% a First Solar Inc United States Software 4.7% Microsoft Corp United States Oracle Corp United States Specialty Retail 0.9% Kingfisher PLC United Kingdom Tiffany & Co United States Technology Hardware, Storage & Peripherals 5.5% Apple Inc United States Hewlett Packard Enterprise Co United States Samsung Electronics Co. Ltd South Korea Wireless Telecommunication Services 3.4% China Mobile Ltd China SoftBank Group Corp Japan a Turkcell Iletisim Hizmetleri AS, ADR Turkey |99 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST STATEMENT OF INVESTMENTS (UNAUDITED) Templeton Growth VIP Fund (continued) Country Shares Value Common Stocks (continued) Wireless Telecommunication Services (continued) Vodafone Group PLC United Kingdom $ Total Common Stocks (Cost $1,111,580,325) Principal Amount Corporate Bonds (Cost $14,082,455) 1.1% Oil, Gas & Consumable Fuels 1.1% c Chesapeake Energy Corp., secured note, second lien, 144A, 8.00%, 12/15/22 United States $ Total Investments before Short Term Investments (Cost $1,125,662,780) Short Term Investments 2.7% Time Deposits 1.4% Bank of Montreal, 0.72%, 4/03/17. United States Royal Bank of Canada, 0.80%, 4/03/17 United States Total Time Deposits (Cost $18,700,000) Investments from Cash Collateral Received for Loaned Securities (Cost $18,646,864) 1.3% Shares Money Market Funds 1.3% d,e Institutional Fiduciary Trust Money Market Portfolio, 0.32% United States Total Investments (Cost $1,163,009,644) 100.9% Other Assets, less Liabilities (0.9)% ) Net Assets 100.0% $ See Abbreviations on page 118. a Non-income producing. b A portion or all of the security is on loan at March 31, 2017. c Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. This security has been deemed liquid under guidelines approved by the Trusts Board of Trustees. d See Note 10 regarding investments in affiliated management investment companies. e The rate shown is the annualized seven-day yield at period end. | 100 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST Notes to Statements of Investments (unaudited) 1. ORGANIZATION Franklin Templeton Variable Insurance Products Trust (Trust) is registered under the Investment Company Act of 1940 (1940 Act) as an open-end management investment company, consisting of nineteen separate funds (Funds) and applies the specialized accounting and reporting guidance in U.S. Generally Accepted Accounting Principles (U.S. GAAP). Shares of the Funds are generally sold only to insurance company separate accounts to fund the benefits of variable life insurance policies or variable annuity contracts. Certain or all Funds invest in affiliated funds managed by Franklin Templeton (Underlying Funds) and/or exchange traded funds (ETFs). The accounting policies of the Underlying Funds are outlined in their respective shareholder reports. A copy of the Underlying Funds shareholder reports is available on the U.S. Securities and Exchange Commission (SEC) website at sec.gov or at the SECs Public Reference Room in Washington, D.C. The Underlying Funds shareholder reports are not covered by this report. 2. FINANCIAL INSTRUMENT VALUATION The Funds investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Funds calculate the net asset value (NAV) per share as of 4 p.m. Eastern time each day the New York Stock Exchange (NYSE) is open for trading. Under compliance policies and procedures approved by the Trusts Board of Trustees (the Board), the Funds administrator has responsibility for oversight of valuation, including leading the cross-functional Valuation Committee (VC). The VC provides administration and oversight of the Funds valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Funds to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Equity securities, exchange traded funds, and derivative financial instruments listed on an exchange or on the NASDAQ National Market System are valued at the last quoted sale price or the official closing price of the day, respectively. Foreign equity securities are valued as of the close of trading on the foreign stock exchange on which the security is primarily traded or as of 4 p.m. Eastern time, whichever is earlier. The value is then converted into its U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the day that the value of the security is determined. Over-the-counter (OTC) securities are valued within the range of the most recent quoted bid and ask prices. Securities that trade in multiple markets or on multiple exchanges are valued according to the broadest and most representative market. Certain equity securities are valued based upon fundamental characteristics or relationships to similar securities. Debt securities generally trade in the OTC market rather than on a securities exchange. The Funds pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. Securities denominated in a foreign currency are converted into their U.S. dollar equivalent at the foreign exchange rate in effect at 4 p.m. Eastern time on the date that the values of the foreign debt securities are determined. Investments in open-end mutual funds are valued at the closing NAV. Investments in repurchase agreements and time deposits are valued at cost, which approximates fair value. | 101 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 2. FINANCIAL INSTRUMENT VALUATION (continued) Certain derivative financial instruments trade in the OTC market. The Funds pricing services use various techniques including industry standard option pricing models and proprietary discounted cash flow models to determine the fair value of those instruments. The Funds net benefit or obligation under the derivative contract, as measured by the fair value of the contract, is included in net assets. The Funds have procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VC primarily employs a market-based approach which may use related or comparable assets or liabilities, recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. Trading in securities on foreign securities stock exchanges and OTC markets may be completed before 4 p.m. Eastern time. In addition, trading in certain foreign markets may not take place on every Funds business day. Occasionally, events occur between the time at which trading in a foreign security is completed and 4 p.m. Eastern time that might call into question the reliability of the value of a portfolio security held by the Fund. As a result, differences may arise between the value of the Funds portfolio securities as determined at the foreign market close and the latest indications of value at 4 p.m. Eastern time. In order to minimize the potential for these differences, the VC monitors price movements following the close of trading in foreign stock markets through a series of country specific market proxies (such as baskets of American Depositary Receipts, futures contracts and exchange traded funds). These price movements are measured against established trigger thresholds for each specific market proxy to assist in determining if an event has occurred that may call into question the reliability of the values of the foreign securities held by the Funds. If such an event occurs, the securities may be valued using fair value procedures, which may include the use of independent pricing services. When the last day of the reporting period is a non-business day, certain foreign markets may be open on those days that the Funds NAV is not calculated, which could result in differences between the value of the Funds portfolio securities on the last business day and the last calendar day of the reporting period. Any significant security valuation changes due to an open foreign market are adjusted and reflected by the Funds for financial reporting purposes. 3. DERIVATIVE FINANCIAL INSTRUMENTS Certain or all Funds invested in derivative financial instruments in order to manage risk or gain exposure to various other investments or markets. Derivatives are financial contracts based on an underlying or notional amount, require no initial investment or an initial net investment that is smaller than would normally be required to have a similar response to changes in market factors, and require or permit net settlement. Derivatives contain various risks including the potential inability of the counterparty to fulfill their obligations under the terms of the contract, the potential for an illiquid secondary market, and/or the potential for market movements. Derivative counterparty credit risk is managed through a formal evaluation of the creditworthiness of all potential counterparties. Certain or all Funds attempt to reduce their exposure to counterparty credit risk on OTC derivatives, whenever possible, by entering into International Swaps and Derivatives Association (ISDA) master agreements with certain counterparties. These agreements contain various provisions, including but not limited to collateral requirements, events of default, or early termination. Termination events applicable to the counterparty include certain deteriorations in the credit quality of the counterparty. Termination events applicable to the Funds include failure of the Funds to maintain certain net asset levels and/or limit the decline in net assets over | 102 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) various periods of time. In the event of default or early termination, the ISDA master agreement gives the non-defaulting party the right to net and close-out all transactions traded, whether or not arising under the ISDA agreement, to one net amount payable by one counterparty to the other. Early termination by the counterparty may result in an immediate payment by the Funds of any net liability owed to that counterparty under the ISDA agreement. Collateral requirements differ by type of derivative. Collateral or initial margin requirements are set by the broker or exchange clearing house for exchange traded and centrally cleared derivatives. Initial margin deposited is held at the exchange and can be in the form of cash and/or securities. For OTC derivatives traded under an ISDA master agreement, posting of collateral is required by either the Fund or the applicable counterparty if the total net exposure of all OTC derivatives with the applicable counterparty exceeds the minimum transfer amount, which typically ranges from $100,000 to $250,000, and can vary depending on the counterparty and the type of the agreement. Generally, collateral is determined at the close of Fund business each day and any additional collateral required due to changes in derivative values may be delivered by the Fund or the counterparty the next business day, or within a few business days. Collateral pledged and/or received by the Fund for OTC derivatives, if any, is held in segregated accounts with the Funds custodian/counterparty broker and can be in the form of cash and/or securities. Unrestricted cash may be invested according to the Funds investment objectives. To the extent that the amounts due to the Fund from its counterparties are not subject to collateralization or are not fully collateralized, the Fund bears the risk of loss from counterparty non-performance. At March 31, 2017, the Funds received U.S. Government and Agency Securities and U.S. Treasury Bonds and Notes as collateral for derivatives, as follows: Franklin Strategic Income VIP Fund $1,645,350 Certain or all Funds entered into exchange traded futures contracts primarily to manage and/or gain exposure to interest rate risk and/or certain foreign currencies. A futures contract is an agreement between the Fund and a counterparty to buy or sell an asset at a specified price on a future date. Required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Certain or all Funds entered into OTC forward exchange contracts primarily to manage and/or gain exposure to certain foreign currencies. A forward exchange contract is an agreement between the Fund and a counterparty to buy or sell a foreign currency at a specific exchange rate on a future date. Certain or all Funds entered into credit default swap contracts primarily to manage or gain exposure to credit risk. A credit default swap is an agreement between the Fund and a counterparty whereby the buyer of the contract receives credit protection and the seller of the contract guarantees the credit worthiness of a referenced debt obligation. These agreements may be privately negotiated in the over-the-counter market (OTC credit default swaps) or may be executed in a multilateral trade facility platform, such as a registered exchange (centrally cleared credit default swaps). The underlying referenced debt obligation may be a single issuer of corporate or sovereign debt, a credit index, a basket of issuers or indices, or a tranche of a credit index or basket of issuers or indices. In the event of a default of the underlying referenced debt obligation, the buyer is entitled to receive the notional amount of the credit default swap contract from the seller in exchange for the referenced debt obligation, a net settlement amount equal to the notional amount of the credit default swap less the recovery value of the referenced debt obligation, or other agreed upon amount. For centrally cleared credit default swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, the buyer pays the seller a periodic stream of payments, provided that no event of default has occurred. Such periodic payments are accrued daily as an unrealized appreciation or depreciation until the payments are made, at which time they are realized. Upfront payments and receipts represent compensating factors between stated terms of the credit default swap agreement and prevailing market conditions (credit spreads and other relevant factors). These upfront payments and receipts are amortized over the term of the contract as a realized gain or loss. Certain or all Funds entered into interest rate swap contracts primarily to manage interest rate risk. An interest rate swap is an agreement between the Fund and a counterparty to exchange cash flows based on the difference between two interest rates, applied to a notional amount. These agreements may be privately negotiated in the over-the-counter market (OTC interest rate swaps) or | 103 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 3. DERIVATIVE FINANCIAL INSTRUMENTS (continued) may be executed on a registered exchange (centrally cleared interest rate swaps). For centrally cleared interest rate swaps, required initial margins are pledged by the Fund, and the daily change in fair value is accounted for as a variation margin payable or receivable. Over the term of the contract, contractually required payments to be paid and to be received are accrued daily and recorded as unrealized depreciation and appreciation until the payments are made, at which time they are realized. Certain or all Funds entered into OTC total return swap contracts primarily to manage and/or gain exposure to equity price risk of an underlying instrument such as a stock, bond, index or basket of securities or indices. A total return swap is an agreement between the Fund and a counterparty to exchange a return linked to an underlying instrument for a floating or fixed rate payment, both based upon a notional amount. Over the term of the contract, contractually required payments to be paid or received are accrued daily and recorded as unrealized appreciation or depreciation until the payments are made, at which time they are recognized as realized gain or loss. Certain or all Funds invest in value recovery instruments (VRI) primarily to gain exposure to growth risk. Periodic payments from VRI are dependent on established benchmarks for underlying variables. VRI has a notional amount, which is used to calculate amounts of payments to holders. Payments are recorded upon receipt as realized gains. The risks of investing in VRI include growth risk, liquidity, and the potential loss of investment. The following Funds have invested in derivatives during the period. Franklin Mutual Global Discovery VIP Fund  Futures and forwards Franklin Mutual Shares VIP Fund  Futures and forwards Franklin Strategic Income VIP Fund  Futures, forwards, swaps, and VRI Franklin VolSmart Allocation VIP Fund  Swaps Templeton Global Bond VIP Fund  Forwards, swaps and VRI 4. MORTGAGE DOLLAR ROLLS Franklin Strategic Income VIP Fund and Franklin U.S. Government Securities VIP Fund enter into mortgage dollar rolls, typically on a to-be-announced basis. Mortgage dollar rolls are agreements between the Fund and a financial institution where the Fund sells (or buys) mortgage-backed securities for delivery on a specified date and simultaneously contracts to repurchase (or sell) substantially similar (same type, coupon, and maturity) securities at a future date and at a predetermined price. Gains or losses are realized on the initial sale, and the difference between the repurchase price and the sale price is recorded as an unrealized gain or loss to the Fund upon entering into the mortgage dollar roll. In addition, the Fund may invest the cash proceeds that are received from the initial sale. During the period between the sale and repurchase, the Fund is not entitled to principal and interest paid on the mortgage backed securities. Transactions in mortgage dollar rolls are accounted for as purchases and sales and may result in an increase to the Funds portfolio turnover rate. The risks of mortgage dollar roll transactions include the potential inability of the counterparty to fulfill its obligations. | 104 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 5. INCOME TAXES At March 31, 2017, the cost of investments and net unrealized appreciation (depreciation) for income tax purposes were as follows: Franklin Flex Franklin Founding Franklin Global Franklin Growth Cap Growth Funds Allocation Real Estate and Income VIP Fund VIP Fund VIP Fund VIP Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Franklin High Franklin Franklin Large Franklin Mutual Income VIP Income Cap Growth Global Discovery Fund VIP Fund VIP Fund VIP Fund Cost of investments. $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ ) $ $ $ Franklin Rising Franklin Small Franklin Small-Mid Franklin Mutual Dividends VIP Cap Value Cap Growth Shares VIP Fund Fund VIP Fund VIP Fund Cost of investments $ Unrealized appreciation $ Unrealized depreciation ) Net unrealized appreciation (depreciation) $ Franklin U.S. Franklin VolSmart Templeton Franklin Strategic Government Allocation VIP Developing Markets Income VIP Fund Securities VIP Fund Fund VIP Fund Cost of investments $ Unrealized appreciation. $ Unrealized depreciation. ) Net unrealized appreciation (depreciation) $ ) $ ) $ $ Templeton Templeton Foreign Global Bond Templeton Growth VIP Fund VIP Fund VIP Fund Cost of investments $ $ $ Unrealized appreciation $ $ $ Unrealized depreciation ) ) ) Net unrealized appreciation (depreciation) $ $ $ | 105 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 6. CONCENTRATION OF RISK Investing in foreign securities may include certain risks and considerations not typically associated with investing in U.S. securities, such as fluctuating currency values and changing local and regional economic, political and social conditions, which may result in greater market volatility. In addition, certain foreign securities may not be as liquid as U.S. securities. Certain or all Funds invest a large percentage of its total assets in Real Estate Investment Trust securities. Such concentration may subject the Funds to special risks associated with real estate securities. These securities may be more sensitive to economic or regulatory developments due to a variety of factors such as local, regional, national and global economic conditions, interest rates and tax considerations. The United States and other nations have imposed and could impose additional sanctions on certain issuers in Russia due to regional conflicts. These sanctions could result in the devaluation of Russias currency, a downgrade in Russian issuers credit ratings, or a decline in the value and liquidity of Russian stocks or other securities. Such sanctions could also adversely affect Russias economy, possibly forcing the economy into a recession. Certain or all Funds may be prohibited from investing in securities issued by companies subject to such sanctions. In addition, if the Fund holds the securities of an issuer that is subject to such sanctions, an immediate freeze of that issuers securities could result, impairing the ability of the Fund to buy, sell, receive or deliver those securities. There is also the risk that countermeasures could be taken by Russias government, which could involve the seizure of the Funds assets. These risks could affect the value of the Funds portfolio. While the Funds hold securities of certain companies recently impacted by the sanctions, the restrictions do not impact the existing investments in those issuers. At March 31, 2017, Templeton Developing Markets VIP Fund had 6.5% of its net assets invested in Russia. The remaining Funds in the Trust did not have significant investment in Russia. 7. RESTRICTED SECURITIES At March 31, 2017, investments in restricted securities, excluding certain securities exempt from registration under the Securities Act of 1933 deemed to be liquid, were as follows: Principal Amount/ Shares/ Acquisition Units Issuer Date Cost Value Franklin High Income VIP Fund a Halcon Resources Corp. (Value is 1.6% of Net Assets) 10/23/12 - 4/08/14 $ $ Franklin Income VIP Fund Halcon Resources Corp. (Value is 0.0%  of Net Assets) 10/23/15 $ $ Franklin Large Cap Growth VIP Fund Acerta Pharma BV (Value is 0.3% of Net Assets) 5/06/15 $ $ Franklin Mutual Global Discovery VIP Fund Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ $  FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09   Hightower Holding LLC, B, Series II 6/10/10 - 5/10/12 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 Total Restricted Securities (Value is 1.6% of Net Assets) $ $ Franklin Mutual Shares VIP Fund Broadband Ventures III LLC, secured promissory note, 5.00%, 2/01/12 7/01/10 - 11/30/12 $ $  CB FIM Coinvestors LLC 1/15/09 - 6/02/09   FIM Coinvestor Holdings I, LLC 11/20/06 - 6/02/09   Gulfmark Offshore Inc 1/06/17 | 106 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Principal Amount/ Shares/ Acquisition Units Issuer Date Cost Value Franklin Mutual Shares VIP Fund (continued) 1,730,515 International Automotive Components Group Brazil LLC 4/13/06 - 12/26/08 $ 1,149,241 $ 45,428 15,382,424 International Automotive Components Group North America LLC 1/12/06 - 3/18/13 12,591,586 12,054,913 12,324 Warrior Met Coal LLC, A 9/19/14 - 3/31/16 16,187,328 3,456,549 28,821 Warrior Met Coal LLC, B 3/31/16 - 6/23/16 2,305,674 8,083,512 Total Restricted Securities (Value is 0.5% of Net Assets) $ 32,322,282 $ 23,656,423 Franklin Small-Mid Cap Growth VIP Fund 115,528 DraftKings Inc., pfd., D 8/07/15 $ 622,222 $ 509,045 284,105 DraftKings Inc., pfd., D-1 8/07/15 2,177,781 1,780,797 Total Restricted Securities (Value is 0.5% of Net Assets) $ 2,800,003 $ 2,289,842 Franklin Strategic Income VIP Fund 97,655 b Halcon Resources Corp 10/23/12 - 11/19/15 $ 2,672,353 $ 737,915 14,792,309 Holdco 2, A 2/08/13 - 2/01/17 114,768 11,024 1,472,041 Holdco 2, B 2/01/17 1,093 1,097 1,499 Warrior Met Coal LLC, A 5/29/14 - 11/13/14 2,911,693 420,429 Total Restricted Securities (Value is 0.2% of Net Assets) $ 5,699,907 $ 1,170,465 †Rounds to less than 0.1% of net assets. a The Fund also invests in unrestricted securities or other investments in the issuer, valued at $18,506 as of March 31, 2017. b The Fund also invests in unrestricted securities or other investments in the issuer, valued at $14,394 as of March 31, 2017. 8. HOLDINGS OF 5% VOTING SECURITIES OF PORTFOLIO COMPANIES The 1940 Act defines "affiliated companies" to include investments in portfolio companies in which a fund owns 5% or more of the outstanding voting securities. During the period ended March 31, 2017, investments in “affiliated companies” were as follows: Number of Number of Shares Held Shares Value at Realized at Beginning Gross Gross Held at End End of Investment Gain Name of Issuer of Period Additions Reductions of Period Period Income (Loss) Franklin Mutual Shares VIP Fund Non-Controlled Affiliates CB FIM Coinvestors LLC (Value is 0.0% of Net Assets) 6,400,507 — — 6,400,507 $— $— $— 9. INVESTMENTS IN UNDERLYING FUNDS Certain or all Funds, which are either managed by Franklin Advisers, Inc. (Advisers) and/or administered by Franklin Templeton Services, LLC (FT Services), invest in Underlying Funds which are managed by Advisers or an affiliate of Advisers or FT Services. The Funds do not invest in Underlying Funds for the purpose of exercising a controlling influence over the management or policies. | 107 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 9. INVESTMENTS IN UNDERLYING FUNDS (continued) Investments in Underlying Funds for the three months ended March 31, 2017, were as follows: % of Underlying Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End Underlying Funds of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Franklin Founding Funds Allocation VIP Fund Non-Controlled Affiliates Franklin Income VIP Fund, Class 1 ) $ $  $ % Franklin Mutual Shares VIP Fund, Class 1 )  % Templeton Growth VIP Fund, Class 1 )  % Total $ $  $ Franklin VolSmart Allocation VIP Fund Non-Controlled Affiliates Franklin DynaTech Fund, Class R6  $ $  $  % Franklin Income Fund, Class R6.   % a Franklin Low Duration Total Return Fund, ClassR6   % Franklin Strategic Income Fund, Class R6   % Institutional Fiduciary Trust Money Market Portfolio,0.32% )  % a Total $ $ $  a Rounds to less than 0.1% 10. INVESTMENTS IN AFFILIATED MANAGEMENT INVESTMENT COMPANIES Certain or all Funds invest in one or more affiliated management investment companies for purposes other than exercising a controlling influence over the management or policies. During the period ended March 31, 2017, investments in affiliated management investment companies were as follows: % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Franklin Flex Cap Growth VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $  % a Franklin Global Real Estate VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32%  ) $ $  $  % a Franklin Income VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $  % Franklin Mutual Global Discovery VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32%  )  $  $  $  % | 108 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) % of Affiliated Number of Number of Fund Shares Shares Held Shares Value Outstanding at Beginning Gross Gross Held at End at End Investment Realized Held at End of Period Additions Reductions of Period of Period Income Gain (Loss) of Period Non-Controlled Affiliates Franklin Mutual Shares VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32%  )  $  $  $  % Franklin Rising Dividends VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $  % Franklin Small Cap Value VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $  % Franklin Small-Mid Cap Growth VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $  % a Franklin Strategic Income VIP Fund Franklin Lower Tier Floating Rate Fund   $ $ $  % Franklin Middle Tier Floating Rate Fund    % Institutional Fiduciary Trust Money Market Portfolio, 0.32% )  % Total $ $ $  Templeton Developing Markets VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $  % a Templeton Foreign VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $  % Templeton Global Bond VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32% ) $ $ $  % Templeton Growth VIP Fund Institutional Fiduciary Trust Money Market Portfolio, 0.32%  ) $ $  $  % a Rounds to less than 0.1%. 11. INVESTMENTS IN FT HOLDINGS CORPORATION III (FT Subsidiary) Franklin Strategic Income VIP Fund invests in certain financial instruments through its investment in the FT Subsidiary. FT Subsidiary is a Delaware Corporation, is a wholly-owned subsidiary of the Fund, and is able to invest in certain financial instruments consistent with the investment objective of the Fund. At March 31, 2017, FT Subsidiarys investment, Turtle Bay Resort as well as any other assets and liabilities of FT Subsidiary are reflected in the Funds Consolidated Statement of Investments. At March 31, 2017, the net assets of FT Subsidiary were $8,914,559, representing 1.3% of the Funds consolidated net assets. The Funds investment in FT Subsidiary is limited to 25% of consolidated assets. | 109 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 12. FAIR VALUE MEASUREMENTS The Funds follow a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Funds own market assumptions (unobservable inputs). These inputs are used in determining the value of the Funds financial instruments and are summarized in the following fair value hierarchy: Level 1  quoted prices in active markets for identical financial instruments Level 2  other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Funds have adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. A summary of inputs used as of March 31, 2017, in valuing the Funds assets and liabilities carried at fair value, is as follows: Level 1 Level 2 Level 3 Total Franklin Flex Cap Growth VIP Fund Assets: Investments in Securities: Equity Investments a $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Founding Funds Allocation VIP Fund Assets: Investments in Securities: Investments in Underlying Funds b $ $  $  $ Franklin Global Real Estate VIP Fund Assets: Investments in Securities: Equity Investments a $ $  $  $ Short Term Investments  Total Investments in Securities $ $ $  $ Franklin Growth and Income VIP Fund Assets: Investments in Securities: Equity Investments a,c $ $  $  $ Equity-Linked Securities   Short Term Investments   Total Investments in Securities $ $ $  $ | 110 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Level 1 Level 2 Level 3 Total Franklin High Income VIP Fund Assets: Investments in Securities: Equity Investments: Energy. $ $  $ $ Corporate Bonds   Escrows and Litigation Trusts    d  Short Term Investments   Total Investments in Securities $ Franklin Income VIP Fund Assets: Investments in Securities: Equity Investments: c Energy. $ $  $ $ Financials  Industrials  All Other Equity Investments a   Equity-Linked Securities   Convertible Bonds   Corporate Bonds   Senior Floating Rate Interests   Escrows and Litigation Trusts    d  Short Term Investments  Total Investments in Securities $ Franklin Large Cap Growth VIP Fund Assets: Investments in Securities: Equity Investments: a Health Care $ $  $ $ All Other Equity Investments b   Short Term Investments   Total Investments in Securities $ Receivables: Investment Securities Sold $  $  $ $ Franklin Mutual Global Discovery VIP Fund Assets: Investments in Securities: Equity Investments: c Auto Components $ $  $ $ Banks  Diversified Financial Services  Oil, Gas & Consumable Fuels.  All Other Equity Investments a   Corporate Bonds, Notes and Senior Floating Rate Interests   Corporate Notes and Senior Floating Rate Interests in Reorganization   d Companies in Liquidation d Municipal Bonds in Reorganization   Short Term Investments  Total Investments in Securities $ Other Financial Instruments: Forward Exchange Contracts $  $ $  $ | 111 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 12. FAIR VALUE MEASUREMENTS (continued) Level 1 Level 2 Level 3 Total Liabilities: Other Financial Instruments: Futures Contracts $ $  $  $ Forward Exchange Contracts   Total Other Financial Instruments $ $ $  $ Franklin Mutual Shares VIP Fund Assets: Investments in Securities: Equity Investments: c Auto Components $ $  $ $ Energy Equipment & Services  Machinery  Oil, Gas & Consumable Fuels.  All Other Equity Investments a   dd Corporate Bonds, Notes and Senior Floating Rate Interests   Corporate Notes and Senior Floating Rate Interests in Reorganization   d Companies in Liquidation d Municipal Bonds in Reorganization   Short Term Investments  Total Investments in Securities $ Other Financial Instruments: Forward Exchange Contracts $  $ $  $ Liabilities: Other Financial Instruments: Futures Contracts $ $  $  $ Forward Exchange Contracts   Total Other Financial Instruments $ $ $  $ Franklin Rising Dividends VIP Fund Assets: Investments in Securities: Equity Investments c $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Franklin Small Cap Value VIP Fund Assets: Investments in Securities: Equity Investments a $ $  $  $ Corporate Bonds   Short Term Investments   Total Investments in Securities $ $ $  $ Franklin Small-Mid Cap Growth VIP Fund Assets: Investments in Securities: Equity Investments: c Consumer Discretionary $ $  $ $ All Other Equity Investments a   Short Term Investments   Total Investments in Securities $ $  $ $ | 112 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Level 1 Level 2 Level 3 Total Franklin Strategic Income VIP Fund Assets: Investments in Securities: Equity Investments: c Consumer Services $ — $ — $ 8,913,040 $ 8,913,040 Energy. 2,585,338 664,074 738,459 3,987,871 Retailing — — 12,122 12,122 Transportation — 168,334 — 168,334 All Other Equity Investments a 49,903,174 — d — 49,903,174 Convertible Bonds — 1,622,190 — 1,622,190 Corporate Bonds — 296,933,274 — 296,933,274 Senior Floating Rate Interests — 69,356,960 — 69,356,960 Foreign Government and Agency Securities — 54,748,325 — 54,748,325 U.S. Government and Agency Securities — 40,650,892 — 40,650,892 Asset-Backed Securities and Commercial Mortgage-Backed Securities. — 73,462,884 — 73,462,884 Mortgage-Backed Securities — 59,509,462 — 59,509,462 Municipal Bonds — 13,113,703 — 13,113,703 Escrows and Litigation Trusts 59,085 33,750 34,800 d 127,635 Short Term Investments 44,311,907 — — 44,311,907 Total Investments in Securities $ 96,859,504 $ 610,263,848 $ 9,698,421 $ 716,821,773 Other Financial Instruments: Futures Contracts $ 137,222 $ — $ — $ 137,222 Forward Exchange Contracts — 2,663,161 — 2,663,161 Swap Contracts. — 48,848 — 48,848 Total Other Financial Instruments $ 137,222 $ 2,712,009 $ — $ 2,849,231 Liabilities: Other Financial Instruments: Forward Exchange Contracts $ — $ 440,916 $ — $ 440,916 Franklin U.S. Government Securities VIP Fund Assets: Investments in Securities: Mortgage-Backed Securities $ — $ 1,031,409,643 $ — $ 1,031,409,643 Foreign Government and Agency Securities — 1,756,159 — 1,756,159 U.S. Government and Agency Securities — 274,505,215 — 274,505,215 Short Term Investments — 28,168,956 — 28,168,956 Total Investments in Securities $ — $ 1,335,839,973 $ — $ 1,335,839,973 Franklin VolSmart Allocation VIP Fund Assets: Investments in Securities: Equity Investments a $ 77,276,678 $ — $ — $ 77,276,678 Investments in Underlying Funds b 69,179,694 — — 69,179,694 Short Term Investments 9,703,741 — — 9,703,741 Total Investments in Securities $ 156,160,113 $ — $ — $ 156,160,113 Liabilities: Other Financial Instruments: Swap Contracts. $ — $ 3,021 $ — $ 3,021 | 113 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) 12. FAIR VALUE MEASUREMENTS (continued) Level 1 Level 2 Level 3 Total Templeton Developing Markets VIP Fund Assets: Investments in Securities: Equity Investments a,c $ $  $  $ Participatory Notes   Short Term Investments   Total Investments in Securities $ $ $  $ Templeton Foreign VIP Fund Assets: Investments in Securities: Equity Investments a $ $  $  $ Short Term Investments   Total Investments in Securities $ $  $  $ Templeton Global Bond VIP Fund Assets: Investments in Securities: Foreign Government and Agency Securities a $  $ $  $ Short Term Investments  Total Investments in Securities $ $ $  $ Other Financial Instruments: Forward Exchange Contracts $  $ $  $ Swap Contracts.   Total Other Financial Instruments $  $ $  $ Liabilities: Other Financial Instruments: Forward Exchange Contracts $  $ $  $ Swap Contracts.   Total Other Financial Instruments $  $ $  $ Templeton Growth VIP Fund Assets: Investments in Securities: Equity Investments a $ $  $  $ Corporate Bonds   Short Term Investments  Total Investments in Securities $ $ $  $ a For detailed categories, see the accompanying Statement of Investments. b For detailed Underlying Fund categories, see the accompanying Statement of Investments. c Includes common, preferred, convertible preferred stocks and management investment companies as well as other equity investments. d Includes securities determined to have no value at March 31, 2017. | 114 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) A reconciliation of assets in which Level 3 inputs are used in determining fair value is presented when there are significant Level 3 financial instruments at the end of the period. At March 31, 2017, the reconciliations of assets are as follows: Net Change in Unrealized Appreciation Net Net (Depreciation) Balance at Transfer Transfer Realized Unrealized Balance on Assets Beginning of Into Out of Cost Basis Gain Appreciation at End Held at Period Purchases Sales Level 3 a Level 3 b Adjustments (Loss) (Depreciation) of Period Period End Franklin High Income VIP Fund Assets: Investments in Securities: Equity Investments: Energy $ c $ $ ) $  $  $ $ $ (122,754) $ 889,616 $ ) Corporate Bonds  )    )   Escrows and Litigation Trusts c  )    )  c  Total Investments in Securities $ $ $ ) $  $  $ $ ) $ $ $ ) Franklin Large Cap Growth VIP Fund Assets: Investments in Securities: Equity Investments: Health Care $ $ $  $  $  $ $  $ $ $ Receivables: Investment Securities Sold $ $ $  $  $  $ $  $ $ $ Franklin Mutual Global Discovery VIP Fund Assets: Investments in Securities: Equity Investments: d Auto Components $ $ $  $  $  $ $  $ $ $ Diversified Financial Services       Oil, Gas & Consumable Fuels    )   )   Companies in Liquidation c        c  Total Investments in Securities $ $ $  $  $ ) $ $  $ $ $ Franklin Strategic Income VIP Fund Assets: Investments in Securities: Equity Investments: d Consumer Services         Energy c    )   ) ) Retailing       25 25 Escrows and Litigation Trusts c    )    c  Total Investments in Securities $ $ $  $ $ ) $ $  $ (117,359) $9,698,421 $ ) a The investments were transferred into Level 3 as result of the unavailability of other significant observable valuation inputs. May include amounts related to a corporate action. b The investments were transferred out of Level 3 as a result of the removal of a significant unobservable valuation input. May include amounts related to a corporate action. c Includes securities determined to have no value. d Includes common and preferred stocks as well as other equity investments. | 115 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Significant unobservable valuation inputs developed by the VC for material Level 3 financial instruments and impact to fair value as a result of changes in unobservable valuation inputs as of March 31, 2017, are as follows: Impact to Fair Fair Value at End Value if Input Description of Period Valuation Technique Unobservable Input Amount Increases a Franklin High Income VIP Fund: Assets: Investments in Securities: Equity Investments: Energy $ Market Comparables Discount for lack of % Decrease marketability All Other Investments b  c Total $ Franklin Large Cap Growth VIP Fund: Assets: Investments in Securities: Equity Investments: Health Care $ Probability Weighted Free Cash Flow d $3,000 (mil) Increase Discounted Cash Discount for lack of % Decrease e Flow Model marketability Receivables: Investments in Securities Sold $ Discounted Cash Discount Rate % Decrease Flow Model Franklin Mutual Global Discovery VIP Fund: Assets: Investments in Securities: Equity Investments: f Auto Components $ Market Comparables EV / EBITDA multiple x Increase Discounted Cash Flow 3 Yr Forward EBITDA % Increase Growth Rate Discount Rate 10 % Decrease Diversified Financial Services Market Comparables EV / Last 12 Months x Increase e Revenue multiple EV / Last 12 Months x Increase e EBITDA multiple EV / Forward 12 Months x Increase e EBITDA multiple Discount rate % Decrease All Other Investments b c Total $ Franklin Strategic Income VIP Fund: Assets: Investments in Securities: Equity Investments: Discount for lack of Energy $ Market Comparables marketability % Decrease All Other Investments b c Total $ a Represents the directional change in the fair value of the Level 3 financial instruments that would result from a significant and reasonable increase in the corresponding input. A significant and reasonable decrease in the input would have the opposite effect. Significant impacts, if any, to fair value and/or net assets have been indicated. b Includes fair value of immaterial investments developed using various valuation techniques and unobservable inputs. May also include investments with values derived using prior transaction prices or third party pricing information without adjustment for which such inputs are also unobservable. c Includes securities determined to have no value at March 31, 2017. d Includes probability assumptions for various outcomes of contingent payments for clinical trials and regulatory approvals. e Represents a significant impact to fair value but not net assets. f Includes common and preferred stocks. | 116 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) Abbreviations List EBITDA  Earnings before interest, taxes, depreciation and amortization EV  Enterprise value 13. NEW ACCOUNTING PRONOUNCEMENTS In March 2017, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No. 2017-08, ReceivablesNonrefundable Fees and Other Costs (Subtopic 310-20): Premium Amortization on Purchased Callable Debt Securities. The amendments in the ASU shorten the amortization period for certain callable debt securities, held at a premium, to be amortized to the earliest call date. The ASU does not require an accounting change for securities held at a discount; which continues to be amortized to maturity. The ASU is effective for fiscal years and interim periods within those fiscal years beginning after December 15, 2018. Management is currently evaluating the impact, if any, of applying this provision. 14. INVESTMENT COMPANY REPORTING MODERNIZATION In October 2016, the U.S. Securities and Exchange Commission adopted new rules and amended existing rules (together, final rules) intended to modernize the reporting and disclosure of information by registered investment companies. In part, the final rules amend Regulation S-X and require standardized, enhanced disclosures about derivatives in investment company financial statements, as well as other amendments. The compliance date for the amendments to Regulation S-X is August 1, 2017. Management is currently evaluating the impact that the adoption of the amendments to Regulation S-X will have on the Funds financial statements and related disclosures. 15. SUBSEQUENT EVENTS The Funds have evaluated subsequent events through the issuance of the Statements of Investments and determined that no events have occurred that require disclosure, except for the following: Franklin High Income VIP Fund liquidated on April 28, 2017. | 117 FRANKLIN TEMPLETON VARIABLE INSURANCE PRODUCTS TRUST NOTES TO STATEMENTS OF INVESTMENTS (UNAUDITED) ABBREVIATIONS Counterparty/Exchange Currency Selected Portfolio BOFA Bank of America Corp. ARS Argentine Peso ADR American Depositary Receipt BONY The Bank of New York Mellon Corp. BRL Brazilian Real ARM Adjustable Rate Mortgage BZWS Barclays Bank PLC COP Colombian Peso BBA British Bankers Association CITI Citigroup, N.A. EUR Euro CDA Community Development Authority/Agency CME Chicago Mercantile Exchange GBP British Pound CDO Collateralized Debt Obligation DBAB Deutsche Bank AG IDR Indonesian Rupiah CLO Collateralized Loan Obligation GSCO Goldman Sachs Group, Inc. INR Indian Rupee DIP Debtor-In-Possession HSBK HSBC Bank PLC KRW South Korean Won FHLB Federal Home Loan Bank JPHQ JPMorgan Chase N.A. MXN Mexican Peso FHLMC Federal Home Loan Mortgage Corp. LCH London Clearing House MYR Malaysian Ringgit FICO Financing Corp. MSCO Morgan Stanley PEN Peruvian Nuevo Sol FNMA Federal National Mortgage Association SCNY Standard Chartered Bank PHP Philippine Peso FRN Floating Rate Note SSBT State Street Bank USD United States Dollar GDP Gross Domestic Product UBSW UBS AG ZAR South African Rand GDR Global Depositary Receipt GL Government Loan GO General Obligation HDC Housing Development Corp. HY High Yield L/C Letter of Credit LIBOR London InterBank Offered Rate NVDR Non-Voting Depositary Receipt PC Participation Certificate PCR Pollution Control Revenue PIK Payment-In-Kind PL Project Loan REIT Real Estate Investment Trust SBA Small Business Administration SF Single Family TRA Tax Receivable Agreement Right TVA Tennessee Valley Authority VIX Market Volatility Index VRI Value Recovery Instruments For additional information on the Funds significant accounting policies, please refer to the Funds most recent semiannual or annual shareholder report. | 118 Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Templeton Variable Insurance Products Trust By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/Laura F. Fergerson Laura F. Fergerson Chief Executive Officer – Finance and Administration Date May 25, 2017 By /s/Gaston Gardey Gaston Gardey Chief Financial Officer and Chief Accounting Officer Date
